 
Exhibit 10.17
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY DPSP/START PLAN
 
Amended and Restated Effective as of October 1, 2002
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

SECTION 1.
  
INTRODUCTION
  
1
SECTION 2.
  
DEFINITIONS
  
2
SECTION 3.
  
PARTICIPATION
  
19
    
(a) Commencement of Participation
  
19
    
(b) Commencement of Membership for Eligible MS Employees
  
19
    
(c) Enrollment Process
  
20
    
(d) Termination of Participation
  
20
    
(e) Non-Duplication of Benefits
  
20
SECTION 4.
  
PERIOD OF SERVICE
  
22
    
(a) Definitions
  
22
    
(b) Service of Rehired Employees
  
25
    
(c) Aggregation of Periods of Service
  
25
    
(d) Service Rules for Morgan Stanley Employees
  
25
SECTION 5.
  
EMPLOYEE CONTRIBUTIONS
  
30
    
(a) Pre-Tax, After-Tax and Catch-Up Contributions
  
30
    
(b) After-Tax Adjustment Contributions
  
31
    
(c) Changing the Rate and Suspension of Employee Contributions
  
32
    
(d) Maximum Amount of Elective Deferrals
  
32
    
(e) Distribution of Excess Elective Deferrals
  
32
    
(f) Actual Deferral Percentage Test
  
33
    
(g) Distribution of Excess Contributions
  
35
    
(h) Actual Contribution Percentage Test
  
36
    
(i) Distribution of Excess Aggregate Contributions
  
38
    
(j) Salary Reduction and Tax Status of Pre-Tax Contributions
  
39
    
(k) Administrative Procedures
  
39
SECTION 6.
  
EMPLOYER CONTRIBUTIONS
  
40
    
(a) Amount of Firm Contributions
  
40
    
(b) Allocation of Firm Contributions Among MS Members
  
40
    
(c) Termination of Employment
  
40
    
(d) Qualified Non-Elective and Qualified Matching Contributions
  
41
SECTION 7.
  
ADDITIONAL CONTRIBUTIONS AND TRANSFERS
  
42
    
(a) Rollover Contributions
  
42
    
(b) ESOP Diversification Transfers
  
42



i



--------------------------------------------------------------------------------

 
SECTION 8.
  
INVESTMENT AND VALUATION OF THE TRUST FUND
  
43
    
(a) The Trust Agreement
  
43
    
(b) Investment of the Trust Fund
  
43
    
(c) Valuation of the Trust Fund
  
45
    
(d) Investment Option Elections
  
46
    
(e) Voting and Tendering of Morgan Stanley Stock
  
48
    
(f) Investment Committee
  
48
SECTION 9.
  
ACCOUNTS
  
51
SECTION 10.
  
PLAN BENEFITS
  
52
    
(a) Amount of Benefit
  
52
    
(b) Forfeitures
  
52
    
(c) Payees Location Not Ascertainable for 60 Months
  
53
SECTION 11.
  
DISTRIBUTION OF PLAN BENEFITS
  
54
    
(a) Form of Distribution
  
54
    
(b) Time of Distribution
  
55
    
(c) Right to Deferred Distribution
  
55
    
(d) Death of Participant
  
56
    
(e) Designation of Beneficiary
  
57
    
(f) Administrative Procedures
  
58
    
(g) Optional Direct Rollover of Eligible Rollover Distributions
  
58
SECTION 12.
  
WITHDRAWALS AND LOANS
  
60
    
(a) General Rule
  
60
    
(b) Limitations on Withdrawals
  
60
    
(c) Source and Amount of Withdrawals
  
61
    
(d) Time of Payment of Withdrawals
  
61
    
(e) Form of Payment of Withdrawals
  
61
    
(f) Hardship
  
62
    
(g) Loans
  
64
SECTION 13.
  
INCORPORATION OF CERTAIN CODE REQUIREMENTS BY REFERENCE
  
69
    
(a) Incorporation of Section 401(a)(9)
  
69
    
(b) Incorporation of Section 415 Limitations
  
71
    
(c) Military Service
  
73
SECTION 14.
  
FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION
  
74
    
(a) General
  
74
    
(b) Quorum
  
74
    
(c) Rules and Regulations
  
74
    
(d) Procedure and Performance of Fiduciary Duties
  
75



ii



--------------------------------------------------------------------------------

 

    
(e) Power to Interpret
  
76
    
(f) Conversion of Amounts of Base Salary
  
76
    
(g) Indemnification
  
76
    
(h) Action Without Meeting
  
76
    
(i) Meeting By Telephone Conference
  
77
SECTION 15.
  
INVESTMENT POLICY
  
78
SECTION 16.
  
CLAIMS PROCEDURES
  
79
    
(a) Claims
  
79
    
(b) Denial of Claims
  
79
    
(c) Small Claims
  
80
SECTION 17.
  
HEARING PANEL
  
81
    
(a) Establishment of Hearing Panel
  
81
    
(b) Appeals from Claim Denials
  
81
    
(c) Decision on Review
  
82
    
(d) Exhaustion of Administrative Remedies
  
82
    
(e) Authority of Hearing Panel
  
83
SECTION 18.
  
EXPENSES OF PLAN AND TRUST
  
84
SECTION 19.
  
AMENDMENT AND TERMINATION
  
85
    
(a) Amendment of the Plan
  
85
    
(b) Termination of Plan
  
85
    
(c) Amendment Required for Qualification
  
86
    
(d) No Reversion of Funds
  
86
    
(e) Full Vesting Upon Termination
  
86
SECTION 20.
  
MISCELLANEOUS
  
88
    
(a) Inalienability of Rights
  
88
    
(b) Plan Mergers
  
88
    
(c) Payments to and From the Plan
  
89
    
(d) No Right in Trust Fund or to Employment
  
89
    
(e) Competency to Handle Benefits
  
89
    
(f) Governing Law
  
89
SECTION 21.
  
EXECUTION
  
90
APPENDIX A.
  
IIG PARTICIPATING COMPANIES.
  
A-1
APPENDIX B.
  
MORGAN STANLEY PARTICIPATING COMPANIES.
  
B-1
SUPPLEMENT A.
  
TOP-HEAVY PROVISIONS
  
A-1



iii



--------------------------------------------------------------------------------

 
SUPPLEMENT B.
  
PARTICIPANTS RESIDING IN PUERTO RICO
  
B-1
SUPPLEMENT C.
  
PROVISIONS RELATING TO DPSP PARTICIPANTS
  
C-1
SUPPLEMENT D.
  
HISTORICAL DISTRIBUTION PROVISIONS
  
D-1
SUPPLEMENT E.
  
ADDITIONAL HISTORICAL START PLAN PROVISIONS
  
E-1
SUPPLEMENT F.
  
START PLAN RULES RELATING TO CERTAIN GROUPS OF EMPLOYEES
  
F-1
SUPPLEMENT G.
  
TERMINATION OF MATCHING CONTRIBUTIONS UNDER START PLAN AND TRANSFER OF ACCOUNTS
  
G-1
SUPPLEMENT H.
  
JANUARY 1, 2002 ESOP DESIGNATION UNDER START PLAN
  
H-1
SUPPLEMENT I.
  
JANUARY 1, 2002 ESOP DESIGNATION UNDER DPSP
  
I-1



iv



--------------------------------------------------------------------------------

MORGAN STANLEY DPSP/START PLAN
 
Amended and Restated Effective As of October 1, 2002
 
SECTION 1.    INTRODUCTION
 
The Morgan Stanley DPSP/START Plan (the “Plan”) is the result of the merger (the
“Plan Merger”) of the Morgan Stanley & Co. Incorporated Deferred Profit Sharing
Plan (“DPSP”) with and into the Dean Witter START Plan (Saving Today Affords
Retirement Tomorrow) (the “START Plan”), effective as of October 1, 2002. This
document generally sets forth the terms of the Plan following the Plan Merger
although certain provisions of, and supplements to, the Plan have earlier
effective dates and reflect provisions of the DPSP and the START Plan applicable
prior to the Plan Merger. For determinations with respect to the contributions,
benefits and other rights of participants for periods prior to the Plan Merger,
the terms of the DPSP or the START Plan, as applicable, then in effect shall
apply.
 
The Plan is subject to further amendment in accordance with Section 19,
including amendments required to meet applicable rules and regulations of the
Internal Revenue Service or the United States Department of Labor. Capitalized
terms used in the text of the Plan are defined in Section 2. The Plan is
intended to be a profit-sharing plan for purposes of Code section 401(a)(27).
 
The Plan is an eligible individual account plan (within the meaning of ERISA
section 407(d)(3)) and shall be interpreted accordingly. The Plan provides for
the acquisition and holding of “qualifying employer securities” as defined in
ERISA section 407(d)(5). Up to 100% of the Plan’s assets may be invested in
qualifying employing securities.



1



--------------------------------------------------------------------------------

 
SECTION 2.    DEFINITIONS
 
When used herein, the following terms shall have the following meanings unless
the context clearly indicates a different meaning:
 
“Accounts” means any or all of the Accounts maintained for a Participant
pursuant to Section 9.
 
“Administrative Committee” or “Committee” shall mean the committee established
to administer the Plan in accordance with Section 14. Other than in Section 8,
the term “Committee” as used in this Plan shall refer to the Administrative
Committee.
 
“Affiliated Group” means any trade or business (including any Participating
Company), whether or not incorporated, which at the time of reference controls,
is controlled by or under common control with a Participating Company, within
the meaning of Code section 414(b) or 414(c), or is a member of an affiliated
service group which includes a Participating Company, within the meaning of Code
section 414(m). To the extent required by law, all employees of all corporations
which are members of a controlled group of corporations (as defined in Code
section 414(b)) and all employees of all trades and businesses (whether or not
incorporated) which are under common control (as defined in Code section 414(c))
will be treated as employed by a single employer.
 
“After-Tax Contributions” means the contributions so described in Section
5(a)(ii).
 
“After-Tax Adjustment Contributions” means the contributions so described in
Section 5(b).
 
“Authorized Absence” means an absence authorized by a Participating Company
without loss of employment status, including absence on account of parental
leave, family leave,



2



--------------------------------------------------------------------------------

illness, business of the Participating Company, vacation, jury duty and military
or governmental service, whether or not salary shall be paid during such
absence.
 
“Base Salary” means, with respect to an Eligible MS Employee, regular
semi-monthly base compensation, including short-term disability benefit
payments, received by the Eligible MS Employee during any year from a
Participating Company and including, with respect to MS Participants and MS
Members of the Plan who are paid by commission, periodic cash drawings against
commissions in accordance with procedures established from time to time by the
Committee for this purpose. Base Salary shall include amounts deferred or
contributed to a plan by a Participant pursuant to Code section 125, 132(f)(4)
or 401(k) to the extent that such amounts would have otherwise been Base Salary.
Effective for periods on or after January 1, 2001, solely for purposes of
Pre-Tax Contributions and not for purposes of Firm Contributions, Base Salary
shall also include overtime pay, night premiums, and retroactive corrective
payments (in the year paid) to the extent that such payments would have been
considered Base Salary at the time the services relating to such amounts were
rendered, in each case, that are received by an Eligible MS Employee during any
year from a Participating Company. Effective January 1, 2002, for purposes of
determining allocations of Firm Contributions under Section 6 of the Plan, the
annual amount of Base Salary taken into account for a MS Member in any given
year shall not exceed 85% of the limit in effect under Code section 401(a)(17)
for such year. If any person should receive Base Salary during the same payroll
period from a Participating Company and also from a Foreign Subsidiary and if
such person is considered an Eligible MS Employee pursuant to the third sentence
of the definition of that term, the aggregate amount so received shall be
treated as his or her Base Salary.



3



--------------------------------------------------------------------------------

 
“Beneficiary” means the person or persons (which may include one or more trusts)
designated by a Participant pursuant to Section 11(e).
 
“Board of Directors” shall mean the Board of Directors of the Company, or any
committee of such Board of Directors to the extent expressly authorized by
resolutions of the Board of Directors to exercise the powers of the Board of
Directors in respect of the Plan. The Board of Directors has authorized the
Executive Committee of the Board of Directors to exercise such powers.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Company” means Morgan Stanley & Co. Incorporated, a Delaware corporation.
 
“Company Contributions” means contributions made by a Participating Company
under Section 6 of the Plan and any Matching Contributions made to the START
Plan by a Participating Company listed on Appendix A for a Plan Year beginning
before January 1, 2001.
 
“Credit Services Employee” means an Employee who is either:
 
(a)    a United States or Puerto Rico Employee employed by Morgan Stanley Dean
Witter Credit Corporation or any subsidiary of Morgan Stanley Dean Witter Credit
Corporation which is both a member of the Affiliated Group and a Participating
Company;
 
(b)    an Employee employed by any other member of the Affiliated Group whose
services are primarily rendered to Morgan Stanley Dean Witter Credit Corporation
or a subsidiary of Morgan Stanley Dean Witter Credit Corporation; or
 
(c)    an Employee, or classification of Employees, who has been designated in
writing by the Committee as a Credit Services Employee.
 
“DPSP” means the Morgan Stanley & Co. Incorporated Deferred Profit Sharing Plan,
as in effect prior to the Plan Merger.



4



--------------------------------------------------------------------------------

 
“Dual Employee” means an Eligible Employee who is either employed by both a
Participating Company listed on Appendix A and a Participating Company listed on
Appendix B, or by both a Participating Company and a member of the Affiliated
Group that is not a Participating Company, and who performs services for both
employers.
 
“DWD” means Dean Witter, Discover & Co., a Delaware corporation, as in existence
prior to its merger with Morgan Stanley Group Inc. in 1997.
 
“Earnings” means the sum of:
 
(a)    cash compensation paid as salary (including but not limited to overtime,
double time, shift premiums, supplemental earnings, additional earnings, LA trip
pay, weekend, holiday and vacation pay and any retroactive pay), commission
(including but not limited to sales commissions, trails, deferred payouts,
referral fees, finders fees, futures overrides, residuals and retroactive
commissions), bonus (including but not limited to annual incentive bonuses,
long-term incentive payouts, results sharing, gain sharing and payouts of
deferred cash bonuses) or a cash award (including but not limited to contests,
incentive and performance awards);
 
(b)    any amounts contributed to the Plan as Pre-Tax Contributions (including,
for 2002, any amounts contributed by an MS Participant to the DPSP prior to the
Plan Merger as Pre-Tax Contributions); and
 
(c)    any employee contributions to a plan maintained by any member of the
Affiliated Group which is intended to meet the requirements of Code section 125,
132(f)(4) or 401(k).
 
Notwithstanding anything contained herein to the contrary, the term “Earnings”
shall exclude:



5



--------------------------------------------------------------------------------

 
(i)    any Earnings paid to an Employee for any period prior to the date such
Employee becomes a Participant or for any period during which such Employee is
not an Eligible MS Employee or an Eligible IIG Employee;
 
(ii)    any non-cash compensation (including but not limited to merchandise,
trips, goods and services);
 
(iii)    imputed income (including but not limited to group term life insurance
premiums, forgiven loans, employee discounts and the personal use of Company
vehicles, equipment, facilities or services);
 
(iv)    cash payments made to or on behalf of an Employee for an employment
related expense (including but not limited to expatriate allowances, relocation
expenses, club dues, preventive care or other medical expense reimbursements, or
other expense reimbursements);
 
(v)    benefits paid under any plan, or pursuant to any payroll practice,
maintained by any member of the Affiliated Group on account of or following the
Retirement, disability or death of an Employee, a spouse of an Employee or a
dependent of an Employee (except that “Earnings” shall include payments of
salary or commission earned by such Employee prior to but paid after such
Employee’s Retirement, disability or death, and short-term disability benefit
payments);
 
(vi)    contributions by a Participating Company under Section 6 of this Plan;
 
(vii)    compensation recognized by an Employee on account of the granting,
exercise, vesting or delivery of an award under any equity-based compensation
plan maintained by any member of the Affiliated Group (including dividends and
other earnings paid



6



--------------------------------------------------------------------------------

as a result of such awards, payments of cash pursuant to an award determined by
the value or performance of a security and payments of cash in lieu of
fractional shares);
 
(viii)    amounts payable under continued service bonus agreements (generally
payable by the fourth anniversary of hire); and
 
(ix)    dividends paid on shares of Morgan Stanley Stock held in the Employee’s
account under this Plan or the ESOP.
 
For Plan Years beginning on or after January 1, 2002, the annual compensation of
each Participant taken into account under the Plan, including in determining the
Pre-Tax and After-Tax Contributions a Participant may elect to contribute, the
Participant’s Actual Deferral Ratio for purposes of Code section 401(k)(3) and
the regulations thereunder, and the Participant’s Actual Contribution Ratio for
purposes of Code section 401(m)(3) and the regulations thereunder, shall not
exceed the $200,000 compensation limit under Code section 401(a)(17), as
adjusted for cost-of-living increases in accordance with Code section
401(a)(17)(B); provided, however, that for purposes of determining allocations
of Firm Contributions under Section 6 of the Plan, the annual amount of Base
Salary taken into account for a MS Member in any given year shall not exceed 85%
of the limit in effect under Code section 401(a)(17) for such year.
 
Notwithstanding the foregoing, for purposes of determining whether an individual
is a Highly Compensated Employee or a member of the Top Paid Group, Earnings
shall be determined without regard to the limits imposed by Code section
401(a)(17).
 
“Elective Deferrals” means elective deferrals within the meaning of Code section
402(g).



7



--------------------------------------------------------------------------------

 
“Eligible Employee” means any person who receives regular and stated
compensation from, and is treated as a common law employee for wage withholding
purposes by, a member of the Affiliated Group, other than a pension, retainer or
remuneration in the nature of a consulting fee, and shall not include any person
who is classified by a Participating Company as (a) a Leased Employee of any
Participating Company (including without limitation a leased employee as defined
in Code section 414(n)), an independent contractor or a consultant; (b) a
provider of services to a Participating Company pursuant to a contractual
arrangement, such as a “PAL,” either with that person or with a third party,
other than one specifically providing for an employment relationship with a
Participating Company; (c) a non-resident alien who receives no earned income
from a Participating Company which constitutes U.S. source income (within the
meaning of Code section 861(a)(3)); (d) an intern or a summer associate; or (e)
covered by a collective bargaining agreement with respect to which a member of
the Affiliated Group is a party, except to the extent that such agreement
provides that Employees covered thereby shall be considered to be Eligible
Employees. An individual’s status as an Eligible Employee shall be determined by
the Committee and such determination shall be conclusive and binding upon all
persons. If any person excluded as an Eligible Employee pursuant to the
preceding sentence shall be determined by a court or a federal, state or local
regulatory or administrative authority to have served as a common law employee
of a Participating Company, such determination shall not alter this exclusion as
an Eligible Employee for purposes of this Plan.
 
“Eligible IIG Employee” means an Eligible Employee who is employed by a
Participating Company listed on Appendix A who is a Credit Services Employee, a
Securities Employee or otherwise designated in writing by the Committee as an
Eligible IIG Employee. A Dual Employee shall be an Eligible IIG Employee only if
(a) the business unit in which the Dual



8



--------------------------------------------------------------------------------

Employee is employed performs a greater amount of services for the Participating
Company listed on Appendix A that employs the Dual Employee than the other
Participating Company or member of the Affiliated Group that employs the Dual
Employee or (b) the Dual Employee has been designated by the Committee as an
Eligible IIG Employee.
 
“Eligible MS Employee” means an Eligible Employee who is employed by a
Participating Company listed on Appendix B or otherwise designated in writing by
the Committee as an Eligible MS Employee. A Dual Employee shall be an Eligible
MS Employee only if (a) the business unit in which the Dual Employee is employed
performs a greater amount of services for the Participating Company listed on
Appendix B that employs the Dual Employee than the other Participating Company
or member of the Affiliated Group that employs the Dual Employee or (b) the Dual
Employee has been designated by the Committee as an Eligible MS Employee. The
Committee may, in its sole discretion and on the basis of uniform rules
applicable to all persons in similar circumstances, consider as an Eligible MS
Employee any person who is a United States citizen and who is employed outside
the continental limits of the United States by a Foreign Subsidiary.
 
“Employee” means any individual employed by any member of the Affiliated Group
or any other employer required to be aggregated with any member of the
Affiliated Group under Code section 414(b), (c), (m) or (o). The term Employee
shall also include any Leased Employee deemed to be an employee of any such
employer as provided in Code section 414(n) or (o).
 
“Employment Commencement Date” means Employment Commencement Date as defined in
Section 4(a) or Section 4(d), as applicable.



9



--------------------------------------------------------------------------------

 
“Entry Date” means:
 
(a)  with respect to an Eligible IIG or MS Employee, other than a Part-time
Employee who is not regularly scheduled to work more than 20 hours per week,
either the first practicable pay date following such Employee’s Employment
Commencement Date or any pay date thereafter; or
 
(b)  with respect to a Part-time Employee who is not regularly scheduled to work
more than 20 hours per week, either the first practicable pay date following
such Eligible Employee’s completion of the applicable service requirements set
forth in the Plan or any pay date thereafter.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ESOP” means the Morgan Stanley Employee Stock Ownership Plan, as amended from
time to time.
 
“ESOP Diversification Transfer” means amounts transferred to the Plan from the
ESOP in accordance with the diversification provisions set forth in Article 7 of
the ESOP and Section 7(b) of this Plan.
 
“Excess Aggregate Contributions” means the aggregate amount by which the amount
of contributions made by or on behalf of Highly Compensated Employees which are
taken into account for purposes of the ACP test exceeds the maximum amount of
such contributions permitted in Section 5(h) and in Code section 401(m)(2). The
maximum amount of such contributions shall be determined by hypothetically
reducing the contributions made by or on behalf of Highly Compensated Employees
in order of their Actual Contribution Ratios (“ACRs”), as defined by Code
section 401(m)(3) and regulations thereunder, beginning with the



10



--------------------------------------------------------------------------------

highest of such ACRs. Excess Aggregate Contributions for a Plan Year shall be
allocated to Highly Compensated Employees in accordance with Code section
401(m)(6)(C), on the basis of the largest dollar amounts of such contributions
taken into account for purposes of the ACP test for the Plan Year, beginning
with the highest such dollar amounts.
 
“Excess Contributions” means the aggregate amount by which the amount of
contributions made by or on behalf of Highly Compensated Employees which are
taken into account for purposes of the ADP test exceeds the maximum amount of
such contributions permitted in Section 5(f) and in Code section 401(k)(3). The
maximum amount of such contributions shall be determined by hypothetically
reducing the Contributions made by or on behalf of Highly Compensated Employees
in order of their Actual Deferral Ratios (“ADRs”), as defined by Code section
401(k)(3)(B) and regulations thereunder, beginning with the highest of such
ADRs. Excess Contributions for a Plan Year shall be allocated to Highly
Compensated Employees in accordance with Code section 401(k)(8)(C), on the basis
of the largest dollar amounts of such contributions taken into account for
purposes of the ADP test for the Plan Year, beginning with the highest such
dollar amounts.
 
“Excess Elective Deferrals” means those Elective Deferrals that are includible
in a Participant’s gross income under Code section 402(g) to the extent such
Participant’s Elective Deferrals for a taxable year exceed the dollar limitation
under such Code section.
 
“Fiduciary Responsibility” means those operational and administrative duties
required to be performed by fiduciaries pursuant to the provisions of Part 4 of
Title I of ERISA.
 
“Firm Contribution” means a contribution made to the Plan by a Participating
Company listed on Appendix B pursuant to Section 6(a).



11



--------------------------------------------------------------------------------

 
“Foreign Subsidiary” shall mean a foreign affiliate (as defined in Code section
3121(1)(6)) of a Participating Company if such Participating Company has entered
into an agreement under Code section 3121(l) (relating to Social Security Taxes)
which applies to such foreign affiliate.
 
“Full-time Employee” means an Eligible IIG or MS Employee who is not a Part-time
Employee. An Eligible IIG Employee who is a Credit Services Employee and who is
classified by his or her employer as a “full-time,” “flex full-time” or “regular
part-time” employee shall be treated under this Plan as a Full-time Employee.
 
“Highly Compensated Active Employee” means any Employee who (i) was a 5% owner
(as defined in Code section 416(i)(1)) during the Plan Year or the preceding
Plan Year or (ii) for the preceding Plan Year had compensation (within the
meaning of Code section 414(q) as in effect for the Plan Year of determination)
from the Participating Company or an Affiliated Group member in excess of
$80,000, as adjusted by the Secretary of the Treasury or a delegate thereof in
accordance with Code section 414(q), and was in the Top Paid Group of Employees
for such preceding Plan Year. For purposes of the definition of “Highly
Compensated Active Employee,” Employee shall not include a non-resident alien
who receives no earned income from sources within the United States.
 
“Highly Compensated Employee” means a Highly Compensated Active Employee or a
Highly Compensated Former Employee.
 
“Highly Compensated Former Employee” means a former Employee who was a Highly
Compensated Active Employee at the time of his or her Severance Date or was a
Highly Compensated Active Employee at any time after attaining age 55. For these
purposes, the



12



--------------------------------------------------------------------------------

“Severance Date” means the date the Employee separates from service within the
meaning of Code section 414(q)(6)(A).
 
“Hour of Service” means an Hour of Service as defined in Section 4(a) or Section
4(d), as applicable.
 
“IIG Participant” means an Eligible IIG Employee who has become a Participant in
the Plan in accordance with Section 3(a).
 
“Investment Committee” means the committee established to manage the assets of
the Trust Fund in accordance with Sections 8 and 15.
 
“Investment Funds” means the Morgan Stanley Stock Fund and such other Investment
Funds as may be designated by the Investment Committee pursuant to Section 8.
 
“Leased Employee” means any person (other than an employee of the recipient)
who, pursuant to an agreement between the recipient and any other person, has
performed services for the recipient (or for the recipient and related persons
determined in accordance with Code section 414(n)(6)) on a substantially full
time basis for a period of at least one year, and whose services are performed
under the primary direction and control of the recipient within the meaning of
Code section 414(n)(2)(C). Contributions or benefits provided a leased employee
by the leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer. A
leased employee shall not be considered an employee of the recipient if:
 
(i)  such employee is covered by a money purchase pension plan providing:
 
(1)  a nonintegrated employer contribution rate of at least 10% of compensation,
as defined in Code section 415(c)(3), but including amounts contributed



13



--------------------------------------------------------------------------------

by the employer pursuant to a salary reduction agreement which are excludable
from the employee’s gross income under Code section 125, 402(a)(8), 402(h) or
403(b),
 
(2)  immediate participation and
 
(3)  full and immediate vesting; and
 
(ii)  leased employees do not constitute more than 20% of the recipient’s non
highly compensated workforce.
 
“Matched Contributions” means Pre-Tax Contributions and, if applicable,
After-Tax Adjustment Contributions. For purposes of determining the matching or
other employer contributions to be made on behalf of a Participant under this
Plan or the ESOP, Matched Contributions shall not include any catch-up
contributions made pursuant to Section 5(a)(iii).
 
“Matching Contributions” means contributions to the START Plan made by any
Participating Company listed on Appendix A for a Plan Year beginning before
January 1, 2001 and allocated to an IIG Participant’s Account by reason of his
or her Matched Contributions.
 
“Morgan Stanley Stock” means the common stock of Morgan Stanley, a Delaware
corporation, par value $.01 per share.
 
“Morgan Stanley Stock Fund” means that part of the Trust Fund invested as
provided in Section 8(b)(ii).
 
“MS Member” means an Eligible MS Employee who has become a MS Member in the Plan
in accordance with Section 3(b).
 
“MS Participant” means an Eligible MS Employee who has become a Participant in
the Plan in accordance with Section 3(a).
 
“One-Year Break” means a One-Year Break as defined in Section 4(a).
 
“Participant” means an IIG Participant or a MS Participant.



14



--------------------------------------------------------------------------------

 
“Participating Company” means the Company and any member of the Affiliated Group
that has been designated in writing as a Participating Company by the Company
and has accepted such designation in writing. The Participating Companies are
listed in Appendices A and B attached hereto.
 
“Part-time Employee” means an Eligible MS Employee or an Eligible IIG Employee
who is either (i) compensated on a hourly basis or (ii) regularly scheduled to
work less than a standard 40-hour week. An Eligible IIG Employee who is a Credit
Services Employee and who is classified by his or her employer as a “part-time,”
“prime time” or “temporary” employee shall be treated under this Plan as a
Part-time Employee who is not regularly scheduled to work more than 20 hours per
week.
 
“Period of Service” means a Period of Service, as defined under Section 4(a) or
Section 4(d), as applicable.
 
“Period of Severance” means a Period of Severance as defined in Section 4(a).
 
“Plan” means this Morgan Stanley DPSP/START Plan, including all Appendices and
Supplements hereto, as amended from time to time.
 
“Plan Benefit” means the amount so described in Section 10.
 
“Plan Merger” means the merger of the DPSP with and into the START Plan,
effective as of October 1, 2002.
 
“Plan Year” means the 12-month period ending December 31.
 
“Pre-Tax Contributions” means the contributions so described in Section 5(a)(i).
 
“Qualified Matching Contributions” means contributions to the Plan made by any
Participating Company and allocated to a Participant’s Account by reason of his
or her Matched Contributions that are nonforfeitable when made.



15



--------------------------------------------------------------------------------

 
“Qualified Non-Elective Contributions” means contributions (other than Firm
Contributions, Matching Contributions or Qualified Matching Contributions) made
by any Participating Company on behalf of any or all Eligible MS Employees or
Eligible IIG Employees that are nonforfeitable when made.
 
“Qualified Plan Transfer Contributions” means the contributions so described in
Section 7(c).
 
“Retirement” means (i) in the case of an IIG Participant, termination of such
Participant’s employment with the Affiliated Group upon or after the date he
would be eligible to retire immediately under Part II of the Morgan Stanley
Employees Retirement Plan or (ii) in the case of a MS Participant or MS Member,
retirement pursuant to Part I of the Morgan Stanley Employees Retirement Plan.
 
“Rollover Contributions” means contributions to the Plan made by a Participant
pursuant to Section 7(a) which qualify for rollover treatment under Code section
402(c)(1), 403(a)(4) or 408(d)(3)(A)(ii).
 
“Securities Employee” means:
 
(a)  a United States or Puerto Rico Employee employed by Morgan Stanley DW Inc.,
Dean Witter Realty Inc., Morgan Stanley Investment Advisors Inc., Morgan Stanley
Distributors Inc., Morgan Stanley Dean Witter Trust FSB or any of their direct
or indirect subsidiaries which subsidiaries are members of the Affiliated Group;
 
(b)  an Employee of a division of the former DWD or any of its directly or
indirectly owned subsidiaries, other than Morgan Stanley Dean Witter Credit
Corporation and its subsidiaries, which subsidiaries are members of the
Affiliated Group and which Employee is engaged primarily in securities-related
activities; or



16



--------------------------------------------------------------------------------

 
(c)    an Employee, or classification of Employees, who has been designated in
writing by the Committee as a Securities Employee.
 
“Service” is defined in Section 4(d) with respect to employees of Participating
Companies listed on Appendix B.
 
“START Plan” means the Dean Witter START Plan (Saving Today Affords Retirement
Tomorrow), as in effect prior to the Plan Merger.
 
“Termination of Employment” and similar references mean an employee’s ceasing to
be employed by any member of the Affiliated Group (and, where applicable, any
other entity required to be aggregated with the employer pursuant to Code
section 414(o) and the regulations thereunder) for any reason other than death.
A transfer between employment of members of the Affiliated Group (or, where
applicable, such other entity) shall not be a termination of employment.
 
“Top Paid Group” means those Employees who are included in the group consisting
of the top 20% of the employees of the Company and its Affiliated Group members
when ranked on the basis of compensation paid during the Plan Year, as
determined in accordance with Code section 414(q)(3). For these purposes, (i)
employees of an Affiliated Group member shall include employees of any entity
that would be taken into account pursuant to Code section 414(q)(7); and (ii)
the number of employees in the Top Paid Group of Employees shall be determined
by excluding a person who has not completed at least six months of service,
normally works less than 17 ½ hours each week, normally works less than six
months during a Plan Year, has not attained age 21, is a non-resident alien and
receives no earned income from sources within the United States or except to the
extent required to be included by Code section 414(q), who is included in a unit
of employees covered by a collective bargaining agreement.



17



--------------------------------------------------------------------------------

 
“Trust” means the trust created by the Trust Agreement.
 
“Trust Agreement” means any trust agreement entered into between the Company and
a Trustee, as amended from time to time.
 
“Trustee” means one or more persons appointed by the Company to act as a trustee
under the Plan (provided each person so appointed accepts such appointment
pursuant to a Trust Agreement) and any successor trustee or trustees appointed
from time to time who so accept such appointment.
 
“Trust Fund” means the trust fund or trust funds established pursuant to the
Trust Agreement to hold and reflect all assets of the Plan (and the income,
gains or losses attributable thereto).
 
“Valuation Date” means each day on which the New York Stock Exchange is open
and/or such other dates as the Committee shall determine.
 
“Year of Service” means a Year of Service as defined in Section 4(a) or 4(d), as
applicable.



18



--------------------------------------------------------------------------------

 
SECTION 3.    PARTICIPATION
 
(a)    Commencement of Participation.
 
(i)    Each Eligible IIG Employee who is a Participant in the Plan immediately
prior to the Plan Merger shall continue as a Participant following the Plan
Merger. Each Eligible MS Employee who is a participant in the DPSP immediately
prior to the Plan Merger shall automatically become a Participant in this Plan
at the time of the Plan Merger.
 
(ii)    Any other Full-time Employee or Part-time Employee who is regularly
scheduled to work more than 20 hours per week may elect to become a Participant
on any Entry Date coincident with or following his or her Employment
Commencement Date. Any Part-time Employee who is not regularly scheduled to work
more than 20 hours per week may elect to become a Participant as of the first
Entry Date following the date on which he or she has completed one Year of
Service.
 
(iii)    If a Participant who severs employment is an Eligible MS Employee or
Eligible IIG Employee at the time of such severance and such Participant is
later rehired as an Eligible MS Employee or an Eligible IIG Employee, her or she
may elect to resume participation immediately upon such rehire or upon any Entry
Date thereafter, regardless of the employee status into which he or she has been
rehired.
 
(b)    Commencement of Membership for Eligible MS Employees.
 
(i)    An Eligible MS Employee who is a Member in the DPSP immediately prior to
the Plan Merger shall automatically become a MS Member at the time of the Plan
Merger.
 
(ii)    Any other Eligible MS Employee who is a Full-time Employee shall become
a MS Member as of the first day of the month following the date on which he or
she has



19



--------------------------------------------------------------------------------

completed one Year of Service, provided he or she is employed as an Eligible MS
Employee on such date. Any other Eligible MS Employee who is a Part-time
Employee shall become a MS Member as of the first day of the month following his
or her completion of one Year of Service either during the 12-month period
commencing on his or her earliest Employment Commencement Date or during any
calendar year commencing after such date, provided he or she is employed as an
Eligible MS Employee on such date.
 
(iii)    A MS Member who is a Full-time Employee who becomes ineligible to
receive Firm Contributions in accordance with Section 6(c) (relating to
termination of employment) shall again become eligible to receive Firm
Contributions on the first day he or she returns to Service with a Participating
Company listed on Appendix B. A MS Member who is a Part-time Employee shall be
ineligible to receive Firm Contributions as of the first day of any calendar
year during which he or she fails to complete a Year of Service, and shall again
become eligible to receive Firm Contributions, subject to Section 6(c), as of
the first day of the first subsequent calendar year during which he or she
completes a Year of Service.
 
(c)    Enrollment Process.  Notwithstanding the foregoing, no Eligible MS
Employee or Eligible IIG Employee shall become a Participant in the Plan until
such individual has completed the enrollment process established by the
Committee.
 
(d)    Termination of Participation.  A Participant’s participation shall
terminate on the date no amount is payable to the Participant hereunder.
 
(e)    Non-Duplication of Benefits.  In no event shall an Eligible MS Employee
or Eligible IIG Employee be eligible to make or receive contributions hereunder
based on base salary, bonuses, commissions or other forms of compensation with
respect to which the



20



--------------------------------------------------------------------------------

individual is making or receiving contributions (whether or not vested) under
another funded defined contribution plan maintained by a member of the
Affiliated Group, other than the ESOP.



21



--------------------------------------------------------------------------------

 
SECTION 4.    PERIOD OF SERVICE
 
The service of an Employee employed by a Participating Company listed on
Appendix A shall be determined under the rules set forth in Sections 4(a)
through 4(c). In addition, certain historical service crediting rules set forth
in the START Plan prior to the Plan Merger are reflected in Supplement E. The
service of an Employee employed by a Participating Company listed on Appendix B
shall be determined under the rules set forth in Section 4(d) and Appendix B. As
of the date of the Plan Merger, the service credited to an Employee under this
Plan shall be no less than the service credited to such Employee under the terms
of the START Plan or the DPSP, as applicable, immediately prior to the Plan
Merger.
 
(a)    Definitions.    For purposes of Sections 4(a) through 4(c) the following
terms have the following meanings unless the context clearly indicates a
different meaning:
 
“Affiliated Group” means Affiliated Group as defined in Section 2 and any other
entity required to be aggregated with any Participating Company pursuant to Code
section 414(o) and the regulations thereunder.
 
“Employment Commencement Date” means the date on which an Employee first is
credited with an Hour of Service.
 
“Hour of Service” means each hour for which an Employee is paid or entitled to
payment for the performance of duties for the Company or for any member of the
Affiliated Group.
 
“One Year Break” means a Period of Severance of 12 consecutive months.
 
“Period of Service” means a period beginning on an Employee’s Employment
Commencement Date or Reemployment Commencement Date and ending on the Employee’s
Severance Date. An Employee’s Period of Service also includes any other period
which



22



--------------------------------------------------------------------------------

constitutes a “Period of Service” under written rules or regulations adopted
from time to time by the Committee.
 
Period of Service for eligibility and vesting purposes shall include such
periods as the Company determines are required to be taken into account in order
to comply with Code section 414(n)(4).
 
“Period of Severance” means each period from an Employee’s Severance Date to the
Employee’s next Reemployment Commencement Date.
 
“Reemployment Commencement Date” means the date on which an Employee first is
credited with an Hour of Service after a Severance Date.
 
“Severance Date” means the earlier of the date on which an Employee quits,
retires, is discharged or dies; or the first anniversary of the first date of a
period in which an Employee remains continuously absent from service with an
employer (with or without pay) for any reason other than quit, retirement,
discharge or death. Notwithstanding the foregoing, an Employee shall not have a
Severance Date when the Employee:
 
(i)    Takes a leave of absence without pay approved by the appropriate member
of the Affiliated Group. In the case of an approved leave of absence without pay
for a period in excess of 12 months, the Employee shall be deemed to have a
Severance Date as of the end of such 12-month period if the Employee fails to
abide by the terms and conditions of such leave, which may include a requirement
to return to active employment.
 
(ii)    Enters the military service of the United States, provided the Employee
returns to active employment with any member of the Affiliated Group within the
time the Employee’s reemployment rights are protected under applicable law. If
the Employee does



23



--------------------------------------------------------------------------------

not so return, the Employee shall be deemed to have a Severance Date as of the
date of entry into military service.
 
(iii)    Is unable to work due to disability or sickness. If the Employee does
not return to employment with a member of the Affiliated Group before the second
anniversary of the beginning of an absence due to disability, the Employee shall
have a Severance Date on such second anniversary.
 
(iv)    Is on jury duty, a leave of absence with pay, an approved vacation or a
holiday.
 
(v)    Is absent from work:
 
(1)    by reason of the pregnancy of the individual,
 
(2)    by reason of a birth of a child of the individual,
 
(3)    by reason of the placement of a child with the individual in connection
with the adoption of such child by such individual, or
 
(4)    for purposes of caring for such child for a period beginning immediately
following such birth or placement. If the Employee does not return to employment
with a member of the Affiliated Group before the second anniversary of the
beginning of such absence the Employee shall have a Severance Date on such
second anniversary.
 
Notwithstanding the foregoing, if an Employee quits, is discharged, dies or
retires while on leave, vacation, holiday or jury duty, the Employee shall have
a Severance Date on the earlier of the date of such quit, discharge, death or
retirement, or 12 months after the commencement of such leave, vacation, holiday
or jury duty. An Employee shall be deemed to have been discharged as of the
earlier of the date the Employee received oral or written notice of



24



--------------------------------------------------------------------------------

discharge or the date a written notice of discharge is deposited in the United
States mail (on a registered or certified basis) to the Employee’s last known
address.
 
“Year of Service” means (i) a Period (or Periods) of Service, whether or not
consecutive, equal to 12 months or (ii) in the case of a Part-time Employee, for
eligibility purposes, a period of 12 consecutive months during which such
Employee completes 1000 Hours of Service.
 
(b)    Service of Rehired Employees.    An Employee’s Period of Service shall
include any period following the Employee’s Severance Date and prior to the
Employee’s first Reemployment Commencement Date following such Severance Date if
such Reemployment Commencement Date occurs no later than 12 months after such
Severance Date. For vesting purposes only, an Employee’s Period of Service shall
not include any period prior to a One Year Break unless the Employee completes
an Hour of Service after returning to employment.
 
(c)    Aggregation of Periods of Service.    Subject to Section 4(b), all of an
Employee’s Periods of Service determined pursuant to this Section 4 shall be
aggregated on the basis of complete months, whether or not such Periods of
Service are consecutive, except that if an Employee’s Period of Service
commences on other than the first day of a calendar month and ends on other than
the last day of a calendar month, the days in such months shall be aggregated
and one additional month of service shall be credited if the number of such days
is at least 30 but less than 60, and two additional months shall be credited if
the number of such days equals 60.
 
(d)    Service Rules for Morgan Stanley Employees.    The service of an Employee
employed by a Participating Company listed on Appendix B shall be determined
using the definitions set forth in this Section 4(d) and the additional service
rules set forth in Appendix B.



25



--------------------------------------------------------------------------------

 
(i)    “Employment Commencement Date” means (1) the first day in respect of
which an Employee is entitled to be credited with an Hour of Service for the
performance of services for a Participating Company or member of the Affiliated
Group, or (2) in the case of a former Employee who returns to the employ of a
Participating Company or member of the Affiliated Group after a period of
absence which is not included in his or her Period of Service, the first day in
respect of which, after such period of absence, he or she is entitled to be
credited with an Hour of Service for the performance of services for a
Participating Company or member of the Affiliated Group.
 
(ii)    “Hour of Service” means:
 
(1)    each hour for which an Employee is paid, or entitled to payment, for the
performance of services for a Participating Company or member of the Affiliated
Group, credited for the Plan Year in which such services were performed;
 
(2)    each hour of a period during which no duties are performed due to
holiday, incapacity, layoff, or Authorized Absence, determined in accordance
with the following rules:
 
(A)    if the Employee is directly or indirectly paid, or entitled to payment,
by a Participating Company or member of the Affiliated Group on account of such
period of absence—
 
(i)    he or she shall be credited with Hours of Service during the entire
period of absence in accordance with Sections 4(d)(ii)(5) and 4(d)(ii)(6), if he
or she returns to the employ of a Participating Company or member of the
Affiliated Group at the conclusion of such period; and



26



--------------------------------------------------------------------------------

 
(ii)    he or she shall be credited with Hours of Service in accordance with
Sections 4(d)(ii)(5) and 4(d)(ii)(6) up to a maximum of 501 Hours of Service in
each such period of absence, if he or she does not return to the employ of a
Participating Company or member of the Affiliated Group at the conclusion of
such period;
 
(B)    if the Employee is not paid, or entitled to payment, by a Participating
Company or member of the Affiliated Group on account of such period of absence -
 
(i)    he or she shall be credited with 40 Hours of Service for each week, or
eight Hours of Service for each week day, of the period of absence, if he or she
returns to the employ of a Participating Company or member of the Affiliated
Group at the conclusion of such period; and
 
(ii)    he or she shall be credited with no Hours of Service in respect of such
period of absence, if he or she does not return to the employ of a Participating
Company or member of the Affiliated Group at the conclusion of such period;
 
(3)    each hour during the Employee’s period of service in the Armed Forces of
the United States, credited on the basis of 40 Hours of Service for each week,
or eight Hours of Service for each week day, of such service, if the Employee
retains re-employment rights under the Military Selective Service Act (or
similar legislation) and is re-employed by a Participating Company or member of
the Affiliated Group within the period provided by such Act (or legislation);
and
 
(4)    each hour for which an Employee has been awarded, or is otherwise
entitled to, back pay from a Participating Company or member of the Affiliated
Group,



27



--------------------------------------------------------------------------------

irrespective of mitigation of damages, if he or she is not entitled to credit
for such hour under any other paragraph of this Section 4(d)(ii).
 
(5)    The number of an Employee’s Hours of Service and the Plan Year or other
computation period to which they are to be credited shall be determined in
accordance with Section 2530.200b-2 of the Rules and Regulations for Minimum
Standards for Employee Pension Benefit Plans, which Section and any successor
thereto is hereby incorporated by reference into this Plan.
 
(6)    In the case of an Employee whose compensation is not determined on the
basis of certain amounts for each hour worked, such Employee’s Hours of Service
need not be determined from employment records, and such Employee may, in
accordance with uniform and nondiscriminatory rules adopted by the
Administrative Committee, be credited with 45 Hours of Service for each week in
which he or she would be credited with any Hours of Service under the foregoing
provisions of this Section 4(d)(ii).
 
(iii)    (1)    “Period of Service” means the period beginning on an Employee’s
most recent Employment Commencement Date and ending on the date the Employee
terminates Service.
 
(2)    For the purpose of determining the length of an Employee’s Period of
Service, all nonsuccessive Periods of Service shall be aggregated.
 
(3)    A Period of Service shall include the period commencing on the date an
Employee terminates Service and ending on the date he or she returns to Service,
but only if such period does not exceed 12 months.
 
(iv)    “Service” means employment by the Company and any predecessor thereto,
and by a Participating Company listed on Appendix B, including periods of
employment



28



--------------------------------------------------------------------------------

with a Foreign Subsidiary that are considered service as an Eligible MS Employee
pursuant to the third sentence of the definition of that term. “Service” shall
also include employment with any member of the Affiliated Group and employment
with any parent or subsidiary of the Company, or any subsidiary of any parent,
to the extent recognized by the Committee in its sole discretion, on the basis
of uniform rules applicable to all persons in similar circumstances.
 
Effective as of the date (the “Merger Date”) of the merger of Morgan Stanley
Group Inc., a Delaware corporation, with and into DWD, the term “Service” shall
include all service with DWD and its subsidiaries on, prior to or after the
Merger Date.
 
(v)    “Year of Service” means (1) in the case of a Part-time Employee, a period
of 12 consecutive months during which such Employee completes 1,000 Hours of
Service and (2) in the case of a Full-time Employee, a Period of Service of one
year. For purposes of the previous sentence, “Hour of Service” for eligibility
and vesting purposes shall include such hours as the Administrative Committee
determines are required to be taken into account in order to comply with Code
section 414(n).



29



--------------------------------------------------------------------------------

 
SECTION 5.    EMPLOYEE CONTRIBUTIONS
 
(a)    Pre-Tax, After-Tax and Catch-Up Contributions.    A Participant who is an
Eligible MS Employee or Eligible IIG Employee may elect to make contributions to
the Plan from cash Earnings pursuant to the following provisions of this Section
5.
 
(i)    Pre-Tax Contributions.    A Participant may make Pre-Tax Contributions to
the Plan for any year equal to any whole percentage from 1% to 20% of his or her
Earnings for such year. The Committee may at any time and from time to time
limit the amount of Pre-Tax Contributions allowed to be made by some or all
Eligible MS Employees or Eligible IIG Employees to ensure compliance with
applicable nondiscrimination or other rules, provided however, that in no event
shall any such limitation restrict employees that are not Highly Compensated
Employees to any greater extent than similarly situated individuals that are
Highly Compensated Employees.
 
(ii)    After-Tax Contributions.    A Participant who is not a Highly
Compensated Employee may make After-Tax Contributions to the Plan for any year
equal to any whole percentage from 1% to 10% of the Participant’s Earnings for
such year regardless of whether the Participant is making any Pre-Tax
Contributions. The Committee may at any time and from time to time limit the
amount of After-Tax Contributions, or the combined amount of Pre-Tax and
After-Tax Contributions, allowed to be made by some or all eligible Participants
to ensure compliance with applicable Code requirements.
 
(iii)    Catch-Up Contributions.    Effective July 1, 2002, a Participant who
shall have attained age 50 before the end of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Code section 414(v). A Participant’s catch-up contributions for a year shall
be determined at the end of such year. Such



30



--------------------------------------------------------------------------------

contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the limitations of Code sections 402(g) and 415, including
Sections 5(d) and 13(b). The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code section 401(k)(3)
or 416, including Section 5(f) and Supplement A, by reason of the making of such
contributions. Catch-up contributions shall not be treated as Matched
Contributions for purposes of determining the amount of matching or other
employer contributions that may be made on behalf of such Participant under this
Plan or the ESOP.
 
(b)    After-Tax Adjustment Contributions.    In order that the Plan may comply
with the requirements of Code sections 401(k) and 415 and the regulations
thereunder, at any time during the Plan Year, the Committee (at its sole
discretion) may reduce the rate at which any Participant who is a Highly
Compensated Employee may contribute Pre-Tax Contributions, or discontinue all
such contributions, for the remainder of such Plan Year. Such a reduction or
discontinuance may be applied selectively to individual Participants or to
particular classes of Participants, as the Committee may determine. Any
Participant whose Pre-Tax Contributions are reduced or discontinued under this
Section 5(b) shall make After-Tax Adjustment Contributions to the Plan during
the remainder of the Plan Year equal to the percentage of the Participant’s
Earnings that the Committee has determined cannot be made as Pre-Tax
Contributions; provided, that in order that the Plan may comply with the
requirements of Code section 401(m) and the regulations thereunder, at any time
during the Plan Year, the Committee (at its sole discretion) may reduce the rate
at which a Participant may contribute After-Tax Adjustment Contributions, or
discontinue all such contributions, for the remainder of such Plan Year. Any
reduction or discontinuance of Pre-Tax or After-Tax Adjustment Contributions
made pursuant to this Section



31



--------------------------------------------------------------------------------

5(b) shall automatically cease to apply upon the close of the Plan Year in which
it is made, or on such earlier date in such Plan Year as the Committee may
determine.
 
(c)    Changing the Rate and Suspension of Employee Contributions.    A
Participant may elect as of any Valuation Date to change the Participant’s rate
of Pre-Tax Contributions and/or After-Tax Contributions to any other rate that
is within the applicable limitations described in Section 5(a). If a Participant
is making After-Tax Adjustment Contributions, and elects to reduce the rate of
Pre-Tax Contributions, and if, as a result of such election, the Committee
determines that it is no longer necessary for the Participant to make some or
all of such After-Tax Adjustment Contributions, the appropriate amount of the
Participant’s After-Tax Adjustment Contributions shall automatically cease. The
Participant may elect to discontinue all Pre-Tax Contributions and/or After-Tax
Contributions at any time. Such election shall take effect as soon as
administratively practicable after receipt by the Committee.
 
(d)    Maximum Amount of Elective Deferrals.    Notwithstanding anything to the
contrary herein, the amount of Elective Deferrals made with respect to any
individual during a calendar year under the Plan and all other plans, contracts
or arrangements of any member of the Affiliated Group may not exceed the amount
of the limitation in effect under Code section 402(g)(1) for taxable years
beginning in such calendar year, except to the extent permitted under Section
5(a)(iii) and Code section 414(v).
 
(e)    Distribution of Excess Elective Deferrals.    No later than the date
determined by the Committee that follows the close of a Participant’s tax year,
the Participant may notify the Committee of the amount of the Excess Elective
Deferrals received by the Plan for the Participant’s tax year. A Participant
shall be deemed to have notified the Plan of the amount of any such Excess
Elective Deferrals to the extent the Participant has Excess Elective Deferrals
for



32



--------------------------------------------------------------------------------

the taxable year calculated by taking into account only Elective Deferrals under
the Plan and any other Plan maintained by a member of the Affiliated Group. No
later than the first April 15 following the close of such taxable year, the Plan
shall distribute to the Participant the amount designated as an Excess Elective
Deferral under this section (adjusted for any income or loss allocable to that
amount). The amount of Excess Elective Deferrals that may be distributed with
respect to a Participant for a taxable year shall be reduced by any Excess
Contributions previously distributed under Section 5(g)(i) or recharacterized
under Section 5(g)(ii) with respect to the Participant for the Plan Year
beginning with or within the Participant’s taxable year for which such Excess
Elective Deferrals have been made. In the event that a Participant’s Elective
Deferrals and his elective deferrals (as defined by Code section 402(g)) to all
plans other than this Plan exceed the limit set forth in Code section 402(g) and
the Committee cannot reasonably distribute such Excess Elective Deferrals prior
to the April 15 next following the close of the taxable year in which the excess
deferrals were made, then such Participant’s Excess Elective Deferrals shall
remain in the Trust on the same terms and subject to the same distribution rules
as other Elective Deferrals.
 
(f)    Actual Deferral Percentage Test.
 
(i)    Elective Deferrals hereunder shall not exceed the limits set forth in
Code section 401(k)(3). For purposes of applying such limits, Code section
401(k)(3) and the regulations thereunder are incorporated herein by reference
and are hereinafter referred to as the “ADP test.” The ADP test shall be applied
using the prior year testing method.
 
(ii)    All or part of the Qualified Matching Contributions and Qualified
Non-Elective Contributions made pursuant to Section 6(d) with respect to any or
all Eligible



33



--------------------------------------------------------------------------------

Employees may be treated as Elective Deferrals for purposes of the ADP test
provided that each of the following requirements is met:
 
(1)    the amount of nonelective contributions, including the Qualified
Non-Elective Contributions treated as Elective Deferrals for purposes of the ADP
test, satisfies the requirements of Code section 401(a)(4);
 
(2)    the amount of nonelective contributions, excluding those Qualified
Non-Elective Contributions treated as Elective Deferrals for purposes of the ADP
test and those Qualified Non-Elective Contributions treated as Matching
Contributions for purposes of the ACP test (described in Section 5(h) below),
satisfies the requirements of Code section 401(a)(4);
 
(3)    all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are nonforfeitable when made and subject to the same distribution
restrictions that apply to Elective Deferrals, without regard to whether such
Qualified Non-Elective Contributions or Qualified Matching Contributions are
actually taken into account as Elective Deferrals;
 
(4)    all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are allocated to the Accounts of Eligible Employees as of a date
within the Plan Year (pursuant to Treas. Reg. section 1.401(k)-1(b)(4)(i)(A)) as
if such contributions were Elective Deferrals and as if such contributions were
made before the end of the 12-month period immediately following the Plan Year
to which the contributions relate; and
 
(5)    if the Plan uses the provisions of this Section 5(f)(ii) for purposes of
the ADP test, then, for purposes of Code section 410(b) (other than the average
benefit percentage test), the Plan may be aggregated with other plans of the
Affiliated Group to



34



--------------------------------------------------------------------------------

which qualified nonelective contributions and qualified matching contributions
are made. If the Plan Year is changed to satisfy the Code section 410(b)
requirement that aggregated plans have the same plan year, this Section 5(f)(ii)
may apply during the resulting short plan year only if the Qualified
Non-Elective Contributions and Qualified Matching Contributions during the short
plan year satisfy Treas. Reg. section 1.401(k)-1(b)(4)(i) as if such
contributions were Elective Deferrals and such aggregated plans could otherwise
be aggregated for purposes of Code section 410(b).
 
(g)    Distribution of Excess Contributions.
 
(i)    Notwithstanding any other provision of the Plan, Excess Contributions,
plus any income and minus any loss allocable thereto, shall be distributed no
later than the last day of any Plan Year to Participants to whose Accounts
Pre-Tax, Qualified Matching and Qualified Non-Elective Contributions were
allocated for the preceding Plan Year. The Excess Contributions shall be
adjusted for income or loss up to the date of distribution. The income or loss
allocable to Excess Contributions shall be determined by multiplying the income
or loss allocable to the Participant’s Pre-Tax, Qualified Matching and Qualified
Non-Elective Contributions for the Plan Year by a fraction, the numerator of
which is the Excess Contribution for the preceding Plan Year allocated to the
Participant and the denominator of which is the sum of the Participant’s Account
balances attributable to Pre-Tax, Qualified Matching and Qualified Non-Elective
Contributions on the last day of the preceding Plan Year. Amounts distributed
under this Section 5(g) shall be made from amounts attributable to the
Participant’s Pre-Tax, Qualified Matching and Qualified Non-Elective
Contributions in proportion to the Participant’s Pre-Tax, Qualified Matching and
Qualified Non-Elective Contributions for the Plan Year.



35



--------------------------------------------------------------------------------

 
(ii)    A Participant may treat Excess Contributions as an amount distributed to
the Participant and then contributed by the Participant to the Plan as After-Tax
Adjustment Contributions. Such re-characterized amounts will remain
nonforfeitable and subject to the same distribution requirements as Pre-Tax
Contributions. Amounts may not be re-characterized by a Highly Compensated
Employee to the extent that such amount in combination with other After-Tax
Adjustment Contributions made with respect to that Employee would exceed the
limits under Section 5(h). Re-characterization must occur no later than two and
one-half months after the last day of the Plan Year in which the Excess
Contributions arose and is deemed to occur no earlier than the date the last
Highly Compensated Employee is informed in writing of the amount which may be
re-characterized and the consequences thereof.
 
(iii)    The amount of Excess Contributions to be distributed under Section
5(g)(i) or re-characterized under Section 5(g)(ii) shall be reduced by Excess
Elective Deferrals previously distributed under Section 5(e) for the
Participant’s taxable year ending with or within the Plan Year for which such
Excess Contributions have been made.
 
(h)    Actual Contribution Percentage Test.
 
(i)    After-Tax Adjustment Contributions hereunder shall not exceed the limits
set forth in Code section 401(m)(2). For purposes of applying such limits, Code
section 401(m)(2) and the regulations thereunder are incorporated herein by
reference and are hereinafter referred to as the “ACP test.” The ACP test shall
be applied using the prior year testing method.
 
(ii)    All or part of the Qualified Non-Elective Contributions made pursuant to
Section 6(d) and Elective Deferrals made with respect to any or all Eligible
Employees may be treated as Matching Contributions for purposes of the ACP test
provided that each of the following requirements is met:



36



--------------------------------------------------------------------------------

 
(1)    the amount of nonelective contributions, including the Qualified
Non-Elective Contributions treated as Matching Contributions for purposes of the
ACP test, satisfies the requirements of Code section 401(a)(4);
 
(2)    the amount of nonelective contributions, excluding those Qualified
Non-Elective Contributions treated as Matching Contributions for purposes of the
ACP test and those Qualified Non-Elective Contributions treated as Elective
Deferrals under Treas. Reg. section 1.401(k)-1(b)(5) for purposes of the ADP
test satisfies the requirements of Code section 401(a)(4);
 
(3)    all Elective Deferrals, whether or not treated as Matching Contributions
hereunder, satisfy the ADP test.
 
(4)    the Qualified Non-Elective Contributions are allocated to the Accounts of
Eligible Employees as of a date within the Plan Year (pursuant to Treas. Reg.
section 1.401(k)-1(b)(4)(i)(A)) and the Elective Deferrals satisfy Treas. Reg.
section 1.401(k)-1(b)(4)(i) for the Plan Year; and the Qualified Non-Elective
Contributions are made before the end of the 12-month period immediately
following the Plan Year to which the contributions relate; and
 
(5)    if the Plan uses the provisions of this Section 5(h)(ii) for purposes of
the ACP test, then for purposes of Code section 410(b) (other than the average
benefit percentage test), the Plan may be aggregated with other plans of the
Affiliated Group to which qualified nonelective contributions and elective
contributions are made. If the Plan Year is changed to satisfy the Code section
410(b) requirement that aggregated plans have the same plan year, this Section
5(h)(ii) may apply during the resulting short plan year only if Elective
Deferrals during the short plan year satisfy Treas. Reg. section
1.401(k)-1(b)(4) with respect to the short



37



--------------------------------------------------------------------------------

plan year and Qualified Non-Elective contributions satisfy Treas. Reg. section
1.401(k)-1(b)(4)(i)(A) with respect to the short plan year as if such
contributions were Elective Deferrals.
 
(iii)    Participating Companies may, in their sole discretion, satisfy the ACP
test either by making additional Qualified Non-Elective Contributions or
Qualified Matching Contributions pursuant to Section 6(d) or by distributing
Excess Aggregate Contributions pursuant to Section 5(i). The determination of
Excess Aggregate Contributions shall be made after first determining the Excess
Elective Deferrals and then determining the Excess Contributions for the Plan
Year.
 
(i)    Distribution of Excess Aggregate Contributions.
 
(i)    Notwithstanding any other provision of this Plan, Excess Aggregate
Contributions allocated to Highly Compensated Employees plus any income or minus
any loss allocable thereto shall be forfeited, if forfeitable, or, if not
forfeitable, distributed not later than the last day of each Plan Year on the
basis of the respective portions of such Excess Aggregate Contributions
allocated to Highly Compensated Employees whose Contributions for a Plan Year
must be reduced under Section 5(h) and Code section 401(m)(6)(C), to enable the
Plan to satisfy the ACP test.
 
(ii)    The income or loss allocable to a Highly Compensated Employee’s Excess
Aggregate Contributions shall be determined by multiplying such income or loss
by a fraction, the numerator of which is the Excess Aggregate Contribution for
the preceding Plan Year allocated to the Highly Compensated Employee and the
denominator of which is the sum of the Highly Compensated Employee’s Account
balances attributable to Contributions taken into account for purposes of the
ACP test on the last day of the preceding plan year.



38



--------------------------------------------------------------------------------

 
(iii)    Amounts distributed under this Section 5(i) shall be withdrawn from
amounts attributable to the Participant’s After-Tax Adjustment Contributions.
 
(j)    Salary Reduction and Tax Status of Pre-Tax Contributions.    For Federal
tax purposes (and, wherever permitted, for state and local tax purposes),
Pre-Tax Contributions and catch-up Contributions shall be deemed to be Company
Contributions to the Plan, and a Participant’s election to make such
contributions shall constitute an election to have the amount of his or her
compensation that otherwise would have been reported as taxable compensation on
Form W-2 (or its equivalent) reduced by the amount of such contributions.
 
(k)    Administrative Procedures.    The Committee may require Participants to
complete such process as may be established by the Committee before any election
under this Section 5 may take effect.



39



--------------------------------------------------------------------------------

 
SECTION 6.    EMPLOYER CONTRIBUTIONS
 
(a)    Amount of Firm Contributions.    The amount of the Firm Contribution to
be made by each Participating Company listed on Appendix B for each year shall
be equal to such amount as may be determined by action of the Board of Directors
before the end of such year.
 
(b)    Allocation of Firm Contributions Among MS Members.    The Firm
Contribution for each Plan Year shall be allocated among all eligible (in
accordance with Section 3(b)) MS Members in Service (including those on
Authorized Absence) on December 31 of such Plan Year and those otherwise
eligible MS Members whose employment terminated during that Plan Year (i) upon
Retirement or (ii) by reason of death. Notwithstanding the foregoing, under the
DPSP, an otherwise eligible Member whose employment terminated on or after
November 1, 2001 and before December 31, 2001 as part of a reduction in force
implemented by such MS Member’s employer was entitled to a portion of the Firm
Contribution for such Plan Year. The share of the Firm Contribution for any Plan
Year allocable to any such MS Member shall be that amount which bears the same
relationship to the Firm Contribution for such Plan Year as the Base Salary
received during such Plan Year by such MS Member (in respect of Service as an
eligible MS Member) bears to the aggregate of Base Salaries received during such
Year by all such MS Members (in respect of Service as eligible MS Members),
disregarding for this purpose Base Salaries of MS Members who, pursuant to
Section 6(c), are not entitled to a share of the Firm Contribution for such Plan
Year. Any amount so allocable to a MS Member who has died shall be paid to the
persons designated pursuant to Section 11(e).
 
(c)    Termination of Employment.    No portion of the Firm Contribution for any
Plan Year shall be allocated to any MS Member whose employment terminates during
such Plan Year for any reason other than Retirement, death or under the
circumstances described in the



40



--------------------------------------------------------------------------------

second sentence of Section 6(b), and who is not an Eligible MS Employee on
December 31 of such Plan Year.
 
(d)    Qualified Non-Elective and Qualified Matching Contributions.    The
Participating Companies may, in their sole and absolute discretion, make
Qualified Non-Elective or Qualified Matching Contributions to the Plan for a
Plan Year. Any such Qualified Matching Contributions may be made with respect to
any or all Participants as determined by the Company and shall be allocated in
proportion to each such Participant’s Matched Contributions for the Plan Year.
Qualified Non-Elective Contributions may be made with respect to any or all
Eligible MS Employees or Eligible IIG Employees, as determined by the Company,
and shall be allocated in a manner determined by the Company.



41



--------------------------------------------------------------------------------

 
SECTION 7.    ADDITIONAL CONTRIBUTIONS AND TRANSFERS
 
(a)    Rollover Contributions.    A Participant may at any time make a Rollover
Contribution to the Trust Fund if he or she provides satisfactory evidence to
the Committee that the amount to be contributed qualifies as a Rollover
Contribution and the Committee determines that such Rollover Contribution will
not impose a substantial administrative burden on the Trust Fund or the Plan.
Unless the Committee determines otherwise on a nondiscriminatory basis, no
Participant may make a Rollover Contribution to the Plan consisting of after-tax
contributions to a tax-qualified plan or the proceeds thereof.
 
A former Employee who has not elected or received a distribution under Section
11, and who has an Account balance under the Plan may make a Rollover
Contribution from any other U.S. tax qualified plan sponsored by the Company or
an Affiliated Group member.
 
(b)    ESOP Diversification Transfers.    To the extent permitted by the ESOP,
an ESOP participant may elect to transfer to the Trust Fund an ESOP
Diversification Transfer. Any such ESOP Diversification Transfer shall be
credited to an Account of such Participant and shall be treated in the same
manner as any other amounts under the Plan. As set forth in Section 10(a)(ii),
amounts attributable to an IIG Participant’s ESOP Diversification Transfer shall
continue to be subject to the vesting schedule applicable to the transferred
amounts under the ESOP. The funds transferred shall be allocated to one or more
Investment Funds in accordance with Section 8(d).



42



--------------------------------------------------------------------------------

 
SECTION 8.    INVESTMENT AND VALUATION OF THE TRUST FUND
 
(a)    The Trust Agreement.    The Company shall enter into a Trust Agreement
which shall contain such provisions as shall render it impossible for any part
of the corpus of the trust or income therefrom to be at any time used for, or
diverted to, purposes other than for the exclusive benefit of Participants or as
provided in Section 18. Any or all rights or benefits accruing to any person
under the Plan with respect to any contributions deposited under the Trust
Agreement shall be subject to all the terms and provisions of the Trust
Agreement.
 
(b)    Investment of the Trust Fund.
 
(i)    All of the assets of the Trust Fund shall be invested in the Investment
Funds as described below. The Investment Funds shall consist of the Morgan
Stanley Stock Fund and such other investment options as shall be designated by
the Investment Committee from time to time. The Investment Funds designated
hereunder may include, but are not limited to, registered investment companies
for which the Company or an affiliate of the Company acts as investment adviser,
administrator or transfer agent. The Investment Committee may, from time to
time, establish additional Investment Funds, liquidate or remove existing
Investment Funds, limit the amounts or contributions that may be made to an
existing Investment Fund, change the permissible investment of or investment
guidelines applicable to an Investment Fund or reopen a restricted Investment
Fund to new investments by Participants.
 
(ii)    The Morgan Stanley Stock Fund shall be invested and reinvested
exclusively in Morgan Stanley Stock, except that pending investments in Morgan
Stanley Stock, amounts held in the Morgan Stanley Stock Fund may be invested and
reinvested temporarily in interest-bearing short-term investments, including
(without limitation) savings accounts, certificates of deposit, money market
instruments, United States treasury bills and such group



43



--------------------------------------------------------------------------------

annuity contracts, insurance company pooled separate accounts, bank common or
collective trust funds, mutual funds and other pooled investment funds as the
Trustee deems suitable for temporary investments of the Morgan Stanley Stock
Fund. The Morgan Stanley Stock Fund shall consist of all Morgan Stanley Stock
Fund investments held by the Trustee and all cash held by the Trustee which is
derived from dividends, interest or other income from Morgan Stanley Stock Fund
investments, from Matching, Qualified Non-elective and Qualified Matching
Contributions, from any Pre-Tax, Firm, Rollover and Qualified Plan Transfer
Contributions directed by the Participants to be invested in the Morgan Stanley
Stock Fund, and from the proceeds of the sale or redemption of Morgan Stanley
Stock Fund investments. Any such cash held by the Trustee shall be invested as
provided in this Section 8(b)(ii). The Morgan Stanley Stock Fund may be removed
as an Investment Fund only by amendment to the Plan adopted in accordance with
Section 19(a).
 
(iii)    Pending investment and reinvestment or pending payments as provided
herein, the Trustee may invest temporarily all or any part of the Trust Fund
comprising any one or more of the Investment Funds, in securities or other
property of a fixed-income nature, including but not limited to commercial paper
and notes of finance companies, or part interest therein, or in obligations
issued or guaranteed as to interest and principal by the United States
Government or any instrumentality or agency thereof, excluding the notes or
other securities of any Participating Company under the Plan.
 
(iv)    The Trustee may invest and reinvest all or any part of the Trust Fund
comprising any one or more of the Investment Funds through the medium of any one
or more common, collective or commingled trust funds maintained by it or by an
investment manager (as defined in ERISA section 3(38)) appointed by the
Investment Committee for the purpose, each of



44



--------------------------------------------------------------------------------

which is invested principally in property of the kind authorized for that
Investment Fund, and each of which is qualified under the provisions of Code
section 401(a) and exempt under the provisions of Code section 501(a) and during
such period of time as an investment through any such medium exists, the
declaration of trust of such trust fund shall constitute a part of the
Agreement.
 
(v)    All interest, dividends and other income, as well as cash received from
the sale or exchange of securities or other properties produced by each of the
Investment Funds, shall be reinvested in the same Investment Fund which produced
such interest, dividends, other income or cash.
 
(vi)    The Trustee shall transfer moneys between Investment Funds in accordance
with the direction of the Investment Committee or its delegate, subject to the
limitations of Section 8(d).
 
(vii)    The Trustee may retain in cash and keep unproductive of income such
amount of the Trust Fund, or of any Investment Fund, as is deemed advisable. The
Trustee shall not be required to pay interest on such cash balances or on cash
pending investment.
 
(viii)    The Trustee is specifically authorized to permit assets of the Trust
Fund to be held outside the United States in accordance with Labor Department
Regulation § 2550.404b-1.
 
(c)    Valuation of the Trust Fund.    As of the Valuation Date and as of any
other date fixed by the Investment Committee, the Trust Fund shall be valued on
the basis of current market or fair value as determined by the Trustee in
accordance with the provisions of the Trust Agreement.



45



--------------------------------------------------------------------------------

 
(d)    Investment Option Elections.
 
(i)    Each Participant who makes a contribution or on whose behalf a
contribution is made to the Plan may elect, as to all such contributions, one or
more of the investment options specified under Section 8(b)(i), provided that
any Qualified Non-elective or Qualified Matching Contributions made on behalf of
a Participant shall be invested automatically in Morgan Stanley Stock, subject
to the Participant’s right to transfer investments pursuant to Section 8(d)(ii).
An election made pursuant to this Section 8(d)(i) shall direct the Trustee to
invest such contributions in one or more of the Investment Funds in multiples of
1%. Such an election shall remain in effect and be deemed applicable to all
contributions made by or on behalf of such Participant unless and until a new
election is filed. An election or change of election pursuant to this Section
8(d)(i) shall be subject to such conditions or limitations as the Investment
Committee shall determine. To the extent the Participant does not make an
election pursuant to this Section 8(d)(i), contributions made by or on behalf of
such Participant shall be invested in the money market fund or the money market
fund equivalent as determined by the Investment Committee from time to time.
 
(ii)    Each Participant shall have the right to elect that as of any Valuation
Date all or any multiple of 1% of his interest in any Investment Fund shall be
liquidated and the proceeds thereof transferred to any other Investment Fund,
subject to such conditions or limitations as the Investment Committee shall
determine, and further subject to any transfer restrictions with respect to any
of the Investment Funds. Assets shall be transferred from the Participant’s
Accounts in the order determined by the Investment Committee.
 
(iii)    (1)    Effective June 25, 2002, any portion of the Account of a
Participant, including any portion attributable to an ESOP Diversification
Transfer, that is



46



--------------------------------------------------------------------------------

invested in the Morgan Stanley Stock Fund, automatically or pursuant to such
Participant’s direction, shall, in accordance with procedures established by the
Administrative Committee, on or about the Tuesday preceding each record date for
dividends on Morgan Stanley Stock, be transferred to the ESOP and allocated to
an account established for such person under the ESOP (the “Transferred
Subaccount”). Subject to Section 8(d)(iii)(2), on and after the date on which an
amount is transferred to the ESOP, a Participant shall have no right to benefits
under this Plan with respect to the amount so transferred, and all rights with
respect to such amount shall be enforceable only against the ESOP.
 
(2)    A Participant shall be entitled to direct that all or a portion of his or
her Transferred Subaccount under the ESOP be invested in any Investment Fund
available under this Plan in the manner provided in Section 8(d)(ii). If a
Participant makes such a direction with respect to his or her Transferred
Subaccount, in accordance with such rules and procedures as the Administrative
Committee may determine, the amounts subject to such direction shall be
transferred back to this Plan from the ESOP, allocated to the appropriate
Account of the Participant under this Plan, and invested as so directed.
 
(iv)    The Administrative Committee may require Participants to complete such
process as may be established by such Committee before any election under this
Section 8(d) may take effect. The Committee shall adopt such rules and
procedures as it deems advisable with respect to all matters relating to the
election and use of the Investment Funds. The Committee shall have the right,
without prior notice to any Participant, to suspend for a limited period of time
daily transfers between and among Investment Funds or to delay effecting
transfers between and among Investment Funds for one or more days if the
Committee determines that such action is necessary or advisable (1) in light of
unusual market conditions,



47



--------------------------------------------------------------------------------

(2) in response to technical or mechanical problems with the automated system or
the Plan’s third-party record keeper or (3) in connection with any suspension of
normal trading activity on the New York Stock Exchange or other applicable
exchange or automated trading system.
 
(v)    Notwithstanding anything in this Section 8(d) or any other provision of
the Plan to the contrary, any election by a Participant involving an acquisition
or disposition of Morgan Stanley Stock shall be subject to such conditions and
restrictions as the Administrative Committee determines to be necessary or
advisable to ensure compliance with all applicable securities laws. Without
limiting the generality of the foregoing, the Administrative Committee may from
time to time prescribe rules of uniform application to those Participants
subject to Section 16 of the Securities Exchange Act of 1934, as amended, to
ensure compliance with the conditions for exemption in Rule 16b-3 under such
Section.
 
(e)    Voting and Tendering of Morgan Stanley Stock.    The provisions of
Section 8.01, 8.02 and 8.03 of the ESOP with respect to the voting and tenders
of allocated shares of Morgan Stanley Stock and the responsibilities of the
Trustee shall also apply under this Plan.
 
(f)    Investment Committee.
 
(i)    The management of the Investment Funds shall be placed in the Investment
Committee. The members of the Committee shall be appointed from time to time by,
and shall serve during the pleasure of, the Board of Directors. The Investment
Committee shall consist of no fewer than three persons, each of whom shall be an
Employee and/or an Advisory Director of the Company or a member of the
Affiliated Group.
 
(1)    The Investment Committee shall be a “Named Fiduciary” with respect to the
Plan, as such term is defined in ERISA section 402(a).



48



--------------------------------------------------------------------------------

 
(2)    Each person who has Fiduciary Responsibilities with respect to the Plan
shall be bonded if and as required by ERISA.
 
(ii)    A majority of the members of the Investment Committee at the time in
office shall constitute a quorum for the transaction of its business. All
resolutions or other actions taken by the Investment Committee at any meeting
shall be by the vote of a majority of those present at any such meeting.
 
(iii)    (1)    The members of the Investment Committee shall elect one of their
number as Chairman and shall elect a Secretary who may, but need not, be a
member of the Investment Committee; may appoint from their number such
subcommittees with such powers as the Investment Committee shall determine; may
authorize one or more of their number or any agent to take any action or to
execute or deliver any instructions on behalf of the Investment Committee; and
may employ such counsel and agents, and obtain such clerical services, as the
Investment Committee may require in carrying out the provisions of the Plan.
 
(2)    The Fiduciary Responsibilities of the Investment Committee may be
allocated among its members or delegated to persons who are not members of the
Investment Committee as the Investment Committee in its sole discretion shall
decide. Upon an allocation or delegation of Fiduciary Responsibilities, the
person or persons to whom such Fiduciary Responsibilities are allocated or
delegated shall be solely responsible for the performance of such Fiduciary
Responsibilities, and the members of the Investment Committee to whom such
Fiduciary Responsibilities have not been allocated shall not in any respect be
responsible for the performance of such Fiduciary Responsibilities, except as
provided by law. The Investment Committee shall perform its allocation and
delegation functions in the same manner as it performs all of its other
Fiduciary Responsibilities pursuant to Section 8(f)(iii)(3) below.



49



--------------------------------------------------------------------------------

 
(iv)    To the fullest extent permitted by law, the Company will indemnify and
save harmless each member of the Investment Committee and each other person to
whom Fiduciary Responsibilities are delegated under Section 8(f)(iii)(2) against
any cost or expense (including attorneys’ fees) or liability (including any sum
paid in settlement of the claim with the approval of the member’s employer)
arising out of any act or omission to act as a member of the Investment
Committee or as delegate, except in the case of willful misconduct or lack of
good faith. This Section 8(f)(iv) shall not supersede any separate agreement or
contract between the Company or the Plan and any person to whom Fiduciary
Responsibilities are delegated.
 
(v)    Any action required or permitted to be taken at any meeting of the
Investment Committee may be taken without a meeting if a written consent thereto
is signed by all members of the Investment Committee and such written consent is
filed with the records of the proceedings of the Investment Committee.
 
(vi)    Members of the Investment Committee may participate in a meeting of the
Investment Committee by means of conference telephone or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and participation in a meeting pursuant to this Section shall
constitute presence in person at such meeting.



50



--------------------------------------------------------------------------------

 
SECTION 9.    ACCOUNTS
 
The Committee shall cause to be maintained on behalf of each Participant such
Accounts as may be required by applicable law or deemed appropriate by the
Committee to reflect the Participant’s interest under the Plan and in each of
the applicable Investment Funds. Each of a Participant’s Accounts shall be
revalued at each Valuation Date. By this revaluation, the balance in each of the
Participant’s Accounts will be increased or decreased by such Participant’s
proportionate share of any realized investment income, gains and losses of the
applicable Investment Funds, and by any increase or decrease in the fair market
value of the assets of such Investment Funds, which has occurred since the
immediately preceding Valuation Date. At least annually the Committee shall
furnish to each Participant having an interest in the Trust Fund a summary
statement of the transactions of the Trust Fund since the date of the last
previous statement so furnished and of his or her interest in the Trust Fund.
Any such Participant who does not notify the Committee as to any objection which
he or she may have with respect to any such statement within 90 days after the
date of such distribution thereof shall be conclusively presumed to have
approved the transactions reflected therein.



51



--------------------------------------------------------------------------------

 
SECTION 10.    PLAN BENEFITS
 
(a)    Amount of Benefit.    A MS Participant’s Plan Benefit shall be 100% of
the MS Participant’s Accounts. An IIG Participant’s Plan Benefit shall be (i)
100% of the IIG Participant’s Accounts other than any amounts attributable to
Matching Contributions made to the START Plan for years beginning before January
1, 2001 and ESOP Diversification Transfers and (ii) the IIG Participant’s vested
interest in amounts attributable to Matching Contributions and ESOP
Diversification Transfers.
 
(i)    Vesting in Matching Contributions.    Any amounts attributable to
Matching Contributions made on behalf of an IIG Participant and not transferred
from the START Plan to the ESOP in 2001 as described in Supplement G to this
Plan, shall vest in accordance with the rules previously applicable under the
START Plan and now set forth in Supplement E to this Plan.
 
(ii)    Vesting in ESOP Diversification Transfers.    Amounts attributable to an
IIG Participant’s ESOP Diversification Transfers shall continue to be subject to
the vesting schedule applicable to the transferred amounts under the terms of
the ESOP.
 
(b)    Forfeitures.    (i)    Any non-vested amounts attributable to an IIG
Participant’s Matching Contributions and/or ESOP Diversification Transfers shall
be forfeited as of the end of the month in which such IIG Participant’s
Termination of Employment occurs. Notwithstanding the foregoing, if an IIG
Participant who terminates employment shall subsequently be credited with one
Year of Service before incurring five consecutive One Year Breaks, the amount so
forfeited shall be restored to such IIG Participant’s Accounts without
adjustment for income, gains or losses; provided that such restoration shall be
made from forfeitures arising in the Plan Year in which the restoration occurs
and, to the extent necessary, from a special Company



52



--------------------------------------------------------------------------------

contribution which shall be made for that purpose. The foregoing forfeiture
provisions shall only apply to the extent permitted by applicable law.
 
(ii)    Any forfeitures remaining after restoration payments are made may be
applied to pay Plan expenses or as otherwise determined by the Committee. At the
discretion of the Committee, forfeitures from amounts attributable to ESOP
Diversification Transfers also may be transferred back to the ESOP.
 
(c)    Payee’s Location Not Ascertainable for 60 Months.    In the event any
Plan Benefit has been due and payable under the Plan for a period of more than
60 months and cannot be paid because the location of the payee cannot be
ascertained, the entire amount of such Plan Benefit shall be forfeited;
provided, that in the event the location of such payee is ascertained, the Plan
Benefit forfeited shall be restored, without adjustments for income, gains or
losses and shall be paid to such payee in a single lump sum payment; and
provided, that such restoration shall be made out of forfeitures arising in the
Plan Year in which the restoration occurs and, to the extent necessary, out of a
special Company contribution which shall be made for that purpose.



53



--------------------------------------------------------------------------------

 
SECTION 11.    DISTRIBUTION OF PLAN BENEFITS
 
The following rules shall apply with respect to distributions following the Plan
Merger. Additional distribution forms not explicitly provided for in this
Section 10 and Section 11 also shall be available to the extent required by Code
section 411(d)(6). For distributions prior to the Plan Merger, the rules of the
Plan or the DPSP, as applicable, then in effect shall apply. The distribution
provisions of the Plan and the DPSP in effect prior to the Plan Merger are set
forth in Supplement D.
 
(a)    Form of Distribution.    Following a Participant’s termination of
employment with all members of the Affiliated Group, the Participant may request
a distribution of all or any portion of his or her Plan Benefit, in accordance
with procedures specified by the Committee. Distributions shall be made in the
form of a lump sum consisting of, at the election of the Participant, either a
check for the entire value of the Participant’s Accounts or (i) a certificate or
certificates for whole shares of stock representing the portion of the
Participant’s Accounts invested in the Morgan Stanley Stock Fund, plus (ii) a
check for any fractional share of stock and uninvested cash in the portion of
the Participant’s Accounts invested in the Morgan Stanley Stock Fund, and for
the entire value of the portions of the Participant’s Accounts invested in all
other Investment Funds. A Participant may not receive more than two
distributions in any calendar year, provided that a Participant may receive more
than two distributions in a calendar year if, after requesting two partial
distributions in a calendar year, the Participant elects a lump sum distribution
of the total value of his or her interest in the Trust Fund. A Participant may
not receive any distribution which is less than $500 or, if less, the amount of
the Participant’s remaining Plan Benefit. In the case of a distribution under
this Section 11(a) which is less than the entire amount of a Participant’s Plan
Benefit, the Committee shall withdraw assets from the



54



--------------------------------------------------------------------------------

Participant’s Accounts in the order determined by the Committee on a uniform and
nondiscriminatory basis in accordance with applicable law.
 
(b)    Time of Distribution.    Subject to Section 11(c), a Participant’s Plan
Benefit shall be distributed as soon as practicable after the date as of which
the Participant’s employment with all members of the Affiliated Group
terminates. Any allocation of contributions and forfeitures made subsequent to
the distribution of a Participant’s Account in a lump sum shall be paid as soon
as practicable after the date of such allocation.
 
(c)    Right to Deferred Distribution.    If a Participant whose vested Accounts
exceed $5,000 on the date the distribution would commence under Section 11(b)
does not consent to such distribution, then payment of the Participant’s Plan
Benefit shall, subject to Section 13(a), be deferred to such date as the
Participant shall elect. Effective September 1, 2002, if a Participant whose
vested accounts under this Plan, the ESOP, and, prior to the Plan Merger, the
DPSP exceed $5,000 on the date the distribution would commence under Section
11(b) does not consent to such distribution, then payment of the Participant’s
Plan Benefit shall, subject to Section 13(a), be deferred to such date as the
Participant shall elect.
 
Notwithstanding anything to the contrary herein, unless a Participant otherwise
elects, the distribution of a Participant’s Plan Benefit shall begin not later
the 60th day after the close of the Plan Year in which the latest of the
following events occurs:
 
(i)    The Participant attains Normal Retirement Age.
 
(ii)    The 10th anniversary of the date on which the Participant commenced
participation in the Plan.
 
(iii)    The termination of the Participant’s employment with the Affiliated
Group.



55



--------------------------------------------------------------------------------

 
If a distribution is one to which Code sections 401(a)(11) and 417 do not apply,
such distribution may commence less than 30 days after the notice required under
Treas. Reg. section 1.411(a)-11(c) is given, provided that:
 
(x)    the Committee clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and
 
(y)    the Participant, after receiving the notice, affirmatively elects a
distribution.
 
Accounts pending distribution shall continue to share in the investment
experience of the Trust Fund until the Valuation Date as of which distributed.
 
(d)    Death of Participant.    If a Participant dies prior to receiving the
Participant’s entire Plan Benefit, the remaining portion of the Participant’s
Plan Benefit shall be paid to the Participant’s surviving spouse, but if there
is no surviving spouse, or, if the surviving spouse consents in a manner
conforming to a qualified election under the Retirement Equity Act of 1984, as
amended, then to the Participant’s Beneficiary; provided that, following the
death of a Participant on or after January 1, 2001, any amount distributed
pursuant to this Section 11(d) shall be distributed no later than December 31st
of the calendar year which contains the fifth anniversary of the Participant’s
death. Subject to the provisions of the foregoing sentence, upon the death of a
Participant, the Participant’s Beneficiary, if any, shall be entitled to make
such elections or decisions as the Participant was authorized to make under this
Section 11, and any provision as to deferrals and elections shall be made with
reference to the date of death of the Participant (instead of the date he or she
terminated employment), provided, that upon the death of a MS Participant who
had elected to receive payment of his or her Plan Benefit pursuant to an



56



--------------------------------------------------------------------------------

installment payment option available under the Plan (and now set forth in
Supplement D to the Plan) for distributions commencing prior to March 1, 2001,
the remaining value of the Participant’s Plan Benefit shall be paid to his or
her Beneficiary in a single lump sum. Notwithstanding the foregoing, if prior to
being notified of the death of a Participant the Committee has made a
distribution or instructed the Trustee to make a distribution to any such
Participant, the provisions of this Section 11(d) shall not be applicable and
such distribution shall be considered to have been made in accordance with the
other provisions of this Section 11.
 
(e)    Designation of Beneficiary.
 
(i)    Any designation of a Beneficiary shall be made in writing and filed with
the Committee. A Beneficiary designation may be revoked by the Participant at
any time without notice to or consent of any previously designated Beneficiary;
provided, that any new designation of Beneficiary must comply with any
applicable spousal consent requirement; and provided further, that no
designation shall be effective unless filed with the Committee prior to the
death of the Participant. If no Beneficiary is designated, or the designated
Beneficiary does not survive the Participant and no alternative Beneficiary is
designated, the Beneficiary shall be the Participant’s surviving spouse, or, if
none, the Participant’s estate. If the designated Beneficiary cannot be located
by the Committee for a period of one year following death, despite mailing to
such Beneficiary’s last known address, and the Beneficiary has not made written
claim within such period to the Committee, the Beneficiary shall be treated as
having predeceased the Participant.
 
(ii)    In the case of a Participant who participated in both the START Plan and
the DPSP at different times prior to the Plan Merger and had a Beneficiary
designation in effect under each plan, the Beneficiary designation in effect
under the plan in which the



57



--------------------------------------------------------------------------------

Participant was an active participant immediately prior to the Plan Merger (or,
in the case of a Participant who was not an active participant in either plan
immediately prior to the Plan Merger, the Beneficiary designation in effect
under the plan in which the Participant was most recently an active participant)
shall control as of the Plan Merger, and the Beneficiary designation in effect
under the other plan shall be void from that point on.
 
(iii)    Any Beneficiary designation made by a Participant under this Plan on or
after the date of the Plan Merger shall not be effective unless the designated
Beneficiary is the same as the beneficiary designated by the Participant under
the ESOP.
 
(f)    Administrative Procedures.    The Committee may require Participants to
complete such process as may be established by the Committee before any election
under this Section 11 may take effect; provided, that such process shall conform
to applicable rules under the Code and that the Committee shall provide the
Participant and the Participant’s surviving spouse or Beneficiary such
information, within such time periods, as is required under the Code and
applicable law.
 
(g)    Optional Direct Rollover of Eligible Rollover Distributions.    Effective
for distributions made after December 31, 1992, a Participant who receives a
distribution described in Section 11(a) or a withdrawal described in Section 12
may direct the Committee to directly roll over all or any portion of the
distribution or withdrawal to an individual retirement plan described in Code
sections 408(a) or 408(b), to another employer’s qualified plan described in
Code sections 401(a)(31)(D) and 402(c)(8)(B), to an annuity contract described
in Code section 403(b), or to an eligible plan under Code section 457(b) that is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, and which agrees
to separately account for amounts transferred into such plan from this



58



--------------------------------------------------------------------------------

Plan. A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions that are not includible in gross income. However, such portion may
be transferred only to an individual retirement account or annuity described in
Code section 408(a) or (b), or to a qualified defined contribution plan
described in Code section 401(a) or 403(a) that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution that is includible in gross income and the portion of such
distribution which is not so includible. The election under this Section 11(g)
shall not be applicable to any distribution which represents the minimum amount
required to be distributed under Code section 401(a)(9). In addition, this
election shall not apply to a hardship distribution under Section 12(f). The
election under this Section shall be available with respect to any distribution
or withdrawal made to or by a spouse of a Participant following the death of the
Participant or pursuant to a qualified domestic relations order (as defined in
Code section 414(p)) if the election described herein would have been available
to the Participant had the Participant been the recipient of the distribution or
withdrawal. The Committee may, in its sole discretion, adopt such administrative
rules as may be permitted by Code section 401(a)(31) or regulations promulgated
thereunder which limit or restrict the applicability of this Section 11(g) to
all or a portion of certain distributions or withdrawals.



59



--------------------------------------------------------------------------------

 
SECTION 12.    WITHDRAWALS AND LOANS
 
The following rules shall apply with respect to withdrawals and loans made
following the Plan Merger. Prior to the Plan Merger, the rules of the Plan or
the DPSP, as applicable, then in effect shall apply. The withdrawal and loan
provisions of the Plan and the DPSP in effect prior to the Plan Merger are set
forth in Supplement D.
 
(a)    General Rule.    A Participant who is an Employee may elect to withdraw a
specified amount from his or her Accounts, subject to the following provisions.
 
(b)    Limitations on Withdrawals.    Withdrawals shall be subject to the
following limitations:
 
(i)    To make a withdrawal, a Participant must complete such process as may be
established by the Committee.
 
(ii)    A Participant may not make more than two withdrawals (other than
hardship withdrawals described in Section 12(f)) per calendar year, provided
that a Participant may make more than two withdrawals in a calendar year if,
after electing two partial withdrawals in a calendar year, the Participant
elects a lump sum distribution of the total value of his or her interest in the
Trust Fund. The minimum amount a Participant may elect to withdraw shall be $500
or, if less, the total value of the applicable Accounts.
 
(iii)    A Participant may withdraw amounts attributable to Pre-Tax
Contributions, Catch-up Contributions, [Rollover Contributions] and/or Qualified
Company Contributions only after attaining age 59½.
 
(iv)    A Participant may withdraw amounts attributable to After-Tax
Contributions at any time.



60



--------------------------------------------------------------------------------

 
(v)    An IIG Participant may withdraw any or all amounts allocated to his or
her Accounts, to the extent vested, after attaining age 59½.
 
(vi)    A MS Participant may withdraw any or all amounts allocated to his or her
Accounts after attaining age 59½ .
 
(vii)    Notwithstanding the foregoing, a Participant may make a withdrawal from
any or all of his or her Accounts, to the extent vested, upon suffering a
hardship, as provided in Section 12(f).
 
(c)    Source and Amount of Withdrawal.    In the case of a withdrawal,
including a hardship withdrawal, the Committee shall withdraw assets from the
Participant’s Accounts in the order determined by the Committee on a
nondiscriminatory basis in accordance with applicable law. The amount being
withdrawn shall be taken pro rata from the Investment Funds in which such
Accounts are invested (except that the Administrative Committee may, on a
nondiscriminatory basis, permit Participants to choose whether or not
investments in the Morgan Stanley Stock Fund shall be included for this
purpose).
 
(d)    Time of Payment of Withdrawals.    Withdrawals, and hardship withdrawals
described in this Section 12, will be paid as soon as administratively
practicable following the approval of the Participant’s request for a
withdrawal.
 
(e)    Form of Payment of Withdrawals.    All withdrawals under this Section 12
shall be distributed in the form of a lump sum payment consisting of (i) cash
equal to the value of the portion of the Participant’s Accounts being withdrawn
or (ii) at the election of the Participant and as permitted under this Section
12, whole shares of Morgan Stanley Stock and cash equal to the amount of any
uninvested cash, plus the value of the portions of the Participant’s Accounts



61



--------------------------------------------------------------------------------

that are invested in all Investment Funds other than the Morgan Stanley Stock
Fund, in such proportions as the Participant may elect and in the aggregate
equal to the value of the portion of the Participant’s Accounts being withdrawn.
Unless the Participant elects otherwise, payment will be made in accordance with
clause (i) of the preceding sentence. If a distribution is made in the form of
shares of stock, any unpaid dividends which may be due with respect to such
stock and any portion to be distributed representing fractional shares of such
stock shall be paid in cash.
 
(f)    Hardship.
 
(i)    In case of a hardship withdrawal, the Committee shall withdraw assets
from the Participant’s Accounts in the order determined by the Committee on a
uniform and nondiscriminatory basis in accordance with applicable law.
 
(ii)    The Committee may from time to time prescribe written rules of uniform
application by which Participants who make a hardship withdrawal may not make
elective or employee contributions to this or any other plan of a Participating
Company for a period to be determined by the Committee.
 
(iii)    A distribution will be considered to be necessary to satisfy an
immediate and heavy financial need of a Participant only if the Participant has
obtained all distributions (including any available dividend distributions under
the ESOP), other than hardship distributions, and all nontaxable loans available
under all plans maintained by any member of the Affiliated Group, and the
distribution is not in excess of the amount of the immediate and heavy financial
need.



62



--------------------------------------------------------------------------------

 
(iv)    In reviewing a request for a hardship distribution, the Committee shall
apply the following rules on a nondiscriminatory basis to all Participants
eligible for such hardship distributions.
 
(1)    All requests for such payments must be made in such manner as the
Committee shall designate.
 
(2)    All such requests must be accompanied by such documentation as the
Committee may require.
 
(3)    The Committee will review all requests and will make a determination as
to whether the request should be approved or rejected.
 
(4)    The Committee will consider the facts relevant to each requested hardship
distribution, subject to appropriate regulations.
 
(5)    The Committee may delegate its responsibilities under this Section 12(f)
to one or more persons.
 
(v)    For purposes of this Section 12(f), the term “hardship” shall mean
immediate and heavy financial needs of the Participant where such Participant
lacks other reasonably available financial resources, arising out of any one or
more of the following:
 
(1)    expenses for medical care described in Code section 213(d) previously
incurred by the Participant, the Participant’s spouse, or any dependents of the
Participant (as defined in Code section 152) or necessary for these persons to
obtain medical care described in Code section 213(d);
 
(2)    costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);



63



--------------------------------------------------------------------------------

 
(3)    payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, Participant’s spouse, children or
dependents (as defined in Code section 152);
 
(4)    payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;
 
(5)    any amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from a hardship withdrawal under this
Section 12(f); or
 
(6)    such other instances of deemed immediate and heavy financial needs
together with such additional methods for the hardship withdrawal to be deemed
necessary to satisfy such needs as the Commissioner of Internal Revenue shall
provide through the publication of revenue rulings, notices and other documents
of general applicability.
 
(g)    Loans.
 
(i)    Availability of Loans.    A Participant may elect, in such form and
manner as the Committee may prescribe, to borrow from the Trust an amount in
cash not to exceed the amount permitted under Section 12(g)(ii). No more than
one loan to a Participant may be outstanding at any time, except that, (1) in
the case of a MS Participant who had two loans outstanding under the DPSP as of
February 28, 2001, such loans may continue to be outstanding following that date
and (2) in the case of a Participant who had an account under both the DPSP and
the START Plan prior to the Plan Merger and had a loan outstanding against each
such account, such loans may continue to be outstanding at the same time
following the Plan Merger. A Participant who takes a loan under this Section
12(g), or under the DPSP or START Plan prior to the Plan Merger, shall be
ineligible to take another loan under this Section



64



--------------------------------------------------------------------------------

12(g) until the expiration of 12 full calendar months following the date of such
loan. The Committee may, in its discretion, impose additional conditions and
restrictions on a Participant’s eligibility for a loan under this Section 12(g),
subject to applicable law.
 
(ii)    Limitations on Loans.    Each loan under this Section 12(g) shall be
limited to an amount not to exceed (when added to the outstanding balance of all
other loans made to the Participant by all tax qualified plans maintained by the
Affiliated Group) the lesser of:
 
(1)    $50,000 reduced by the excess, if any, of the highest outstanding balance
of loans from all such plans to the Participant during the one-year period
ending on the day before the date on which the loan is made, over the
outstanding balance of loans from all such plans to the Participant on the date
on which the loan is made, and
 
(2)    one-half of the vested balance of the Participant’s Accounts as of the
most recent Valuation Date.
 
Notwithstanding the foregoing, no loan shall be granted under this Section 12(g)
in an amount less than $500.
 
(iii)    Sources of Loan Proceeds and Designation of Payments.    Loans made
pursuant to this Section 12(g) and payments thereof, shall be charged pro rata
against each Investment Fund in which the Participant is invested (except that
the Administrative Committee may, on a nondiscriminatory basis, permit
Participants to choose whether or not investments in the Morgan Stanley Stock
Fund shall be included for this purpose) and shall be appropriately charged
against the Participant’s Accounts in such order as the Administrative Committee
shall determine on a nondiscriminatory basis. Prior to the disbursement of the
proceeds of a loan, an amount equal to the loan amount shall be transferred from
the Participant’s Accounts to a special



65



--------------------------------------------------------------------------------

loan fund (consisting solely of the Participant’s loans) established for the
purpose of disbursing the loan to the Participant.
 
(iv)    Loans Evidenced by Note and Secured by Interest in Account.    A loan
granted pursuant to this Section 12(g) shall be evidenced by such documents as
the Committee shall designate including a note which shall bear a reasonable
rate of interest as determined by the Committee from time to time in a
nondiscriminatory manner and which otherwise shall conform to the repayment
terms set forth in this Section 12(g). A loan made to a Participant pursuant to
this Section 12(g) shall be secured by an interest in the Participant’s Accounts
and/or by such other interests as the Committee may determine to constitute
adequate security. The occurrence of an event of default under the loan note
shall entitle the Trustee of the Plan to reduce the balance of the Participant’s
Accounts up to the amount of the Plan’s security interest therein. The loan note
shall be an asset solely of the borrowing Participant’s Accounts and interest on
the loan shall be credited to the Participant’s Accounts.
 
(v)    Loan Repayment Terms.    A loan made pursuant to this Section 12(g) shall
be repaid over a period not to exceed five years from the date of the loan,
unless the Participant certifies in writing to the Committee that the loan
proceeds are to be used solely to acquire a dwelling unit which is to be used,
within a reasonable period of time, as the Participant’s principal residence, in
which case, the loan shall be repaid over a period not to exceed 15 years from
the date of such loan. Such repayment shall be made in level installments of
principal and interest which the Participant shall authorize to be repaid by
payroll deductions or by such other method as is determined by the Committee on
a uniform and nondiscriminatory basis. Loan repayments (principal and interest)
will be proportionately credited among the Participant’s Accounts from which the
loan proceeds were transferred pursuant to Section



66



--------------------------------------------------------------------------------

12(g)(iii) above and reinvested in Investment Funds based on the Participant’s
then-current directions with respect to the investment of contributions, or in
such other manner as is determined by the Administrative Committee in its
discretion on a uniform and nondiscriminatory basis. The entire outstanding
amount of the loan may be prepaid without penalty at any time. Partial
prepayment shall not be permitted. The note shall provide that in all events the
outstanding principal and interest due thereon shall be repaid not later than
the date of the Participant’s termination of employment or such other date as
the Committee shall specify. In the event of default, foreclosure on the note
and attachment of security will not occur until a distributable event occurs
under the Plan.
 
(vi)    Loans Available on Nondiscriminatory Basis.    All loans made pursuant
to this Section 12(g) shall be made available to all Participants on a
reasonably equivalent, nondiscriminatory basis; and any Participant to whom a
loan is made agrees to such changes in the terms of the loan as may be required
by changes in the applicable law or regulations.
 
(vii)    Other Provisions Relating to Loans.    To the extent required by ERISA
section 408 or Code section 4975, notwithstanding the preceding provisions of
this Section 12(g), loans may be made to a Participant who is, at the time of
the loan, both a former employee and a “party in interest” as defined in ERISA
section 3(14) with respect to the Plan. In the case of any such loan, the
preceding provisions of this Section 12(g) dealing with payment by payroll
deduction and acceleration on termination of employment shall not apply. Loans
shall not be made available to highly compensated employees (as defined in Code
section 414(q)) in an amount greater than the amount made available to other
employees.



67



--------------------------------------------------------------------------------

(viii)    Suspension of Loan Repayments during Military Service.    Loan
repayments will be suspended under this Plan as permitted under Code section
414(u)(4).
 
(ix)    Loan Procedures.    The Committee shall promulgate loan procedures
consistent with this Section 12, which, as amended from time to time, are hereby
incorporated into and which hereby form a part of this Plan.



68



--------------------------------------------------------------------------------

 
SECTION 13.    INCORPORATION OF CERTAIN CODE REQUIREMENTS BY REFERENCE
 
(a)    Incorporation of Code Section 401(a)(9).
 
(i)    Anything in the Plan to the contrary notwithstanding, distributions under
this Plan shall meet the requirements of Code section 401(a)(9), which
requirements are incorporated herein by reference.
 
(ii)    In the case of MS Participants, the following provisions applied under
the DPSP prior to the Plan Merger and shall continue to apply under this Plan
following the Plan Merger:
 
(1)    With respect to a MS Participant who attained age 70½ prior to January 1,
1999, payment of the amounts credited to the MS Participant’s Accounts commenced
no later than the April 1st next following the year in which the MS Participant
attained (or would have attained, in the case of a deceased MS Participant) age
70½, whether or not such MS Participant had terminated Service; provided that a
MS Participant who attained age 70½ after December 31, 1995 and prior to January
1, 1999 and who was an Employee on the April 1st next following the year in
which such MS Participant attained age 70½, could make an irrevocable one-time
election to defer receipt of payment of his or her Accounts until his or her
termination from Service, but in no event later than the April 1st next
following the year in which such termination from Service occurs.
 
(2)    With respect to a MS Participant who attains age 70½ on or after January
1, 1999, payment of the amounts credited to the MS Participant’s Accounts shall
commence on the April 1st next following the later of the year in which the MS
Participant (A) attains age 70½, or (B) terminates from Service.



69



--------------------------------------------------------------------------------

 
(3)    With respect to a MS Participant who attains age 70½ on or after January
1, 2000 and who has separated from service, the entire value of the MS
Participant’s interest in the Trust Fund shall be distributed to the MS
Participant not later than the April 1st next following the Year in which the MS
Participant attains (or would have attained, in the case of a deceased MS
Participant) age 70½, except that a MS Participant who is receiving minimum
required distributions in a series of payments as set forth in Code section
401(a)(9)(A)(ii) as of March 1, 2001 shall be entitled to continue receiving
such payments.
 
(iii)    In the case of IIG Participants, the following provisions apply:
 
(1)    In the case of an IIG Participant who attained age 70-1/2 after December
31, 1995 and before January 1, 2002 and who was an Employee as of April 1 of the
year following the year in which the IIG Participant attained age 70-1/2, the
IIG Participant could elect, on or after such April 1, to begin receiving
distributions as if such IIG Participant’s required beginning date under Code
section 401(a)(9) were such April 1 or such later date.
 
An IIG Participant who attains age 70-1/2 after December 31, 2001 shall not have
the right to elect distributions pursuant to the preceding paragraph.
Distribution of such an IIG Participant’s Plan Benefit shall be made as of the
April 1 next following the later of the year in which the IIG Participant (i)
attains age 70-1/2, or (ii) terminates from service or in accordance with the
other provisions of the Plan.
 
(iv)    Effective January 1, 2002, the following rules shall govern the payment
of the annual distribution under this Section to a Participant who has not
terminated from service. The payment for a year subsequent to the year in which
payments commence shall be made only if the Participant elects at the time and
in such manner prescribed by the Administrative Committee to receive payment in
such year. The failure to make such an election



70



--------------------------------------------------------------------------------

shall be deemed to be an election by the Participant to defer receipt of the
payment, and the amount of such deferred payment shall thereafter be held in the
Accounts maintained for the Participant under the Plan and adjusted as provided
in Section 9.
 
(b)    Incorporation of Code Section 415 Limitations.    The limitations on
allocations and contributions of Code section 415 are incorporated herein by
reference. For purposes of applying those limitations the following rules shall
apply:
 
(i)    Definitions.    For purposes of this Section 13, compensation shall be
determined on the basis of compensation actually paid and includible in gross
income during the year, plus, for limitation years beginning after December 31,
1997, any elective deferrals or contributions made with respect to a Participant
as described in Code section 415(c)(3)(D); the limitation year shall be the Plan
Year; and excess amount shall mean the difference between a Participant’s annual
additions and the maximum permissible amount of such annual additions. Effective
January 1, 2002, the compensation limit under Code section 415(c)(1)(B) shall
not apply to any contribution for medical benefits after separation from service
(within the meaning of Code section 401(h) or 419A(f)(2)) which is otherwise
treated as an annual addition.
 
(ii)    Disposition of Excess Amounts.
 
(1)    If the annual additions otherwise made to the Accounts of a Participant
would cause the limitations of Code section 415 that are applicable to that
Participant to be exceeded for the limitation year, the amount by which such
limitations are exceeded will be eliminated (A) by returning to the Participant
the Participant’s Pre-Tax Contributions and/or After-Tax Contributions for such
limitation year, in whole or in part as necessary, and then (B) to the extent
necessary, in the case of a MS Participant, by reducing any Firm Contributions
allocated to the Participant in accordance with Section 6. Such excess amounts
of Firm



71



--------------------------------------------------------------------------------

Contributions shall be applied to reduce the Firm Contribution for such
Participant for the next limitation year (and succeeding limitation years, if
necessary).
 
(2)    Notwithstanding the foregoing, if a Participant is not covered by the
Plan as of the end of the limitation year as of which such excess amount arose,
the excess amounts shall be held in an unallocated suspense account and
allocated and re-allocated in the next limitation year to other eligible
Participants in the Plan. If such allocation or re-allocation will cause the
limitations of Code section 415 to be exceeded with respect to each eligible
Participant for such following limitation year, the excess amount shall be held
unallocated in the suspense account until the next limitation year. If the
suspense account is in existence at any time during a particular limitation
year, other than the limitation year as of which the excess amounts arose, all
amounts in the suspense account must be allocated and re-allocated to other
eligible Participants in the Plan (subject to the limitations of Code section
415) before any Firm Contributions which would constitute annual additions may
be made to the Plan for that limitation year.
 
(iii)    Coordination With Another Defined Contribution Plan.    If, in addition
to this Plan, a Participant is covered under another qualified defined
contribution plan or a welfare benefit fund, as defined in Code section 419(e),
maintained by the employer during any limitation year and a Participant’s annual
additions under this Plan and such other plans would result in an excess amount
for a limitation year, the excess amount will be deemed to consist of the annual
additions last allocated, except that annual additions attributable to a welfare
benefit fund will be deemed to have been allocated first regardless of the
actual allocation date. If an excess amount was allocated to a Participant on an
allocation date of this Plan which coincides



72



--------------------------------------------------------------------------------

with an allocation date of another plan, the excess amount attributed to this
Plan will be the product of
 
(1)    the total excess amount allocated as of such date, times
 
(2)    the ratio of (A) the annual additions allocated to the Participant for
the limitation year as of such date under this Plan to (B) the total annual
additions allocated to the Participant for the limitation year as of such date
under this and all the other qualified defined contribution plans. Any excess
amount attributed to this Plan will be disposed of in the manner described in
Section 13(b)(ii).
 
(iv)    Regulations under Code section 415.    The limitations imposed by this
Section 13(b) will be administered in accordance with the regulations
promulgated under Code section 415 and any other rulings and regulations issued
by the Secretary of the Treasury under Code section 415.
 
(c)    Military Service.    Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code section 414(u).



73



--------------------------------------------------------------------------------

 
SECTION 14.    FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION
 
(a)    General.
 
(i)    The general administration of the Plan shall be placed in the Committee.
The members of the Committee shall be appointed from time to time by, and shall
serve during the pleasure of, the Board of Directors. The Committee shall
consist of no fewer than three persons, each of whom shall be either an Employee
and/or an Advisory Director of the Company or a member of the Affiliated Group.
 
(ii)    The Committee shall be a “named fiduciary” with respect to the Plan, as
such term is defined in ERISA section 402(a).
 
(iii)    The Committee shall be the Plan’s “administrator,” as such term is
defined in ERISA section 3(16).
 
(iv)    Each person who has Fiduciary Responsibilities with respect to the Plan
shall be bonded if and as required by ERISA.
 
(b)    Quorum.    A majority of the members of the Committee at the time in
office shall constitute a quorum for the transaction of its business. All
resolutions or other actions taken by the Committee at any meeting shall be by
the vote of a majority of those present at any such meeting.
 
(c)    Rules and Regulations.    Subject to the limitations set forth in the
Plan, the Committee may from time to time establish such uniform and
nondiscriminatory rules and regulations as it may deem appropriate or necessary
for the transaction of business and for the administration of the Plan.



74



--------------------------------------------------------------------------------

 
(d)    Procedure and Performance of Fiduciary Duties.
 
(i)    The members of the Committee shall elect one of their number as Chairman
and shall elect a Secretary who may, but need not, be a member of the Committee;
may appoint from their number such subcommittees with such powers as the
Committee shall determine; may authorize one or more of their number or any
agent to execute or deliver any instructions on behalf of the Committee; and may
employ such counsel and agents, and contract for such clerical services, as the
Committee may require in carrying out the provisions of the Plan.
 
(ii)    The Fiduciary Responsibilities of the Committee may be allocated among
its members or delegated to persons who are not members of the Committee as the
Committee in its sole discretion shall decide. Upon an allocation or delegation
of Fiduciary Responsibilities the person or persons to whom such Fiduciary
Responsibilities are allocated or delegated shall be solely responsible for the
performance of such Fiduciary Responsibilities, and the members of the Committee
to whom such Fiduciary Responsibilities have not been allocated shall not in any
respect be responsible for the performance of such Fiduciary Responsibilities,
except as provided by law. The Committee shall perform its allocation and
delegation functions in the same manner as it performs all of its other
Fiduciary Responsibilities pursuant to Section 14(d)(iii) below.
 
(iii)    The Committee shall perform only its Fiduciary Responsibilities as
provided in the Plan except those Fiduciary Responsibilities which are allocated
or delegated pursuant to Section 14(d)(ii) above, if any, and those Fiduciary
Responsibilities which are to be performed by the Trustee pursuant to the Trust
Agreement.



75



--------------------------------------------------------------------------------

 
(e)    Power to Interpret.    Subject to Section 17, the Committee shall have
the exclusive right to determine any question arising under or in connection
with the administration of the Plan, including, but not limited to, the
authority to interpret the Plan as provided in Section 16(a), to direct
disbursements by the Trustee and to exercise the other rights and powers
specified herein.
 
(f)    Conversion of Amounts of Base Salary.    The Committee shall have full
and final authority with respect to Base Salary paid in a foreign currency to
convert such Base Salary into currency of the United States, in such manner as
the Committee may from time to time determine, for the purposes of Section 6.
 
(g)    Indemnification.    To the fullest extent permitted by law, the Company
will indemnify and save harmless each member of the Committee, each member of
the Hearing Panel and each other person to whom Fiduciary Responsibilities are
delegated under the terms of the Plan against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the approval of the Company) arising out of any act or omission to act as a
member of the Committee or the Hearing Panel or as a delegate, except (i) in the
case of willful misconduct or lack of good faith or (ii) with respect to any
person who is not an employee, officer, advisory director or director of the
Company or a member of the Affiliated Group. This Section 14(g) shall not
supersede any separate agreement or contract between the Company or a member of
the Affiliated Group or the Plan and any person to whom Fiduciary
Responsibilities are delegated.
 
(h)    Action Without Meeting.    Any action required or permitted to be taken
at any meeting of the Committee or the Hearing Panel or by any delegate of
either of them may be taken without a meeting if a written consent thereto is
signed by all members of the Committee or



76



--------------------------------------------------------------------------------

Hearing Panel or by such delegate, as the case may be, and such written Consent
is filed with the records of the proceedings of the Committee or Hearing Panel
or of such delegate, as the case may be.
 
(i)    Meeting by Telephone Conference.    Members of the Committee, the Hearing
Panel or any delegate of either of them may participate in a meeting of the
Committee, Hearing Panel or such delegate, as the case may be, by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a
meeting pursuant to this Section shall constitute presence in person at such
meeting.



77



--------------------------------------------------------------------------------

 
SECTION 15.    INVESTMENT POLICY
 
From time to time, the Investment Committee shall establish an investment policy
for the Plan which is consistent with the objectives of the Plan, with its
short-term and long-term financial needs and with the requirements of ERISA. The
investment policy, as established and amended from time to time, shall be
communicated in writing to the Trustee as appropriate.



78



--------------------------------------------------------------------------------

 
SECTION 16.    CLAIMS PROCEDURE
 
(a)    Claims.    Sections 16 and 17 shall provide the exclusive rules relating
to claims for benefits under the Plan. All claims for benefits shall be
submitted to the Committee at such address as the Committee shall designate from
time to time. Claims for benefits must be in writing on the form prescribed by
the Committee and must be signed by the person or persons indicated on such
form.
 
The Committee shall have the authority to act with respect to any claim for
benefits under the Plan. The Committee in its capacity as named fiduciary shall
have the exclusive discretionary right to interpret the Plan, including those
provisions governing eligibility and benefits, and to determine any questions
arising under or in connection with the administration of the Plan, including
without limitation, the authority to make factual determinations. The Committee
shall have full authority to determine the entitlement, rights or eligibility of
employees, participants and/or any other persons, and the amount of benefits, if
any due under the Plan. The Committee shall also have the right and authority to
remedy ambiguities, inconsistencies or omissions, arising under or in connection
with the Plan. The construction and interpretations of the Plan and the
determinations of the Committee hereunder shall be final and binding on all
persons, other than the Hearing Panel established in accordance with Section 17
hereof.
 
(b)    Denial of Claims.    In the event any claim for benefits is denied, in
whole or in part, the Committee shall notify the claimant of such denial in
writing and shall advise the claimant of his right to a review thereof. Such
written notice shall set forth, in a manner calculated to be understood by the
claimant, the specific reason or reasons for the denial, reference to the
specific Plan provisions upon which the denial is based, a description of any



79



--------------------------------------------------------------------------------

additional information or material that is necessary for the claimant to perfect
his claim for benefits, an explanation of why such information or material is
necessary, and an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA if the claim is denied on review. Such
written notice shall be furnished to the claimant within 90 days after the
Committee receives the claim, unless special circumstances require an extension
of time for processing the claim. In no event shall such an extension exceed a
period of 90 days from the end of the initial 90-day period; if such an
extension is required, written notice thereof shall be furnished to the claimant
before the end of the initial 90-day period. Such notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render a decision.
 
(c)    Small Claims.    Any claim to be determined by the Committee may be
determined by the Director of Human Resources, or his delegate, if the Director
of Human Resources (or such delegate) determines that the amount involved is
$5,000 or less (effective January 1, 2003, $10,000 or less). In any case where
the Director of Human Resources (or delegate) determines a claim, the provisions
of Sections 16 and 17 shall apply to the Director of Human Resources (or
delegate) in the same manner as would be applicable to the Committee.



80



--------------------------------------------------------------------------------

 
SECTION 17.    HEARING PANEL
 
(a)    Establishment of Hearing Panel.    The Board of Directors shall appoint a
“Hearing Panel,” which shall consist of three or more individuals who may (but
need not) be employees of the Company. The Hearing Panel shall be the named
fiduciary that shall have the authority to act with respect to any appeal from
the denial of a claim for benefits under the Plan. The Hearing Panel may adopt
such rules and procedures, consistent with ERISA and the Plan, as it deems
necessary or appropriate in carrying out its responsibilities under Section 16
and this Section 17. The Hearing Panel may delegate some or all of its rights,
privileges and duties to such person(s) as it may choose; to the extent of such
a delegation all references in this Section to the Hearing Panel shall be deemed
to be references to such person(s).
 
(b)    Appeals from Claim Denials.    Any person whose claim for benefits is
denied, in whole or in part, or such person’s duly authorized representative,
may appeal from such denial by submitting a request for review of the claim to
the Hearing Panel within six months after receiving the written notice of denial
from the Committee. The request for review may include the reason the claimant
believes the claim was improperly denied and any additional comments, documents,
records and other information that may be appropriate (which will be considered
by the Hearing Panel without regard to whether it was considered by the
Committee in its initial review of the claim). The Hearing Panel shall provide
the claimant, upon request and without charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claim under
applicable legal standards. A request for review shall be in writing and shall
be submitted to the Hearing Panel at such address as the Committee shall
designate from time to time. The request for review shall set forth all of the
grounds on which it is based, all facts in support thereof and any other matters
that the claimant deems pertinent. The Hearing Panel may



81



--------------------------------------------------------------------------------

require the claimant (or his representative) to submit such additional facts,
documents or other material as it deems necessary or appropriate in making its
review.
 
(c)    Decision on Review.    The Hearing Panel shall act upon a request for
review within 60 days after receipt thereof, unless special circumstances
require an extension of time for processing, in which event a decision shall be
rendered not more than 120 days after the receipt of the request for review. If
such an extension is required, written notice thereof shall be furnished to the
claimant (or his representative) before the end of the initial 60-day period. If
the Hearing Panel extends the review period for the appeal due to the claimant’s
failure to submit information necessary to decide the appeal, the period for
deciding the appeal will be tolled from the date on which the extension notice
is sent until the date on which the claimant responds to the request for
additional information. The Hearing Panel shall give written notice of its
decision to the claimant (or his representative) and to the Committee. In the
event that the Hearing Panel confirms the denial of the claim for benefits in
whole or in part, such notice shall set forth, in a manner calculated to be
understood by the claimant, the specific reason or reasons for the denial and
reference to the specific Plan provisions upon which such denial is based, the
claimant’s right to receive, upon request and without charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claim under applicable legal standards, and the claimant’s right to bring a
civil action under ERISA.
 
(d)    Exhaustion of Administrative Remedies.    No legal or equitable action
for benefits under the Plan shall be brought unless and until the claimant (i)
has submitted a written claim for benefits in accordance with Section 16(a),
(ii) has been notified that the claim has been denied, (iii) has filed a written
request for a review of the claim in accordance with Section 17(b) and (iv) has
been notified in writing that the Hearing Panel has affirmed the denial of the
claim.



82



--------------------------------------------------------------------------------

In addition, no legal or equitable action for benefits under the Plan may be
brought after the earliest of (i) six months after the Hearing Panel has
affirmed the denial of the claim, (ii) three years after the date the claimant’s
benefits under the Plan commenced, or (iii) the end of the otherwise applicable
statute of limitations period.
 
(e)    Authority of Hearing Panel.    The Hearing Panel, in its capacity as
“named fiduciary,” as defined under ERISA section 402(a)(1), shall have the
discretionary authority to interpret and construe the terms of the Plan and to
determine eligibility for and entitlement to Plan benefits in accordance with
the terms of the Plan. Any reasonable construction or interpretation of the
Plan’s terms or determination made by the Hearing Panel as to eligibility or
entitlements, adopted in good faith, shall be final and binding upon the
Company, all Participating Companies, Employees, Participants, Beneficiaries,
spouses, surviving spouses, their affiliates and their heirs, successors and
assigns.



83



--------------------------------------------------------------------------------

 
SECTION 18.    EXPENSES OF PLAN AND TRUST
 
The reasonable expenses of administering the Plan and the Trust Fund shall be
charged to and paid out of the Trust Fund, unless they are paid by the Company.
The expenses of administering the Plan shall include, without limitation, the
compensation of the Trustee, the expenses (such as brokerage fees and stock
transfer taxes) incurred by the Trustee in the performance of its duties
hereunder, real or personal property taxes, income taxes (if any) and other
taxes of any kind whatsoever that may be levied or assessed under existing or
future laws upon or in respect of the Trust, the Trust Fund or any property in
the Trust Fund, and all other proper charges and disbursements of the Trustee.
Legal fees and related legal expenses arising out of legal services rendered to
the Trustee (whether or not rendered in connection with judicial or
administrative proceedings, and whether or not incurred prior to the termination
of the Trust Agreement) shall be considered to be reasonable expenses of
administering the Plan and Trust Fund only to the extent (a) they are reasonable
in amount, and (b) the payment of such fees and expenses out of the Trust Fund
is permitted by applicable law.



84



--------------------------------------------------------------------------------

 
SECTION 19.    AMENDMENT AND TERMINATION
 
(a)    Amendment of Plan.    The Company reserves the right to make from time to
time any amendment or amendments to all or any part of the Plan (for the Company
and for the other Participating Companies), including amendments which are
retroactive in effect. Such amendment or amendments may be effected by action of
the Company’s Board of Directors or its delegate. The Company’s Board of
Directors has authorized the Executive Committee of the Company’s Board of
Directors to take such actions. Notwithstanding the foregoing:
 
(i)    no amendment shall have the effect of vesting in the Participating
Companies any interest in any property of the Trust; and
 
(ii)    no amendment shall have any retroactive effect so as to deprive any
Participant or Beneficiary of any amount credited to the Participant’s or
Beneficiary’s Accounts, except as provided in Section 19(c) or as otherwise
permitted by law.
 
(b)    Termination of Plan.    The Plan is intended to be permanent, but the
Company reserves the right to terminate the Plan, in whole or in part, at any
time. Such termination may be effected by action of the Company’s Board of
Directors or its delegate. The Company’s Board of Directors has authorized the
Executive Committee of the Company’s Board of Directors to take such action. No
such action shall have the effect of:
 
(i)    vesting in the Participating Companies any interest in any property of
the Trust; or
 
(ii)    retroactively depriving any Participant or Beneficiary of any amount
credited to the Participant’s or Beneficiary’s Accounts, except as provided in
Section 19(c) or as otherwise permitted by law.



85



--------------------------------------------------------------------------------

 
(c)    Amendment Required for Qualification.    All provisions of this Plan, and
all benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time to qualify
the Plan under Code section 401(a) or 501(a) to continue the Plan as so
qualified, or to comply with any other provision of law. Accordingly,
notwithstanding Section 19(a) or any other provision of this Plan, the Company
or its delegate may amend, modify or alter the Plan, with or without retroactive
effect, in any respect or manner necessary to qualify the Plan under Code
section 401(a).
 
(d)    No Reversion of Funds.    No part of the Trust Fund shall revert to any
Participating Company nor be used for or diverted to purposes other than the
exclusive purpose of providing benefits to Participants and Beneficiaries who
have an interest in the Plan and defraying the reasonable expenses of
administering the Plan; provided, that funds may be returned to Participating
Companies under the following circumstances:
 
(i)    Any contribution made as a result of a mistake of fact may be refunded
within one year after the date of such contribution;
 
(ii)    All employer contributions are expressly conditioned on their
deductibility under Code section 404, and any employer contribution shall be
returned to the extent that the contribution is disallowed as a deduction,
within one year after such disallowance;
 
(iii)    Amounts held unallocated pursuant to Sections 13(b)(ii) and (iii) upon
termination of the Plan shall be returned to the appropriate Participating
Company.
 
(e)    Full Vesting Upon Termination.    Upon termination, partial termination
or the complete discontinuance of contributions to the Plan (the “terminating
events”) the account balance of each affected Participant shall be 100% vested
and nonforfeitable. In the event a



86



--------------------------------------------------------------------------------

terminating event occurs, except as provided in Section 19(d), no part of the
Trust Fund shall revert to any Participating Company or be used for or diverted
to purposes other than providing benefits to Participants and Beneficiaries and
defraying the reasonable expenses of administering the Plan and the Trust Fund.
Upon the occurrence of a terminating event the Trust shall continue until the
Trust Fund has been distributed as provided in Section 11 subject to ERISA
section 403(d)(1) provided that in the event of a partial termination the Trust
shall continue with respect to unaffected Participants and Beneficiaries
notwithstanding any distributions made as a result of the partial termination to
affected Participants and Beneficiaries.



87



--------------------------------------------------------------------------------

 
SECTION 20.    MISCELLANEOUS
 
(a)    Inalienability of Rights.    The interest and property rights of any
person in the Plan, in the Trust Fund or in any distribution to be made under
the Plan shall not be subject to option nor be assignable, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any act in
violation hereof shall be void. Notwithstanding the foregoing, the following
shall not constitute a violation of this Section 20(a): (i) the creation,
assignment or recognition of a right to all or any portion of a Participant’s
Plan Benefit made pursuant to a state domestic relations order, provided that
such order is determined to be a “qualified domestic relations order” (as
defined in Code section 414(p)) (“QDRO”) under procedures adopted by the
Committee or (ii) effective August 5, 1997, the required offset of a
Participant’s benefits pursuant to a judgment or settlement described in Code
section 401(a)(13)(C). The Plan may pay benefits pursuant to a QDRO that
provides for the payment of benefits to an “alternate payee” (as such term is
defined in Code section 414(p)) prior to the date a Participant has attained
“earliest retirement age” (as such term is defined in Code section 414(p)).
Unless otherwise specified in the QDRO, payment shall be made pro rata from each
of the Participant’s Accounts and pro rata from the Investment Funds in which
any Account is invested.
 
(b)    Plan Mergers.    The Plan shall not merge or consolidate with, nor
transfer assets or liabilities to, any other plan unless each Participant would
receive a Plan Benefit immediately after the merger, consolidation or transfer
(if the Plan then terminated) which is equal to or greater than the Plan Benefit
such Participant would have been entitled to receive immediately before the
merger, consolidation or transfer (if the Plan had then terminated).



88



--------------------------------------------------------------------------------

 
(c)    Payments to and from the Plan.    All Employee and Company Contributions
shall be paid to the Trustee for investment and reinvestment as part of the
Trust Fund pursuant to the Trust Agreement. All benefits and withdrawals payable
under the Plan shall be paid out of the Trust Fund by the Trustee pursuant to
the directions of the Committee and the terms of the Trust Agreement.
 
(d)    No Right in Trust Fund or to Employment.    No person shall have any
rights in or to the Trust Fund, or any part thereof, or under the Plan, except
as, and only to the extent, expressly provided for in the Plan. The
establishment of the Plan, the granting of benefits and any action of any member
of the Affiliated Group or any other person shall not be held or construed to
confer upon any person any right to be continued as an Employee nor to confer
any right or interest in the Trust Fund other than as provided herein. No
provision of the Plan shall restrict the right of any member of the Affiliated
Group to discharge any Employee at any time, with or without cause.
 
(e)    Competency to Handle Benefits.    If, in the opinion of the Committee,
any person becomes unable to handle properly any property distributable to such
person under the Plan, or if a person to whom a benefit is payable hereunder is
an infant, the Committee may make any reasonable arrangement for distribution on
such person’s behalf as it deems appropriate.
 
(f)    Governing Law.    This Plan shall be construed in accordance with ERISA
and, to the extent permissible under ERISA, the laws of the State of New York.



89



--------------------------------------------------------------------------------

 
SECTION 21.    EXECUTION
 
To record the amendment and restatement of the Plan to read as set forth herein,
the Company has caused its authorized officers to affix the corporate name and
seal hereto, effective as of October 1, 2002.
 
 
MORGAN STANLEY & CO. INCORPORATED
 
By     /S/    MICHAEL T. CUNNINGHAM            



90



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
APPENDIX A
 
IIG PARTICIPATING COMPANIES
 
Participating Companies
 
Dean Witter Futures and Currency Management (“FCM”) Inc.
 
Morgan Stanley Investment Inc., fka Dean Witter Intercapital Inc.
 
Dean Witter Realty Inc.
 
Morgan Stanley DW Inc. fka Dean Witter Reynolds Inc.
 
Morgan Stanley Bank, fka Mountainwest Financial Corp.
 
Morgan Stanley Distributors Inc., fka Dean Witter Distributors Inc.
 
Morgan Stanley Services Company Inc., fka Dean Witter Services Co. Inc.
 
Morgan Stanley Dean Witter Trust FSB, fka Dean Witter Trust FSB
 
Morgan Stanley International Incorporated (“MSII”), with respect to MSII
employees primarily servicing business units or cost centers of otherwise
Participating Companies, effective January 1, 1999
 
Morgan Stanley Dean Witter Commercial Financial Services, Inc., effective
January 1, 2001
 
Morgan Stanley Dean Witter Online Inc., effective May 1, 2000 through October
31, 2000
 
Morgan Stanley Dean Witter Credit Corporation, fka Novus Financial Corporation,
effective January 1, 2000 through December 31, 2000
 
Discover Financial Services, Inc., fka Novus Services, Inc.
 
Discover Bank, fka Greenwood Trust Company
 
NOVUS Credit Services Inc.



A-1



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
APPENDIX B
 
MORGAN STANLEY PARTICIPATING COMPANIES
 
The following companies were participating Employers in the DPSP prior to the
Plan Merger and shall become Participating Companies in this Plan effective as
of the Plan Merger. The provisions below regarding the employees of certain of
these participating Employers applied under the DPSP prior to the Plan Merger
and shall continue to apply under this Plan following the Plan Merger.
 
Participating Companies

--------------------------------------------------------------------------------

  
Date of Adoption of Plan

--------------------------------------------------------------------------------

Morgan Stanley & Co. Incorporated
  
7/1/70
Morgan Stanley Realty Incorporated
(formerly Brooks, Harvey & Co., Inc.)
  
1/20/77
Morgan Stanley Asset Management Inc.
  
9/18/80
Morgan Stanley International Incorporated (excluding, effective 1/1/99, MSII
employees primarily servicing business units and/or cost centers of subsidiaries
of the former Dean Witter, Discover & Co. (“DWD”), determined immediately prior
to DWD’s merger with Morgan Stanley Group Inc., that are not participating
Employers under DPSP)
  
6/1/79
MS Securities Services Inc.
  
7/13/81
Morstan Development Company Inc.
  
8/11/71
MS Trust Company
  
1/1/89–9/30/98
Morgan Stanley Investments LP
(formerly Miller Anderson & Sherrerd, L.L.P.)
  
1/1/96
Van Kampen Investments Inc. and its subsidiaries
  
1/1/97

 
Each employee and each partner of Miller Anderson & Sherrerd, L.L.P. (“MAS”) as
of January 1, 1996 will be deemed to have an Employment Commencement Date as of
the date such employee’s or partner’s service with MAS commenced. As of January
1, 1996, an Hour of Service shall include each hour for which an employee or
partner of MAS was paid, or entitled to payment, for the performance of services
for MAS. As of January 1, 1996, the term Service shall also include all service
with MAS prior to January 1, 1996.



B-1



--------------------------------------------------------------------------------

 
Each former employee of LTCB-MAS Investment Management, Inc. (“LTCB”) who is
employed by a participating employer in the DPSP on or after January 1, 1996
will be deemed to have an Employment Commencement Date as of the date such
employee’s service with LTCB commenced. As of January 1, 1996, an Hour of
Service shall include each hour for which an employee of LTCB was paid, or
entitled to payment, for the performance of services for LTCB. As of January 1,
1996, the term Service shall also include all service with LTCB prior to January
1, 1996.
 
With respect to Eligible Employees who were formerly employees of VK/AC Holding,
Inc. and its subsidiaries (collectively referred to as “VKAC”), Eligible
Employees who were participants in the Van Kampen American Capital, Inc. Profit
Sharing and Savings Plan as of December 31, 1996 will automatically become
Members of the DPSP on January 1, 1997. Each former employee of VK/AC Holding,
Inc. and its subsidiaries (“VKAC”) as of January 1, 1997 will be deemed to have
an Employment Commencement Date as of the date such employee’s service with VKAC
commenced. As of January 1, 1997, an Hour of Service shall include each hour for
which an employee of VKAC was paid, or entitled to payment, for the performance
of services for VKAC. As of January 1, 1997, the term Service shall also include
all service with VKAC prior to January 1, 1997.
 
Effective as of January 1, 1997, the Van Kampen American Capital, Inc. Profit
Sharing and Savings Plan (the “VKAC Plan”) was merged with and into the DPSP.
Prior to January 1, 1997, the contributions, benefits, and other rights of
Participants who were participants in the VKAC Plan were determined under the
terms of the VKAC Plan as in effect immediately prior to its merger into the
DPSP. Any person who was covered under the VKAC Plan as in effect on December
31, 1996 and whose service terminated under such plan prior to January 1, 1997
and who was entitled to benefits under the provisions of such plan as in effect
on such dates shall continue to be entitled to the same amount of benefits
without change under the DPSP.
 
In addition, with respect to members in the VKAC Plan whose employment
terminated and who had previously received a distribution of their partially
vested interest in their Employer Profit Sharing and Employer Matching
Contribution Accounts who are reemployed by the Company or any other
participating employer in the DPSP before incurring five consecutive One Year
Breaks in Service, the unvested portion of such member’s accounts will continue
to vest under the DPSP if the member elects to repay all of the amounts
previously distributed to him.
 
Furthermore, with respect to former employees of VKAC who were participants in
the VKAC Plan, which was merged into the DPSP effective as of January 1, 1997,
the following special distribution provisions apply:
 
In-Kind Mutual Fund Share and Travelers Stock Distributions.    A Member of the
DPSP who was a Participant in the VKAC Plan and a participant in the American
Capital Management & Research, Inc. Profit Sharing and Savings Plan (the
“American Capital Plan”) prior to January 1, 1995 may elect to have
distributions from their accounts that were invested in



B-2



--------------------------------------------------------------------------------

the American Capital Mutual Funds or the Travelers Stock Fund on December 31,
1996 made in-kind to the extent provided herein.
 
(1)    Effective for distributions prior to September 6, 2000, lump sum
distributions of amounts invested in the American Capital Corporate Bond Fund,
Inc., the American Capital Enterprise Fund, Inc., the American Capital Pace
Fund, Inc., or the American Capital Reserve Fund, Inc. shall be paid at the
election of the participant or beneficiary in cash, in shares of such funds, or
in some combination thereof.
 
(2)    Effective for distributions prior to March 1, 2001, any distribution of
amounts from the “Travelers Stock Fund” (maintained pursuant to the American
Capital Plan), or the successor to such fund maintained under the VKAC Plan,
shall be paid at the election of the participant or beneficiary in cash, in
shares of Travelers stock, or some combination thereof. Notwithstanding any
provision of the DPSP to the contrary, any amounts that are held in the
Travelers Stock Fund on March 1, 2001 shall be transferred to the Morgan Stanley
Stock Fund as soon as practicable after such date.
 
(3)    Distributions hereunder shall be made in accordance with the distribution
and valuation rules and procedures with respect to in-kind distributions under
the American Capital Plan, as in effect immediately prior to January 1, 1995.
 
With respect to Eligible Employees who were formerly employees of Kearny Realty
Investors, Inc. or its subsidiaries (collectively, “Kearny”), the following
rules shall apply: As of January 1, 1998, an Hour of Service shall include each
hour for which such former employee of Kearny was paid, or entitled to payment,
for the performance of services for Kearny. As of January 1, 1998, the term
Service shall also include all service with Kearny prior to January 1, 1998;
provided, however, that each former Employee of Kearny shall only be credited
with the lesser of his actual period of service with Kearny or 5 years.
Notwithstanding the foregoing, Eligible Employees who were participants in the
Kearny Realty Investors, Inc. 401(k) Profit Sharing Plan (the “Kearny 401(k)
Plan”) as of December 31, 1998 will automatically become Members of the DPSP on
January 1, 1999. Each such former employee of Kearny will be deemed to have an
Employment Commencement Date as of the date such employee’s service with Kearny
commenced.
 
Effective at the end of December 31, 1998, the Kearny 401(k) Plan and the Kearny
Realty Investors, Inc. Money Purchase Pension Plan (collectively, the “Kearny
Plans”) are merged with and into the DPSP. Prior to such merger on December 31,
1998, the contributions, benefits, and other rights of Members who were
participants in the Kearny Plans were determined under the terms of the Kearny
Plans as in effect immediately prior to their merger into the DPSP. Any person
who was covered under the Kearny Plans prior to their merger into DPSP as in
effect prior to their merger into the DPSP on December 31, 1998 and who was
entitled to benefits under the provisions of such plans as in effect on December
31, 1998 shall continue to be entitled to the same amount of benefits without
change under the DPSP; provided, however, that any amounts from the Kearny
Realty Investors, Inc. Money Purchase Pension Plan that are merged with and into
the DPSP will not be eligible for any in-service



B-3



--------------------------------------------------------------------------------

withdrawal, hardship withdrawal or loan under the DPSP and such other
restrictions as may be required by law shall apply to such amounts.
 
Furthermore, a participant in the Kearny Plans prior to their merger into the
DPSP as of December 31, 1998 will be entitled to receive his accrued benefits
under the Kearny Plans as of December 31, 1998 pursuant to any benefit payment
option available under the Kearny Plans prior to their merger into the DPSP as
of December 31, 1998, subject to any spousal consent requirements as may be
required under the Kearny Plans and under the Code; provided, however, that in
the case of a participant in the Kearny 401(k) Plan the only joint and survivor
annuity options available will be a joint and 50% survivor annuity and a joint
and 100% survivor annuity.
 
Effective for annuity starting dates on or after January 1, 2002, the benefit
forms available under the DPSP to any persons who were participants in the
Kearny Plans as of December 31, 1998 shall be limited to the benefit forms that
are available under the DPSP and shall not include benefit forms that were
formerly available under the Kearny Plans, except for any such benefit forms as
may be required to be provided by law.
 
Subject to the otherwise applicable limits on contributions and allocations
under the Plan, the amount of Firm Contributions to be allocated in 1999 to each
former employee of Kearny who became an employee of a participating employer in
the DPSP as of January 1, 1999 shall be equal to the amount of contributions
that would have been allocated to such former employee of Kearny in 1999 under
the terms of the Kearny Plans, as in effect immediately prior to the merger of
the Kearny Plans into the DPSP, less the value allocated to each such former
employee of Kearny under the ESOP (other than as Matching Allocations, as such
term is defined in the ESOP). Nothing in this paragraph shall affect the amount
to be contributed on behalf of, or allocated to, any such former Kearny employee
in any year other than 1999.
 
Each former Member who was an Eligible Employee in the Company’s’s global
custody or correspondent clearing businesses immediately prior to the date of
the sales of those businesses and who (i) remains an employee of the purchasers
of those businesses (or their successors), as applicable, as of December 31,
1998, or (ii) terminates employment with the Company without having received an
offer of employment from the purchasers of those businesses on or before
December 31, 1998 will, to the extent permitted by ERISA and the Internal
Revenue Code, receive a Firm Contribution equal to the amount that would have
been contributed on behalf of such former Member had he remained an Eligible
Employee as of December 31, 1998. The Firm Contribution will be based on the
Base Salary paid to such former Member while an Eligible Employee for the 1998
Plan Year.
 
Graystone Partners.    Each former employee of Graystone Partners, L.P.
(“Graystone”) who is employed by a participating employer in the DPSP on or
after November 1, 1999 will be deemed to have an Employment Commencement Date as
of the date such employee’s service with Graystone commenced. As of November 1,
1999, an Hour of Service shall include each hour for which an employee of
Graystone was paid, or entitled to payment, for the performance of services for
Graystone.



B-4



--------------------------------------------------------------------------------

 
Weyerhaeuser Corporation.    Each employee of the Weyerhaeuser Corporation
(“Weyerhaeuser”) who is hired by a participating employer in the DPSP as of
April 13, 2000 to work in the business of Morgan Stanley Dean Witter Alternative
Investment Partners will be deemed to have an Employment Commencement Date as of
the date such employee’s service with Weyerhaeuser commenced. As of April 13,
2000, an Hour of Service shall include each hour for which an employee of
Weyerhaeuser was paid, or entitled to payment, for the performance of services
for Weyerhaeuser.
 
Dean Witter Financial Advisors.    Notwithstanding any provision of the DPSP to
the contrary, effective January 1, 2000, an Eligible MS Employee shall not
include an employee of Dean Witter Reynolds Inc. who is a Financial Advisor
licensed under state law as an employee of the Company in order to provide
commercial brokerage mortgage services, regardless of such employee’s
classification for other purposes of the Company.
 
Ansett Worldwide Aviation Services, Inc.    Each former employee of Ansett
Worldwide Aviation Services, Inc. (“AWAS, Inc.”) who is employed by a
participating employer in the DPSP on or after September 28, 2000 will be deemed
to have an Employment Commencement Date as of the date such employee’s service
with AWAS, Inc. commenced. As of September 28, 2000, an Hour of Service shall
include each hour for which an employee of AWAS, Inc. was paid, or entitled to
payment, for the performance of services for AWAS, Inc. As of September 28,
2000, the term Service shall also include all service with AWAS, Inc. prior to
September 28, 2000. Notwithstanding the foregoing, effective March 1, 2002, (i)
employees of AWAS shall cease to actively participate in the DPSP and no
additional contributions shall be made by or on behalf of such employees and
(ii) AWAS shall cease to be a participating employer in the DPSP. As soon as
administratively practicable following March 1, 2002, all assets and liabilities
relating to employees of AWAS shall be transferred to the Ansett Worldwide
Aviation Services, Inc. 401(k) Plan or such other plan as AWAS shall designate
to receive such transfer (the “AWAS Plan”). Such transfer shall be made in cash,
except that with respect to any participant loan to an employee of AWAS under
the DPSP, the note with respect to such loan shall be transferred to the AWAS
Plan in-kind.



B-5



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT A
 
TOP-HEAVY PROVISIONS
 
Section 1.    Top-Heavy Provisions.
 
(1)    Determination of Top-Heavy Status.    Notwithstanding any other provision
of the Plan to the contrary, the following provisions shall become effective for
any Plan Year after the Plan Year ending December 31, 1983 in which the Plan is
a Top-Heavy Plan.
 
(2)    Minimum Allocations.    Notwithstanding any other provision of the Plan
to the contrary, for any Plan Year during which the Plan is a Top-Heavy Plan,
the Company Contributions and allocable Forfeitures (and for any Plan Year
commencing on or after January 1, 1985, the Pre-Tax Contributions) allocated on
behalf of any Participant who is employed on the last day of the Plan Year and
who is not a Key Employee shall not be less than a percentage of such
Participant’s Compensation equal to the lesser of (i) three percent, or (ii) the
largest percentage of Compensation (as limited by Section 1(e) of this
Supplement A) that is allocated to any Key Employee for that Plan Year of
Company contributions and allocable Forfeitures (and, for Plan Years beginning
on or after January 1, 1985, Pre-Tax Contributions). This minimum allocation
shall be determined without regard to any contributions made or benefits
available under the Social Security Act, and shall be made even though, under
other Plan provisions, the Participant would not be entitled to receive an
allocation or would have received a lesser allocation for the Plan Year because
of (i) the Participant’s failure to complete a Year of Service, (ii) the
Participant’s failure to make mandatory Participant contributions to the Plan or
(iii) the Participant’s receipt of Earnings in an amount less than the minimum
required by the Plan for a Participant to qualify for an allocation of Company
contributions or Forfeitures.
 
(3)    Minimum Vesting.    Notwithstanding any provision of Section 10 of the
Plan to the contrary, if a Participant (other than a Participant who did not
complete any Period of Service after the Plan became a Top-Heavy Plan)
terminates employment with the Affiliated Group while the Plan is a Top-Heavy
Plan, and after such Participant has completed three or more Years of Service,
such Participant shall be 100% vested in any amounts in the Participant’s
Accounts attributable to Matching Contributions and/or ESOP Diversification
Transfers. If a Participant terminates employment with the Affiliated Group
while the Plan is a Top-Heavy Plan and before the Participant has completed
three Years of Service, such Participant’s vested percentage in any such amounts
shall be the percentage determined in accordance with Section 10 of the Plan.
 
(4)    Effect of Change in Top-Heavy Status on Vesting.    If the Plan is a
Top-Heavy Plan at any time and thereafter ceases to be a Top-Heavy Plan, each
Participant who is credited with three or more Years of Service as of December
31 of the last Plan Year in which the Plan is a Top-Heavy Plan shall thereafter
continue to be 100% vested in any amounts in the Participant’s Accounts
attributable to Matching Contributions and/or ESOP Diversification Transfers.
Each Participant who is credited with fewer than three Years of Service as of
December 31 of the last



A-1



--------------------------------------------------------------------------------

Plan Year in which the Plan is a Top-Heavy Plan shall have his or her vested
percentage determined under Section 10 of the Plan (unless and until the Plan
again becomes a Top-Heavy Plan) provided that, as long as such Participant had
an Hour of Service after the Plans became a Top-Heavy Plan, no decrease in a
Participant’s nonforfeitable percentage may occur in the event the Plan’s status
as a Top-Heavy Plan alters during any Plan Year.
 
(5)    Impact of Top-Heavy or Super Top-Heavy Status on Maximum Benefits.    For
any Plan Year in which the Plan is a Top-Heavy Plan or Super Top-Heavy Plan, the
number “1.00” shall be substituted for the number “1.25” wherever it appears in
Code sections 415(e)(2) and (3); provided, however, that such substitution shall
not have the effect of reducing any benefit accrued under a defined benefit plan
maintained by any member of the Affiliated Group prior to the first day of the
Plan Year in which this provision becomes applicable. This Section 1(5) shall
apply only for limitation years beginning before January 1, 2000.
 
Section 2.    Plan Distributions.
 
Notwithstanding any other provision of the Plan to the contrary, the
distribution of the Plan Benefit of a Participant who is a five percent owner of
the Company (as defined in Code section 416(i)) shall be made no later than
April 1 of the Plan Year following the Plan Year in which he or she attains age
70-1/2, whether or not he or she is still an Employee.
 
Section 3.    Definitions.
 
For purpose of this Supplement A, the following definitions shall apply:
 
(a)    “Aggregation Group” means a group of qualified plans consisting of: (i)
each Plan of the Affiliated Group in which a Key Employee participates, and each
other plan of any member of the Affiliated Group that enables any plan in which
a Key Employee participates to meet the requirements of Code sections 401(a)(4)
and 410; or (ii) all plans of the Affiliated Group included under (i), above,
plus at the election of the Company, one or more additional plans of the
Affiliated Group that satisfy the requirements of Code sections 401(a)(4) and
410 when considered together with the plans included under (i) above.
 
(b)    “Compensation” means the total compensation actually paid to the
Participant by the Affiliated Group member that employs such Participant, as
reported on the Internal Revenue Service Form W-2 (or its equivalent) issued
with respect to such Participant plus any elective deferrals or contributions
made with respect to a Participant as described in Code section 415(c)(3)(D).
 
(c)    “Determination Date” means the last day of the preceding Plan Year.
 
(d)    “Key Employee” means any Employee or former Employee (and the
beneficiaries of such Employee) who at any time during the Determination Period
was an officer of the Company or Participating Company if such individual’s
average Compensation exceeds 50% of the dollar limitation under Code section
415(b)(1)(A), an owner (or considered an owner



A-2



--------------------------------------------------------------------------------

under Code section 318) of one of the ten largest interests in the Company or
Participating Company if such individual’s Compensation exceeds 100% of the
dollar limitation under Code section 415(c)(1)(A), a 5% owner of the Company or
Participating Company, or a 1% owner of the Company or Participating Company who
has an Annual Compensation of more than $150,000. “Annual Compensation” means
Compensation as defined in Code section 415(c)(3), including, for Plan Years
beginning before January 1, 1998, amounts contributed by the Company or a
Participating Company pursuant to a salary reduction agreement which are
excludable from the Employee’s gross income under Code section 125, 402(a)(8),
402(h) or 403(b). The “Determination Period” is the Plan Year containing the
Determination Date and the four preceding Plan Years. The determination of who
is a Key Employee will be made in accordance with Code section 416(i) and the
regulations thereunder.
 
(e)    “Permissive Aggregation Group” means the Required Aggregation Group of
plans plus any other plan or plans of the Company or Participating Company
which, when considered as a group with the Required Aggregation Group, would
continue to satisfy the requirements of Code sections 401(a)(4) and 410.
 
(f)    “Present Value” shall be computed only using the interest and mortality
rates specified by the Committee.
 
(g)    “Required Aggregation Group” means (1) each qualified plan of the Company
or Participating Company in which at least one Key Employee participates or
participated at any time during the Determination Period (regardless of whether
the plan has terminated), and (2) any other qualified plan of the Company or
Participating Company which enables a plan described in (1) to meet the
requirements of Code sections 401(a)(4) and 410.
 
(h)    “Super Top-Heavy Plan” means a Top-Heavy Plan for which the Top-Heavy
Ratio exceeds 90%.
 
(i)    “Top-Heavy Plan” means, for any Plan Year beginning after December 31,
1983, the Plan if any of the following conditions exist:
 
(A)    If the Top-Heavy Ratio for the Plan exceeds 60% and the Plan is not part
of any Required Aggregation Group or Permissive Aggregation Group of plans;
 
(B)    If the Plan is part of a Required Aggregation Group of plans but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the group of plans
exceeds 60%; or
 
(C)    If the Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.
 
(j)    “Top-Heavy Ratio” means as follows:



A-3



--------------------------------------------------------------------------------

 
(A)    If the Company or Participating Company maintains one or more defined
contribution plans (including any simplified employee pension plans) and the
Company or Participating Company has not maintained any defined benefit plan
which, during the five-year period ending on the Determination Date(s) has or
has had Vested Benefits, the Top-Heavy Ratio for the Plan alone or for the
Required Aggregation Groups or Permissive Aggregation Groups as appropriate is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the Determination Date(s) (including any part of any account
balance distributed in the five-year period ending on the Determination
Date(s)), and the denominator of which is the sum of all account balances
(including any part of any account balance distributed in the five-year period
ending on the Determination Date(s)), both computed in accordance with Code
section 416 and the regulations thereunder. Both the numerator and the
denominator of the Top-Heavy Ratio are increased to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Code section 416 and the regulations thereunder.
 
(B)    If the Company or Participating Company maintains one or more defined
contribution plans (including any simplified employee pension plans) and the
Company or Participating Company maintains or has maintained one or more defined
benefit plans which, during the five-year period ending on the Determination
Date(s), has or has had any Vested Benefits, the Top-Heavy Ratio for any
Required Aggregation Groups or Permissive Aggregation Groups as appropriate is a
fraction, the numerator of which is the sum of the account balances under the
aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with (i) above, and the Present Value of accrued benefits under
the aggregated defined benefit plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
Participants, determined in accordance with (i) above, and the Present Value of
accrued benefits under the defined benefit plan or plans for all Participants as
of the Determination Date(s), all determined in accordance with Code section 416
and the regulations thereunder. The accrued benefits under a defined benefit
plan in both the numerator and denominator of the Top-Heavy Ratio are increased
for any distribution of an accrued benefit made in the five-year period ending
on the Determination Date.
 
(C)    For purposes of (i) and (ii) above, the value of account balances and the
Present Value of accrued benefits will be determined as of the most recent
valuation date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a Participant (1) who is not a Key
Employee but who was a Key Employee in a prior year or (2) who has not been
credited with at least one Hour of Service with any Company or Participating
Company maintaining the Plan at any time during the five-year period ending on
the Determination Date will be disregarded. The calculation of the Top-Heavy
Ratio, and the extent to which distributions, rollovers, and transfers are taken
into account will be made in accordance with Code section 416 and the
regulations thereunder. Deductible Employee contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans
the value of account



A-4



--------------------------------------------------------------------------------

balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.
 
The accrued benefit of a Participant other than a Key Employee shall be
determined under (x) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Company or
Participating Company, or (y) if there is no such method, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional rule of Code section 411(b)(1)(C).
 
(k)    “Valuation Date” means December 31 of each year.
 
Section 4.    EGTRRA Amendments.
 
The following provisions modify the foregoing provisions of this Supplement A
and shall apply for purposes of determining whether the Plan is top-heavy under
Code section 416(g) for Plan Years beginning on or after January 1, 2002, and
whether the Plan satisfies the minimum benefits requirements of Code section
416(c) for such years. These provisions are intended to comply in good faith
with the requirements of the Economic Growth and Tax Relief Reconciliation Act
of 2001 and shall be construed accordingly. Except to the extent modified
herein, the provisions of Supplement A shall continue to apply.
 
(1)    Determination of Top-Heavy Status.
 
(a)    “Key Employee” shall mean any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date (as defined in Section 3(c) of this Supplement A) was an
officer of the Company or Participating Company having annual compensation
greater than $130,000 (as adjusted under Code section 416(i)(1) for Plan Years
beginning after December 31, 2002), a 5% owner of the Company or Participating
Company, or a 1% owner of the Company or Participating Company having annual
compensation of more than $150,000. For this purpose, annual compensation means
compensation within the meaning of Code section 415(c)(3). The determination of
who is a Key Employee will be made in accordance with Code section 416(i)(1) and
the applicable regulations and other guidance of general applicability issued
thereunder.
 
(b)    Determination of Present Values and Amounts.    For purposes of
determining the present values of accrued benefits and the amounts of account
balances of Employees as of the Determination Date, the following provisions
shall apply:
 
(A)    Distributions During the Year Ending on the Determination Date.    The
present values of accrued benefits and the amounts of account balances of an
Employee as of the Determination Date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under Code section 416(g)(2) during the 1-year period ending on the
Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code section 416(g)(2)(A)(i). In the case of a



A-5



--------------------------------------------------------------------------------

distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”
 
(B)    Employees Not Performing Services During Year Ending on the Determination
Date.    The accrued benefits and accounts of any individual who has not
performed services for the Company or Participating Company during the 1-year
period ending on the Determination Date shall not be taken into account.
 
(2)    Minimum benefits.
 
(a)    Matching Contributions.    Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Code section 416(c)(2) and the Plan. The preceding sentence shall apply with
respect to matching contributions under the Plan or, if the Plan provides that
the minimum contribution requirement shall be met in another plan, such other
plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code section 401(m).
 
(b)    Contributions under other plans.    If a top-heavy minimum benefit is due
to a non-Key Employee who is also a participant in the Morgan Stanley Employee
Stock Ownership Plan (the “ESOP”), it shall be provided under the ESOP and not
under this Plan.



A-6



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT B
(Restated effective October 1, 2002)
 
PARTICIPANTS RESIDING IN PUERTO RICO
 
1.    Establishment and Purpose.    This Supplement B was initially established
effective July 1, 1990 as part of the START Plan, and most recently amended and
restated effective as of October 1, 2002, to provide for the inclusion of Puerto
Rico resident employees of Morgan Stanley DW Inc. (in Puerto Rico) and of Dean
Witter Puerto Rico, Inc. in the Plan and to provide for compliance with the
provisions of the Puerto Rico Code. Such employees will be subject to the
provisions of the Plan, in addition to the provisions of this Supplement B.
Except as otherwise provided herein, the terms of Supplement B as in effect
prior to October 1, 2002 shall apply to determinations made prior to October 1,
2002.
 
2.    New Definitions.    For the purposes of this Supplement, certain terms are
defined and added to Section 2 of the Plan. Except as provided in paragraph 3 of
this Supplement B, any other capitalized term has the meaning assigned to it in
Section 2 of the Plan.
 
“Puerto Rico Code” or “PR Code” means the Puerto Rico Internal Revenue Code of
1994, as amended from time to time.
 
“Puerto Rico Eligible Employee” means any Eligible IIG Employee who is a
resident of Puerto Rico.
 
“Puerto Rico Highly Compensated Employee” means any Employee residing in Puerto
Rico who is “highly compensated” with the meaning of PR Code section
1165(e)(3)(E)(iii).
 
“Puerto Rico Participant” means an individual described in Section 3 of the Plan
and who is a resident of Puerto Rico.
 
3.    Altered Definitions.    For the purposes of this Supplement only, certain
definitions contained in Section 2 of the Plan are altered as follows:
 
(a)    “Earnings” for a Puerto Rico Participant means the sum of: (i) total
compensation paid to the Employee by any Participating Company which is subject
to tax under the PR Code and excludes any such compensation paid to the Employee
for any period prior to the date he or she becomes a Participant or for any
period during which he or she is not an Eligible IIG Employee; plus (ii) any
amounts contributed to the Plan by such Employee as Pre-Tax Contributions.
Effective January 1, 2002, the annual total compensation of a Participant that
may be taken into account under the Plan as Earnings for any Plan Year shall not
exceed $200,000, as adjusted for increases in the cost-of-living in accordance
with Code section 401(a)(17), subject to any additional compensation limit set
forth in the Plan.



B-1



--------------------------------------------------------------------------------

 
(b)    “Elective Deferrals” means elective deferrals within the meaning of Code
section 402(g)(3) and Article 1165-8(g)(2) of the Regulation issued under PR
Code section 1165(e).
 
(c)    “Employee” means any individual employed by any member of the Affiliated
Group or any other employer required to be aggregated with any member of the
Affiliated Group under Code section 414(b), (c), (m) or (o). The term “Employee”
shall also include any Leased Employee deemed to be an employee of such employer
as provided in Code section 414(n) or (o). The term “Employee” shall also
include any employee of Morgan Stanley DW Inc. resident in Puerto Rico or any
employee of Dean Witter Puerto Rico, Inc.
 
(d)    “Excess Contributions” for a Puerto Rico Participant shall be determined
by substituting the phrase “Puerto Rico Highly Compensated Employee” for the
phrase “Highly Compensated Employee” and by substituting the corresponding
section of the PR Code for each section of the Code.
 
(e)    “Excess Elective Deferrals” means those Elective Deferrals that are
includible in the Puerto Rico Participant’s gross income under Code section
402(g) or under PR Code section 1165(e)(7) to the extent that such Puerto Rico
Participant’s Elective Deferrals for a taxable year exceed the dollar limitation
under such respective section.
 
(f)    “Participant” means an individual so described in Section 3 of the Plan
including any such individual who resides in Puerto Rico.
 
4.    Payment of Company Contributions.    For the purposes of this Supplement
only, the portion of any Company Contribution made by each Participating Company
in Puerto Rico for each Plan Year shall be determined by the Company and shall
be paid to the Trustee at such time or times as the Participating Company in
Puerto Rico shall determine, but in any event before the date for filing such
Participating Company’s Puerto Rico income tax return for the Plan Year,
including any extension of such date.
 
5.    Revised Section 5 Employee Contributions.    For the purposes of this
Supplement only, Sections 5(a), (b), (c), (d), (e), (f), (g), (j), (k) and (l)
of the Plan document will read as follows and Sections 5(h) and (i) will not be
applicable (for purposes of compliance with the PR Code):
 
SECTION 5:    Employee Contributions.
 
(a)    Pre-Tax Contributions.    Each Puerto Rico Participant who is an Eligible
IIG Employee may make Pre-Tax Contributions to the Plan for any year equal to
any whole percentage from 1% to 10% of the Puerto Rico Participant’s Earnings
for such year; a Puerto Rico Participant may make After-Tax Contributions equal
to any whole percentage from 1% to 10% of the Puerto Rico Participant’s
Earnings; provided that a Puerto Rico Participant’s combined Pre-Tax
Contributions and After-Tax Contributions do not exceed 17% of the Puerto



B-2



--------------------------------------------------------------------------------

Rico Participant’s Earnings; the Committee may at any time and from time to time
limit the amount of Pre-Tax Contributions allowed to be made by some or all
Eligible IIG Employees to ensure compliance with applicable nondiscrimination or
other rules, provided, however, that in no event shall any such limitation
restrict employees that are not Puerto Rico Highly Compensated Employees to any
greater extent than similarly situated individuals that are Puerto Rico Highly
Compensated Employees.
 
(b)    After-Tax Adjustment Contributions.    In order that the Plan may comply
with the requirements of Code sections 401(k) and 415 and the regulations
thereunder and with the requirements of PR Code section 1165(e) and the
regulations thereunder, at any time during the Plan Year the Committee (at its
sole discretion) may reduce the rate at which any Puerto Rico Participant who is
a Puerto Rico Highly Compensated Employee may contribute Pre-Tax Contributions,
or discontinue all such contributions, for the remainder of such Plan Year. Such
a reduction or discontinuance may be applied selectively to individual Puerto
Rico Participants who are Puerto Rico Highly Compensated Employees or to
particular classes of Puerto Rico Participants who are Puerto Rico Highly
Compensated Employees, as the Committee may determine. Any Puerto Rico
Participant whose Pre-Tax Contributions are reduced or discontinued under this
Section 5(b) shall make After-Tax Adjustment Contributions to the Plan during
the remainder of the Plan Year equal to the percentage of the Puerto Rico
Participant’s Earnings that the Committee has determined cannot be made as
Pre-Tax Contributions provided, that in order that the Plan may comply with the
requirements of Code section 401(m) and the regulations thereunder, at any time
during the Plan Year the Committee (at its sole discretion) may reduce the rate
at which a Puerto Rico Participant may contribute After-Tax Adjustment
Contributions, or discontinue all such contributions, for the remainder of such
Plan Year. Any reduction or discontinuance of Pre-Tax or After-Tax Adjustment
Contributions made pursuant to this Section 5(b) shall automatically cease to
apply upon the close of the Plan Year in which it is made, or on such earlier
date in such Plan Year as the Committee may determine.
 
(c)    Changing the Rate and Suspension of Contributions.    A Puerto Rico
Participant may elect as of any Valuation Date to change the rate of Pre-Tax
Contributions to any other rate that is within the limitations described in
Section 5(a) and 5(b) of this Supplement. If a Puerto Rico Participant is making
After-Tax Adjustment Contributions, and he or she elects to reduce the rate of
his or her Pre-Tax Contributions, and if, as a result of such election, the
Committee determines that it is no longer necessary for the Puerto Rico
Participant to make some or all of such After-Tax Adjustment Contributions, the
appropriate amount of the Puerto Rico Participant’s After-Tax Adjustment
Contributions shall automatically cease. The Puerto Rico Participant may elect
to discontinue all Pre-Tax Contributions. Such election shall take effect as
soon as reasonably practicable following its receipt.
 
(d)    Maximum Amount of Elective Deferrals.    Notwithstanding anything to the
contrary herein, the amount of Elective Deferrals made with respect to any
individual during a calendar year under the Plan and all other plans, contracts
or arrangements of any member of the Affiliated Group may not exceed the amount
of the limitation in effect under Code section 402(g)(l) and PR Code section
1165(e)(7) for taxable years beginning in such calendar year.



B-3



--------------------------------------------------------------------------------

 
(e)    Distribution of Excess Elective Deferrals.    A Puerto Rico Participant
may assign to the Plan any Excess Elective Deferrals made during a taxable year
of the Puerto Rico Participant by notifying the Committee no later than the date
determined by the Committee that follows the close of such taxable year of the
amount of the Excess Elective Deferrals to be assigned to the Plan.
Notwithstanding any other provision of the Plan, to the extent practicable,
Excess Elective Deferrals, plus any income and minus any loss allocable thereto,
shall be distributed no later than April 15 following such taxable year to any
Puerto Rico Participant to whose account Excess Elective Deferrals were assigned
for the preceding year and who claims Excess Elective Deferrals for such taxable
year.
 
(f)    Actual Deferral Percentage Test.
 
(1)    Elective Deferrals for Puerto Rico Participants shall not exceed the
limits set forth in PR Code section 1165(e)(3). For purposes of applying such
limits, PR Code section 1165(e)(3) and the regulations thereunder are
incorporated by reference and are hereinafter referred to as the “PR ADP Test.”
 
(2)    All or part of the Qualified Matching Contributions and Qualified
Non-Elective Contributions made with respect to any or all Puerto Rico Eligible
Employees may be treated as Elective Deferrals for purposes of the PR ADP Test
provided that each of the following requirements is met:
 
(i)    the nonelective contributions, including Qualified Non-Elective
Contributions treated as Elective Deferrals for purposes of the PR ADP Test,
satisfy the requirements of PR Code section 1165(a)(4);
 
(ii)    the nonelective contributions, excluding Qualified Non-Elective
Contributions treated as Elective Deferrals for purposes of the PR ADP Test,
satisfy the requirements of PR Code section 1165(a)(4);
 
(iii)    the matching contributions, including Qualified Matching Contributions
treated as Elective Deferrals for purposes of the PR ADP Test, satisfy the
requirements of PR Code section 1165(a)(4);
 
(iv)    the matching contributions, excluding Qualified Matching Contributions
treated as Elective Deferrals for purposes of the PR ADP Test, satisfy the
requirements of PR Code section 1165(a)(4);
 
(v)    all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are nonforfeitable when made and subject to the same distribution
restrictions that apply to Elective Deferrals, without regard to whether such
Qualified Non-Elective Contributions and Qualified Matching Contributions are
actually taken into account as Elective Deferrals;



B-4



--------------------------------------------------------------------------------

 
(vi)    all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are allocated to the Accounts of Puerto Rico Eligible Employees as
of a date with the Plan Year (pursuant to Treas. Reg. section
1.401(k)-1(B)(4)(I)(A)) as if such contributions were Elective Deferrals; and
 
(vii)    , if the Plan uses the provisions of Section 5(f)(2) of this Supplement
B for purposes of the PR ADP Test, then, for purposes of PR Code section
1165(a)(3) (other than the average benefit percentage test), the Plan may be
aggregated with other plans of the Affiliated Group (determined with reference
to PR Code section 1028) to which the qualified non-elective contributions and
qualified matching contributions are made.
 
(g)    Distribution of Excess Contributions.
 
(1)    Notwithstanding any other provision of the Plan, Excess Contributions,
plus any income and minus any loss allocable thereto, shall be distributed no
later than the last day of any Plan Year to Puerto Rico Participants to whose
Accounts Pre-Tax, Qualified Matching and Qualified Non-Elective Contributions
were allocated for the preceding Plan Year. The Excess Contributions shall be
adjusted for income or loss up to the date of distribution. The income or loss
allocable to Excess Contributions shall be determined by multiplying the income
or loss allocable to the Puerto Rico Participant’s Pre-Tax, Qualified Matching
and Qualified Non-Elective Contributions for the Plan Year allocated to the
Puerto Rico Participant by a fraction, the numerator of which is the Excess
Contribution for the preceding Plan Year and the denominator of which is the sum
of the Puerto Rico Participant’s Account balances attributable to Pre-Tax,
Qualified Matching and Qualified Non-Elective Contributions for the Plan Year.
 
(2)    A Puerto Rico Participant may treat Excess Contributions as an amount
distributed to the Puerto Rico Participant and then contributed by the Puerto
Rico Participant to the Plan as After-Tax Adjustment Contributions. Such
re-characterized amounts will remain nonforfeitable and subject to the same
distribution requirements as Pre-Tax Contributions. Amounts may not be
re-characterized by a Puerto Rico Highly Compensated Employee to the extent that
such amount in combination with other After-Tax Adjustment Contributions would
exceed 10% of the Puerto Rico Highly Compensated Employee’s Earnings for the
Plan Year. Re-characterization must occur no later than two and one-half months
after the last day of the Plan Year in which the Excess Contributions arose and
is deemed to occur no earlier than the date the last Puerto Rico Highly
Compensated Employee is informed in writing of the amount which may be
recharacterized and the consequences thereof.
 
(3)    The amount of Excess Contributions to be distributed under Section
5(g)(1) or recharacterized under Section 5(g)(2) shall be reduced by Excess
Elective Deferrals previously distributed under Section 5(e) for the Puerto Rico
Participant’s taxable year ending with or within the Plan Year for which such
Excess Contributions were made.
 
(j)    Payroll Deductions.    All Pre-Tax, After-Tax and After-Tax Adjustment
Contributions shall be made solely through periodic payroll deductions, unless
the



B-5



--------------------------------------------------------------------------------

Committee consents to another method of payment. All such contributions withheld
during any calendar months shall be credited to the Trustee not later than the
last day of the next following month and shall be credited to the appropriate
Accounts as soon as practicable thereafter.
 
(k)    Salary Reduction and Tax Status of Pre-Tax Contributions.    For Federal
and Puerto Rico tax purposes, Pre-Tax Contributions shall be deemed to be
Company Contributions to the Plan, and a Puerto Rico Participant’s election to
make such contributions shall constitute an election to have the amount of his
or her compensation that otherwise would have been reported as taxable
compensation on Form W-2/PR reduced by the amount of such contributions.
 
(l)    Administrative Procedures.    The Committee may require Puerto Rico
Participants to complete and file such forms, within such time periods as it
shall determine, before any election under this Section 5 may take effect.
 
6.    Amendment and Termination of This Supplement.
 
(a)    Amendment Required for Qualification.    All provisions of this
Supplement, and all benefits and rights granted hereunder, are subject to any
amendments, modifications or alterations which are necessary from time to time
to qualify the Plan and Supplement under Code section 401(a) or 501(a) or under
PR Code section 1165(a), to continue the Plan as so qualified or to comply with
any other provision of law. Accordingly, notwithstanding Section 19(a) of the
Plan or any other provision of this Plan, the Company may amend, modify or alter
the Plan, with or without retroactive effect, in any respect or manner necessary
to qualify the Plan and Supplement under Code section 401(a) or under PR Code
section 1165(a).
 
(b)    Reversion of Funds.    All employer contributions are expressly
conditioned on their deductibility under Code section 404 and PR Code section
1023(n). To the extent permissible under ERISA, any employer contribution shall
be returned to the appropriate Participating Company, upon its written request,
to the extent that the contribution is disallowed as a deduction, within one
year after such disallowance.



B-6



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT C
 
PROVISIONS RELATING TO DPSP PARTICIPANTS
 
The following provisions relate to employees of Participating Companies listed
on Appendix B who participated in the DPSP prior to the Plan Merger.
 
1.    Transfer of Accounts.    Effective as of October 1, 2002, the DPSP shall
be merged with and into the Plan. At that time, all assets and liabilities
relating to participant accounts under the DPSP (including loans made prior to
the Plan Merger) shall be transferred to Accounts established for such
Participants under this Plan.
 
2.    Participation.    As set forth in Section 3(a)(i) of the Plan, Eligible MS
Employees who were active participants in the DPSP immediately prior to the Plan
Merger shall commence participation in this Plan at the time of the Plan Merger.
As set forth in Section 3(b)(i), Eligible MS Employees who were Members in the
DPSP immediately prior to the Plan Merger shall become MS Members in this Plan
at the time of the Plan Merger. All other Eligible MS Employees shall commence
participation and membership in the Plan at the times set forth in Section
3(a)(ii) and 3(b)(ii) respectively. For eligibility purposes, the service of an
Eligible MS Employee shall be determined under the rules set forth in Sections
4(d) of the Plan, which are intended to be consistent with the rules in effect
under the DPSP prior to the Plan Merger and shall be interpreted accordingly.
 
3.    Elections Remain in Effect.    All elections by MS Participants in effect
under the DPSP immediately prior to the Plan Merger shall be given effect under
this Plan, to the extent applicable, following the Plan Merger, subject to an MS
Participant’s right to change such elections under the terms of the Plan. Such
elections include, without limitation, MS Participants’ deferral elections,
investment directions (the investment options available under the DPSP and the
START Plan being the same at the time of the Plan Merger) and, subject to
Section 11(e)(ii), Beneficiary designations.
 
4.    Plan Benefits.    Any person who participated in the DPSP prior to the
Plan Merger and who was entitled to benefits under the terms of the DPSP as in
effect immediately prior to the Plan Merger shall continue to be entitled to the
same amount of accrued benefits without change under this Plan. Following the
Plan Merger, the forms of distribution (including the time, manner and medium of
distribution) available with respect to such accrued benefits shall be the forms
of distribution available under the applicable provisions of the Plan, plus such
other forms



C-1



--------------------------------------------------------------------------------

of distribution as may be required to be provided under Code section 411(d)(6),
as determined by the Committee. Certain former participants in the DPSP are
currently receiving payment of their DPSP benefits pursuant to installment
payment options that were available under the DPSP for participants who retired
pursuant to the Morgan Stanley Employees Retirement Plan and commenced receiving
distributions prior to March 1, 2001. The terms of such installment payment
options were set forth in Article 10 of the DPSP and are now set forth in
Supplement D to this Plan.



C-2



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT D
 
HISTORICAL DISTRIBUTION PROVISIONS
 
 
This Supplement D to the Plan contains certain post-termination and in-service
distribution provisions in effect under the START Plan and the DPSP prior to the
Plan Merger. Additional distribution forms not explicitly provided for in this
Supplement also were available under the START Plan and DPSP to the extent
required by Code section 411(d)(6). Capitalized terms have the meanings given to
such terms under the START Plan and the DPSP prior to the Plan Merger, and
section references refer to the provisions of the START Plan and the DPSP prior
to the Plan Merger.
 
PRE-MERGER DEAN WITTER START PLAN PROVISIONS
 
1.    Prior to the Plan Merger, Sections 11(a) through 11(e) of the START Plan
(Distribution of Plan Benefits) read as follows:
 
SECTION 11.    DISTRIBUTION OF PLAN BENEFITS
 
(a)    Form of Distribution.    Each Participant’s Plan Benefit shall be
distributed in the form of a lump sum consisting of: (i) a certificate or
certificates for whole shares of Stock representing the portions of a
Participant’s Accounts that are invested in the Morgan Stanley Dean Witter Stock
Fund, Sears Stock Fund, SPS Stock Fund or Allstate Stock Fund and (ii) a check
for any fractional share of Stock and uninvested cash in the portions of a
Participant’s Accounts that are invested in the Morgan Stanley Dean Witter Stock
Fund, Sears Stock Fund, SPS Stock Fund or Allstate Stock Fund and for the entire
value of the portions of the Participant’s Accounts that are invested in all
other Investment Funds. Effective January 1, 2002, each Participant’s Plan
Benefit shall be distributed in the form of a lump sum consisting of, at the
election of the Participant, either a check for the entire value of the
Participant’s Accounts or (i) a certificate or certificates for whole shares of
stock representing the portion of the Participant’s Accounts invested in the
Morgan Stanley Dean Witter Stock Fund, plus (ii) a check for any fractional
share of stock and uninvested cash in the portion of the Participant’s Accounts
invested in the Morgan Stanley Dean Witter Stock Fund, and for the entire value
of the portions of the Participant’s Accounts invested in all other Investment
Funds. With respect to distributions occurring on or after March 1, 2001, a
Participant may request a distribution of all or any portion of his Plan
Benefit, in accordance with procedures specified by the Plan Administrator;
provided that a Participant may not receive more than two distributions in any
calendar year (unless the Participant requests a final distribution in the
amount of his or her remaining Plan Benefit) and may not receive any
distribution which is less than $500 (or the amount of the Participant’s
remaining Plan Benefit, if less) under this Section 11(a). In the case of a
distribution under this Section 11(a) which is less than the entire amount of a



D-1



--------------------------------------------------------------------------------

Participant’s Plan Benefit, the Plan Administrator shall withdraw assets from
the Participant’s Accounts in the order determined by the Plan Administrator on
a uniform and nondiscriminatory basis in accordance with applicable law.
 
(b)    Time of Distribution.    Prior to March 1, 2001, subject to Section
11(c), a Participant’s Plan Benefit shall be distributed approximately 90 days
after the earlier of (i) the end of the Quarter in which the Participant
terminates employment or (ii) if the Participant transfers employment from a
member of the Affiliated Group to a subsidiary of DWD (other than a member of
the Affiliated Group), including but not limited to SPS, the later of the date
of such transfer or the date the Participant becomes 100% vested in the
Participant’s Matching Contribution Account. On or after March 1, 2001, subject
to Section 11(c), a Participant’s Plan Benefit shall be distributed as soon as
practicable after the date as of which the Participant’s employment with all
members of the Affiliated Group terminates. Any allocation of contributions and
forfeitures made subsequent to the distribution of a Participant’s Account in a
lump sum shall be paid as soon as practicable after the date of such allocation.
 
(c)    Right to Deferred Distribution.    If a Participant whose vested Accounts
exceed $3,500 in value on the date the Participant terminates employment does
not consent to the distribution of the Participant’s Plan Benefit under Section
11(b), then payment of the Participant’s Plan Benefit shall, subject to Section
13(a), be deferred to such date as the Participant shall elect. With respect to
Participants whose employment terminates on or after January 1, 1998, if a
Participant whose vested Accounts exceed the amount described in Code Section
411(a)(11) on the date the Participant terminates employment does not consent to
the distribution of the Participant’s Plan Benefit under Section 11(b), then
payment of the Participant’s Plan Benefit shall, subject to Section 13(a), be
deferred to such date as the Participant shall elect. Subject to Section 11(a),
a Participant who elects to defer a distribution shall have a single opportunity
to change the date so elected to an earlier or later date. If no consent is
given and no election to defer is made, such Participant’s Plan Benefit shall be
distributed as of the Valuation Date coincident with or next following the date
the Participant attains Normal Retirement Age. Effective January 1, 2000, if a
Participant whose vested Accounts exceed the amount described in Code Section
411(a)(11) on the date the distribution commences does not consent to the
distribution of the Participant’s Plan Benefit under Section 11(b), then payment
of the Participant’s Plan Benefit shall, subject to Section 13(a), be deferred
to such date as the Participant shall elect. Notwithstanding the foregoing,
effective January 1, 2000, if the Participant’s vested Accounts do not exceed
$5,000 as of January 1 (or such other date(s) as the Plan Administrator shall
designate from time to time), then the deferral of the Participant’s Plan
Benefit shall end, and distribution of the Participant’s Plan Benefit shall be
made approximately 90 days thereafter, provided, however, that at the time of
distribution the Participant’s vested Accounts do not, in fact, exceed $5,000.
Notwithstanding anything to the contrary herein, the distribution of a
Participant’s Plan Benefit shall begin not later the 60th day after the close of
the Plan Year in which the latest of the following events occurs:



D-2



--------------------------------------------------------------------------------

 
(i)    The Participant attains Normal Retirement Age.
 
(ii)    The 10th anniversary of the date on which the Participant commenced
participation in the Plan.
 
(iii)    The termination of the Participant’s employment with the Affiliated
Group.
 
(iv)    The date specified by the Participant in an election made pursuant to
this Section 11(c).
 
If a distribution is one to which Code sections 401(a)(11) and 417 do not apply,
such distribution may commence less than 30 days after the notice required under
Treas. Reg. section 1.411(a)-11(c) is given, provided that:
 
(x)    the Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and
 
(y)    the Participant, after receiving the notice, affirmatively elects a
distribution.
 
Accounts pending distribution shall continue to share in the investment
experience of the Trust Fund until the Valuation Date as of which distributed.
 
(d)    Death of Participant.    If a Participant dies prior to receiving the
Participant’s entire Plan Benefit, the remaining portion of the Participant’s
Plan Benefit shall be paid to the Participant’s surviving spouse, but if there
is no surviving spouse, or, if the surviving spouse consents in a manner
conforming to a qualified election under the Retirement Equity Act of 1984, as
amended, then to the Participant’s Beneficiary; provided that, following the
death of a Participant on or after March 1, 2000, any amount distributed
pursuant to this Section 11(d) shall be distributed no later than December 31st
of the calendar year which contains the fifth anniversary of the Participant’s
death. Subject to the provisions of the foregoing sentence, upon the death of a
Participant, the Participant’s surviving spouse, if any, shall be entitled to
make such elections or decisions as the Participant was authorized to make under
this Section 11, and any provision as to deferrals and elections shall be made
with reference to the date of death of the Participant (instead of the date he
or she terminated employment). Notwithstanding the foregoing, if prior to being
notified of the death of a Participant the Plan Administrator has made a
distribution or instructed the Trustee to make a distribution to any such
Participant, the provisions of this Section 11(d) shall not be applicable and
such distribution shall be considered to have been made in accordance with the
other provisions of this Section 11.



D-3



--------------------------------------------------------------------------------

 
(e)    Designation of Beneficiary.    Any designation of a Beneficiary shall be
made in writing and filed with the Plan Administrator. A Beneficiary designation
may be revoked by the Participant at any time without notice to or consent of
any previously designated Beneficiary; provided, that any new designation of
Beneficiary must comply with any applicable spousal consent requirement. If no
Beneficiary is designated, or the designated Beneficiary does not survive the
Participant and no alternative Beneficiary is designated, the Beneficiary shall
be the Participant’s surviving spouse, or, if none, the Participant’s estate. If
the designated Beneficiary cannot be located by the Plan Administrator for a
period of one year following death, despite mailing to such Beneficiary’s last
known address, and the Beneficiary has not made written claim within such period
to the Plan Administrator, the Beneficiary shall be treated as having
predeceased the Participant.
 
2.    Prior to the Plan Merger, Section 12 of the START Plan (Withdrawals and
Loans) read as follows:
 
SECTION 12.    WITHDRAWALS AND LOANS
 
(a)    General Rule.    Subject to the following provisions of this Section 12,
a Participant who is an Employee may make a withdrawal of all or any portion of
the balance of any or all of his or her Employee Accounts; except as otherwise
specifically provided in this Section 12, a Participant may not withdraw any
portion of his or her Company Accounts.
 
(b)    Limitations of Withdrawals.    Withdrawals shall be subject to the
following limitations:
 
(i)    To make a withdrawal, a Participant must complete such process as may be
established by the Plan Administrator.
 
(ii)    Prior to March 1, 2001, a Participant may not make more than one
withdrawal for any quarterly record; on and after March 1, 2001, a Participant
may not make more than two withdrawals (other than hardship withdrawals
described in Section 12(g)) per calendar year.
 
(iii)    A Participant may not make a withdrawal from the Participant’s Pre-Tax
Accounts except (A) after attaining age 59 ½ or (B) upon suffering a hardship,
as provided in Sections 12(d) and (g).
 
(c)    Suspension of Contributions.    If prior to January 1, 2001, a
Participant makes a withdrawal (other than a hardship withdrawal described in
Section 12(g)) from the Participant’s Basic Pre-Tax Account or Supplemental
Pre-Tax Account, the Participant shall not be permitted to make any Employee
Contributions for the three months beginning on the first day of the first
payroll period following the date the withdrawal request is processed by the
Plan Administrator. In addition, the Plan



D-4



--------------------------------------------------------------------------------

Administrator may from time to time prescribe written rules of uniform
application by which Participants who make a hardship withdrawal as provided in
Section 12(g) may not make elective or employee contributions to this or any
other plan of an Employer for a period to be determined by the Plan
Administrator.
 
(d)    Source and Amount of Withdrawal.    In making a withdrawal or hardship
withdrawal under this Section 12, a Participant shall specify the Investment
Fund (or Funds) from which the withdrawal or hardship withdrawal is to be made
and the amount (a specified number of whole shares or the entire balance in a
particular Investment Fund as of the Valuation Date of the Quarter preceding the
Quarter in which the withdrawal or hardship withdrawal is made) in accordance
with such procedures as the Plan Administrator shall provide. In the case of a
hardship withdrawal prior to March 1, 2001, the Plan Administrator shall, after
determining that the Participant has taken any loan permitted under Section
12(g) and withdrawn all available assets from Employee After-Tax Accounts,
withdraw assets from an Investment Fund (or Funds) first from the Participant’s
Supplemental Pre-Tax Account and then from the Participant’s Basic Pre-Tax
Account. In the case of a withdrawal prior to March 1, 2001 (other than a
hardship withdrawal), in withdrawing assets from an Investment Fund (or Funds)
the Plan Administrator shall withdraw assets from the Participant’s Employee
Contribution Accounts in the following order:
 
(1) Supplemental After-Tax;
(2) Basic After-Tax;
(3) Basic After-Tax Adjustment;
(4) Supplemental Pre-Tax; and,
(5) Basic Pre-Tax.
 
In the case of a withdrawal, including a hardship withdrawal, on or after March
1, 2001, the Plan Administrator shall withdraw assets from the Participant’s
Accounts in the order determined by the Plan Administrator on a uniform and
nondiscriminatory basis in accordance with applicable law.
 
In the case of a hardship withdrawal, the Plan Administrator shall, after
determining that the Participant has both taken any loan permitted under Section
12(g) and withdrawn all available assets from Employee After-Tax Accounts,
withdraw assets from an Investment Fund (or Funds) first from the Participant’s
Supplemental Pre-Tax Account and then from the Participant’s Basic Pre-Tax
Account.
 
(e)    Time of Payment of Withdrawals.    Withdrawals, and hardship withdrawals
described in this Section 12, will be paid as soon as administratively
practicable following the approval of the Participant’s request for a withdrawal
(or prior to March 1, 2001, normally approximately eight weeks following the
receipt of a Participant’s request for a withdrawal).



D-5



--------------------------------------------------------------------------------

 
(f)    Form of Payment of Withdrawals.    Prior to March 1, 2001, all
withdrawals from Employee Accounts that are invested in the Morgan Stanley Dean
Witter Stock Fund, Sears Stock Fund, SPS Stock Fund and/or Allstate Stock Fund
shall be paid in the form of (i) one or more certificates for whole shares of
Stock and (ii) a check for any fractional shares and any amount that was not
invested in Stock on the relevant Valuation Date. Withdrawals designated to be
made from the portions of a Participant’s Employee Accounts invested in
Investment Funds other than the Morgan Stanley Dean Witter Stock Fund, Sears
Stock Fund, SPS Stock Fund or Allstate Stock Fund shall be paid in the form of a
check.
 
On and after March 1, 2001, all withdrawals under this Section 12 shall be
distributed in the form of a lump sum payment consisting of (i) cash equal to
the value of the portion of the Participant’s Accounts being withdrawn or (ii)
at the election of the Participant and as permitted under this Section 12, whole
shares of MWD Stock, Sears Stock and/or Allstate Stock (each as may be credited
to the Participant’s Accounts) and cash equal to the amount of any uninvested
cash, plus the value of the portions of the Participant’s Accounts that are
invested in all Investment Funds other than the MWD, Sears and Allstate Stock
Funds, in such proportions as the Participant may elect and in the aggregate
equal to the value of the portion of the Participant’s Accounts being withdrawn.
Unless the Participant elects otherwise, payment will be made in accordance with
clause (i) of the preceding sentence. If a distribution is made in the form of
shares of stock, any unpaid dividends which may be due with respect to such
stock and any portion to be distributed representing fractional shares of such
stock shall be paid in cash.
 
(g)    Hardship.    For hardship withdrawals prior to January 1, 1989, the rules
of the Plan then in effect shall apply. Effective January 1, 1989:
 
(i)    Prior to March 1, 2001, hardship withdrawals hereunder may only be made
from:
 
(A)    Basic and Supplemental Pre-Tax Contributions,
 
(B)    income allocable to Basic and Supplemental Pre-Tax Contributions credited
to the Participant’s Basic and Supplemental Pre-Tax Contribution Accounts as of
December 31, 1988, and
 
(C)    amounts attributable to Rollover Contributions made prior to January 1,
1989, including any income allocable thereto.
 
In the case of a hardship withdrawal on or after March 1, 2001, the Plan
Administrator shall withdraw assets from the Participant’s Accounts in the order
determined by the Plan Administrator on a uniform and nondiscriminatory basis in
accordance with applicable law.



D-6



--------------------------------------------------------------------------------

 
(ii)    A distribution will be considered to be necessary to satisfy an
immediate and heavy financial need of a Participant only if the Participant has
obtained all distributions, other than hardship distributions, and all
nontaxable loans available under all plans maintained by any member of the
Affiliated Group, and the distribution is not in excess of the amount of the
immediate and heavy financial need.
 
(iii)    For purposes of this Section 12(g), the term “hardship” shall mean
immediate and heavy financial needs of the Participant where such Participant
lacks other reasonably available financial resources, arising out of any one or
more of the following:
 
(A)    expenses for medical care described in Code section 213(d) previously
incurred by the Participant, the Participant’s spouse, or any dependents of the
Participant (as defined in Code section 152) or necessary for these persons to
obtain medical care described in Code section 213(d);
 
(B)    costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);
 
(C)    payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, Participant’s spouse, children or
dependents (as defined in Code section 152);
 
(D)    payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;
 
(E)    any amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from a hardship withdrawal under this
Section 12(g); or
 
(F)    such other instances of deemed immediate and heavy financial needs
together with such additional methods for the hardship withdrawal to be deemed
necessary to satisfy such needs as the Commissioner of Internal Revenue shall
provide through the publication of revenue rulings, notices and other documents
of general applicability.
 
(h)    Loans
 
(i)    Availability of Loans.    A Participant may elect, in such form and
manner as the Plan Administrator may prescribe, to borrow from the Trust solely
for the purposes listed under clause (vii) of this Section 12(h), an amount in
cash not to exceed the amount permitted under clause (ii) of this Section 12(h)
before October 15, 1998. A Participant taking a loan under this Section 12(h)
shall be ineligible to take another loan under this Section 12(h) until the
expiration of 12 full calendar months



D-7



--------------------------------------------------------------------------------

following the date of such loan. Loan repayments (principal and interest) will
be proportionately credited among the Participant’s Accounts from which the loan
proceeds were transferred pursuant to (iii) above and reinvested in Investment
Funds based on the Participant’s then-current directions with respect to the
investment of contributions, or in such other manner as is determined by the
Plan Administrator in its discretion on a uniform and nondiscriminatory basis.
 
(ii)    Limitations on Loans.    Each loan under this Section 12(h) shall be
limited to an amount not to exceed (when added to the outstanding balance of all
other loans made to the Participant by any plan maintained by the Affiliated
Group) the lesser of:
 
(A)    $50,000 reduced by the excess, if any, of the highest outstanding balance
of loans from any such plan to the Participant during the one-year period ending
on the day before the date on which the loan is made, over the outstanding
balance of loans from any such plan to the Participant on the date on which the
loan is made and
 
(B)    one-half of the vested balance of the Participant’s Accounts as of the
most recent Valuation Date.
 
Notwithstanding the foregoing, no loan shall be granted under this Section 12(h)
in an amount less than $500; provided that, prior to March 1, 2001, no loan
shall be granted in an amount less than $1,000.
 
(iii)    Sources of Loan Proceeds and Designation of Payments.    Loans made
pursuant to this Section 12(h) and payments thereof, shall be appropriately
charged and credited against the Participant’s Supplemental After-Tax, Basic
After-Tax, Basic After-Tax Adjustment, Supplemental Pre-Tax, Basic Pre-Tax and
Matching Contribution Account in that order, or from such Account(s) or in such
order as the Plan Administrator may, in its discretion, permit Participants to
designate on a nondiscriminatory basis. Prior to the disbursement of the
proceeds of a loan, an amount equal to the loan amount shall be transferred from
the Participant’s Accounts in the Investment Funds in which it is invested in
proportion to the loan amount to a special loan fund (consisting solely of the
Participant’s loans) established for the purpose of disbursing the loan to the
Participant. Any such transfer shall be disregarded for purposes of any transfer
limitations under Section 6.
 
(iv)    Loans Evidenced by Note and Secured by Interest in Account.    A loan
granted pursuant to this Section 12(h) shall be evidenced by such documents as
the Plan Administrator shall designate including a note which shall bear a
reasonable rate of interest as determined by the Plan Administrator from time to
time in a nondiscriminatory manner and which otherwise shall conform to the
repayment terms set forth in this Section 12(h). A loan made to a Participant
pursuant to this Section 12(h) shall be secured by an interest in the
Participant’s Accounts and/or by such other interests



D-8



--------------------------------------------------------------------------------

as the Plan Administrator may determine to constitute adequate security. The
occurrence of an event of default under the loan note shall entitle the Trustee
of the Plan to reduce the balance of the Participant’s Accounts up to the amount
of the Plan’s security interest therein. The loan note shall be an asset solely
of the borrowing Participant’s Accounts and interest on the loan shall be
credited to the Participant’s Accounts.
 
(v)    Loan Repayment Terms.    A loan made pursuant to this Section 12(h) shall
be repaid over a period not to exceed five years from the date of the loan,
unless the Participant certifies in writing to the Plan Administrator that the
loan proceeds are to be used solely to acquire a dwelling unit which is to be
used, within a reasonable period of time, as the Participant’s principal
residence, in which case, the loan shall be repaid over a period not to exceed
fifteen years from the date of such loan. Such repayment shall be made in level
installments of principal and interest which the Participant shall authorize to
be repaid by payroll deductions or by such other method as is determined by the
Plan Administrator on a uniform and nondiscriminatory basis. Loan repayments
(principal and interest) will be proportionately credited among the
Participant’s Accounts from which the loan proceeds were transferred pursuant to
(iii) above and reinvested in Investment Funds based on the Participant’s
then-current directions with respect to the investment of contributions, or in
such other manner as is determined by the Plan Administrator in its discretion
on a uniform and nondiscriminatory basis. The entire outstanding amount of the
loan may be prepaid without penalty at any time. The note shall provide that in
all events the outstanding principal and interest due thereon shall be repaid
not later than the date of the Participant’s termination of employment or such
other date as the Plan Administrator shall specify. In the event of default,
foreclosure on the note and attachment of security will not occur until a
distributable event occurs under the Plan.
 
(vi)    Loans Available on Nondiscriminatory Basis.    All loans made pursuant
to this Section 12(h), shall be made available to all Participants on a
reasonably equivalent, nondiscriminatory basis.
 
(vii)    Circumstances Under Which Loans are Permitted.    The Plan
Administrator may approve a loan under this Section 12(h) for the purpose of
satisfying one or more “hardships” described in Section 12(g)(iii) or for the
purposes of satisfying an immediate or heavy financial need of the Participant
caused by or resulting from an accident, illness, death, educational, housing or
shelter requirements or other economic adversity that the Plan Administrator
determines to be a financial hardship. The Plan Administrator may reasonably
rely on the written representations of the Participant in determining whether a
loan is requested for a purpose permitted under this clause (vii).
 
(viii)    Other Provisions Relating to Loans.    To the extent required by ERISA
section 408 or Code section 4975, notwithstanding the preceding provisions of
this Section 12(h), loans may be made to a Participant who is, at the time of
the loan, both a former employee and a “party in interest” as defined in ERISA
section 3(14) with respect to the Plan. In the case of any such loan, the
preceding provisions of this Section



D-9



--------------------------------------------------------------------------------

12(h) dealing with payment by payroll deduction and acceleration on termination
of employment shall not apply. Loans shall not be made available to highly
compensated employees (as defined in Code section 414(q)) in an amount greater
than the amount made available to other employees.
 
(ix)    Transfers to SPS.    Unless the Plan Administrator specifies otherwise
in the applicable loan documents, the following rules shall apply in cases where
a Participant terminates employment with the Affiliated Group due to a transfer
to SPS Transaction Services, Inc. or an affiliate thereof before October 15,
1998. If such a Participant has an outstanding loan under this Plan, the
Participant may elect to have the note evidencing such loan directly transferred
to the SPS Transaction Services, Inc. START Plan (the “SPS START Plan”) in
accordance with Code section 401(a)(31) and this Section 12(h). In such a case,
the outstanding principal and interest due on the note evidencing such loan
shall not, by reason of such termination of employment, become immediately
payable and the transfer of such note to the SPS START Plan shall not be an
event of default under such note.
 
(x)    Transfers from SPS.    Unless the Plan Administrator specifies otherwise
in the applicable loan documents, the following rules shall apply in cases where
a Participant becomes an employee of a Participating Company by reason of the
Participant’s transfer of employment from SPS Transaction Services, Inc. or an
affiliate thereof before October 15, 1998. If such a Participant has an
outstanding loan under the SPS START Plan, the Participant may elect a direct
transfer to this Plan in accordance with Section 9(a) of the note evidencing the
outstanding amount of such loan. The electing Participant must acknowledge that
(i) the Trustee of this Plan shall be treated as the payee of the note
evidencing such loan, (ii) all other terms of the note, including the repayment
schedule and interest rate, shall continue to apply to the note and (iii) the
loan shall be treated as a loan granted under this Plan.
 
(xi)    Suspension of Loan Repayments during Military Service.    Loan
repayments will be suspended under this Plan as permitted under Code section
414(u)(4).
 
(xii)    Loan Procedures.    The Plan Administrator shall promulgate loan
procedures consistent with this Section 12, which, as amended from time to time,
are hereby incorporated into and which hereby form a part of this Plan.
 
PRE-MERGER DPSP PROVISIONS
 
1.    Prior to the Plan Merger, Sections 10.1 through 10.3 of the DPSP
(Distributions from the Trust Fund) read as follows:



D-10



--------------------------------------------------------------------------------

 
10.1    Payments upon Retirement.
 
(a)    Subject to the further provisions of this Article 10, upon retirement of
a Participant pursuant to the Retirement Plan, the Value of his interest in the
Trust Fund, determined as of the Valuation Date, shall thereupon become payable
to him in the form elected by such Participant pursuant to Subsections 10.1(b),
10.1(c) or Section 10.7 [Payment of Eligible Rollover Distributions], unless he
shall have elected to defer payment of his interest pursuant to Subsection
10.1(d). Upon retirement on or after March 1, 2001, a Participant may elect to
have the value of his interest in the Trust Fund, or any portion thereof,
payable to him as a lump sum, in accordance with procedures specified by the
Plan Administrator; provided that a Participant may not receive more than two
distributions in any calendar year under this Section 10.1(a). Notwithstanding
the foregoing sentence, a Participant may receive more than two distributions in
a calendar year if, after electing two partial distributions in a calendar year,
the Participant elects a final lump sum distribution of the total value of his
interest in the Trust Fund.
 
(b)    With respect to distributions commencing prior to March 1, 2001, any such
Participant may elect to receive the Value of his non-forfeitable interest in
the Trust Fund in not more than 15 annual installments (the first of which shall
be payable as shortly as practicable after the Valuation Date); provided,
however, that the number of such annual installments which may be elected shall
not be such as to extend the period of payments beyond the normal life
expectancy determined pursuant to Treasury Regulation section 1.72-9 (as of the
date on which payments to such Participant commence) of the Participant and his
Beneficiary. In the event that such an election is made and becomes effective,
and unless the Participant otherwise elects in accordance with Section 10.1(c)
below, the amount of any annual installment to be paid to a Participant making
such an election shall be based upon the Value of his interest in the Trust Fund
as of the Valuation Date and shall be determined by multiplying such Value by a
fraction, the numerator of which shall be one and the denominator of which shall
be the number of annual installments elected by such Participant pursuant to
this Section 10.1(b) less the number of such annual installments theretofore
paid.
 
(c)    With respect to distributions commencing prior to March 1, 2001, any such
Participant may further elect pursuant to the procedure for election set forth
in the first sentence of Section 10.1(b), that the amount of the first annual
installment to be paid to him shall be any portion of the Value of his interest
in the Trust Fund as of the Valuation Date, in which event each subsequent
installment shall be based upon the value of his interest in the Trust Fund on
the Valuation Date coinciding with or next following each anniversary of the
Valuation Date of the first installment and shall be determined by multiplying
such value by a fraction, the numerator of which shall be one and the
denominator of which shall be the number of annual installments elected by such
Participant pursuant to Section 10.1(b) less the number of such annual
installments theretofore paid. Notwithstanding anything to the contrary
contained in this Section 10.1, effective January 1, 1997, a Participant who has
retired pursuant to the Retirement Plan and who has already received at least
one installment payment of his non-forfeitable



D-11



--------------------------------------------------------------------------------

interest in the Trust Fund pursuant to an election made pursuant to Section
10.1(b) or (c) may make a one-time election to receive a lump sum distribution
of all or any portion of the remainder of the Value of such Participant’s
non-forfeitable interest in the Trust Fund at any time, which lump sum shall be
payable as shortly as practicable after the Valuation Date. In the event that a
Participant elects to receive a lump sum distribution of the entire Value of his
non-forfeitable interest in the Trust Fund, all further installment payments to
such Participant shall cease. In the event that a Participant elects to receive
a lump sum distribution of a portion of the remainder of the Value of his
non-forfeitable interest in the Trust Fund, each subsequent installment shall be
based upon the Value of his interest in the Trust Fund on the Valuation Date
coinciding with or next following each anniversary of the Valuation Date of the
first installment and shall be determined by multiplying such Value by a
fraction, the numerator of which shall be one and the denominator of which shall
be the number of annual installments elected by such Participant less the number
of such annual installments theretofore paid.
 
(d)    Notwithstanding anything to the contrary contained in Sections 10.1(a),
(b) or (c), a former Employee who is eligible to receive a Retirement Allowance
under the Retirement Plan may elect in writing to defer the commencement of
receipt of his interest in the Trust Fund until the time specified in Section
10.6(b). Effective January 1, 1997, a former Employee who has made an election
to defer the commencement of receipt of his interest in the Trust Fund pursuant
to this Section 10.1(d) may make an election to receive a lump sum distribution
of any portion of the Value of such Participant’s non-forfeitable interest in
the Trust Fund at any time, which lump sum shall be payable as soon as
practicable after the Valuation Date, and shall continue to defer the
commencement of receipt for the remainder of his interest in the Trust Fund
until the time specified in Section 10.6(b); provided, however, that on and
after January 1, 2002, a Former Participant may not receive more than two
partial distributions in any calendar year under this Section 10.1(d).
Notwithstanding the proviso of the foregoing sentence, a Participant may receive
more than two distributions in a calendar year if, after electing two partial
distributions in a calendar year, the Participant elects a final lump sum
distribution of the total value of his interest in the Trust Fund.
 
10.2    Payments upon Death.
 
(a)    Upon the death of a Participant in Service or following termination of
Service prior to the Participant’s annuity starting date (as defined in Code
section 417(f)(2)(A)(ii)), the Value of the Participant’s interest in the Trust
Fund shall become payable in one lump sum to the Participant’s Beneficiary or
Beneficiaries. Upon the death of a Participant subsequent to the Participant’s
annuity starting date and while the Participant is receiving installment
payments, the remaining Value of his interest in the Trust Fund shall become
payable in one lump sum to the Participant’s Beneficiary or Beneficiaries.
 
(b)    As to any portion of the interest of a Participant with respect to which
no Beneficiary has been designated either under the terms of the Plan or by such



D-12



--------------------------------------------------------------------------------

Participant, or the Beneficiary so designated fails to survive the Participant,
the Value of such portion shall be payable to the executor or administrator of
the Participant’s estate or, if the Committee shall so determine, on a
nondiscriminatory basis, to the Participant’s spouse, blood relatives, children
or other dependents, or any of them, in such proportion as the Committee may
deem proper.
 
(c)    Any amount distributed pursuant to this Section 10.2 shall be distributed
no later than December 31st of the calendar year which contains the fifth
anniversary of the Participant’s death.
 
10.3    Payments on Other Termination of Employment.    Subject to the further
provisions of this Article 10, upon a Participant’s termination of Service for
any reason other than retirement or death while in Service, the Value of his
interest in the Trust Fund, determined as of the Valuation Date, shall be paid
to him, or, in the event of his death, to his Beneficiary, in one lump sum as
soon as practicable after the Valuation Date coincident with or next following
the earlier of (1) the date of his death or (2) the date on which he attains age
65. Furthermore, effective March 1, 2001, a former Employee, including a former
Employee who has elected to defer commencement of his interest in the Trust Fund
pursuant to the preceding sentence, may request a distribution of all or any
portion of the Value of his interest in the Trust Fund, in accordance with
procedures specified by the Plan Administrator; provided that a Participant may
not receive more than two distributions in any calendar year under this Section
10.3. Notwithstanding the foregoing, a former Employee may elect to defer
commencement of receipt of this interest in the Trust Fund until the time
specified in Section 10.6 [Latest Commencement of Benefits] or to have the total
Value of his accounts under the Plan, determined as of the Valuation Date (i)
distributed to him in a lump-sum or (ii) distributed pursuant to Section 10.6.
Notwithstanding the foregoing, a Participant may receive more than two
distributions in a calendar year if, after electing two partial distributions in
a calendar year, the Participant elects a final lump sum distribution of the
total value of his interest in the Trust Fund.
 
2.    Prior to the Plan Merger, Article 6 of the DPSP (In-Service Withdrawals
and Loans) read as follows:
 
6.1.    Withdrawals in Respect of Voluntary Contributions.    Each Participant
or Former Participant shall be entitled to elect to withdraw as of any Valuation
Date, a specified amount of cash in respect of his Voluntary Contributions,
which shall not be less than $500 or, if less, the total value of such account.
Except as otherwise provided under Section 6.3, withdrawals in respect of
Voluntary Contributions, when aggregated with all other withdrawals under
Sections 6.2 and 6.3, shall be limited to two per calendar year.
 
6.2    Withdrawals in Respect of Tax Deductible Contributions.    Each
Participant or Former Participant shall be entitled to elect to withdraw as of
any Valuation Date, a specified amount of cash in respect of his Tax Deductible
Contributions, which



D-13



--------------------------------------------------------------------------------

shall not be less than $500 or, if less, the total value of such account. Except
as otherwise provided under Section 6.3, withdrawals in respect of Tax
Deductible Contributions, when aggregated with all other withdrawals under
Sections 6.1 and 6.3, shall be limited to two per calendar year.
 
6.3.    Other In-Service Withdrawals.    Effective January 1, 1997, each
Participant or Former Participant who has attained age 59-1/2 shall be entitled
to elect to withdraw as of any Valuation Date, a specified amount of cash in
respect of any of his contribution accounts, which shall not be less than $500
or, if less, the total value of such account. For purposes of the preceding
sentence, the Participant’s or Former Participant’s contribution accounts shall
include accounts attributable to an ESOP Diversification Transfer. Withdrawals
under this Section 6.3, when aggregated with all other withdrawals under
Sections 6.1 and 6.2, shall be limited to two per calendar year. Notwithstanding
the foregoing sentence, a Participant may make more than two withdrawals in a
calendar year if, after electing two partial withdrawals in a calendar year, the
Participant elects a lump sum distribution of the total value of his interest in
the Trust Fund.
 
In the case of a withdrawal under this Section, the Plan Administrator shall
withdraw assets from the Participant’s accounts in the following order:
 

 
(1)
 
Voluntary Pre-87 After-Tax Account;

 
(2)
 
Voluntary Post-86 After-Tax Account;

 
(3)
 
IRA Contribution Account;

 
(4)
 
Rollover Contribution Account;

 
(5)
 
Pre-Tax Deferral Contribution Account;

 
(6)
 
DPSP Match Account for former Van Kampen employees;

 
(7)
 
Non-Elective Firm Contribution Account;

 
(8)
 
Firm Elective Deferral Contribution Account;

 
(9)
 
ESOP Firm Account (diversified); and

 
(10)
 
ESOP Match Account (diversified).

 
The amount requested shall, upon the Participant’s or Former Participant’s
request and in accordance with procedures adopted by the Plan Administrator, be
increased by the amount of federal, state and local income taxes reasonably
anticipated to result from the distribution, based on the amount of withholding
requested by the Participant or Former Participant.
 
6.4    Payments in Cases of Hardship.
 
(a)    In case of hardship, a Participant or Former Participant may apply at any
time for the immediate payment of all or any part of the Value of his
non-forfeitable interest in the Trust Fund attributable to that portion of Firm
Contributions the Participant has elected to defer pursuant to Section 3.3 and
to his Pre-Tax Deferral Contributions, determined as of the Valuation Date.
There may be paid to such Participant or Former Participant such portion or all
of the Value of his non-forfeitable



D-14



--------------------------------------------------------------------------------

interest in the Trust Fund as the Committee may determine is necessary to
alleviate such hardship; provided, however, that such Participant has previously
withdrawn or simultaneously withdraws his entire account balance, if any,
attributable to his Voluntary Contributions and Tax Deductible Contributions
pursuant to Sections 6.1 and 6.2, and has outstanding the maximum available loan
from the Plan pursuant to Section 6.4 (to the extent required by law). In case
of hardship, a Participant or Former Participant may apply at any time for the
immediate payment of all or any part of the Value of his non-forfeitable
interest in the Trust Fund, determined as of the Valuation Date, in the order
specified below as follows; provided that the foregoing conditions have been
met:
 
(i)    with respect to distributions prior to January 1, 2000, those amounts, if
any, attributable to;
 
(A)    that portion of Firm Contributions the Participant has elected to defer
pursuant to Section 3.3; and
 
(B)    Pre-Tax Deferral Contributions;
 
(ii)    with respect to distributions on or after January 1, 2000 and prior to
March 1, 2001, those amounts, if any, attributable to;
 
(A)    DPSP Match Account for former Van Kampen employees;
 
(B)    Voluntary Pre-87 After-Tax Account;
 
(C)    Voluntary Post-86 After-Tax Account;
 
(D)    IRA Contribution Account;
 
(E)    Pre-Tax Deferral Contribution Account; and
 
(F)    Firm Elective Deferral Contribution Account;
 
(iii)    with respect to distributions on or after March 1, 2001, those amounts,
if any, attributable to the accounts specified in Section 6.3 in the order
specified in that Section.
 
(b)    In making such determination, the Committee shall apply the following
rules on a uniform and non-discriminatory basis to all Participants or Former
Participants eligible for such hardship distributions:
 
(1)    All requests for such payments must be made to the Committee, through the
Department or in such other manner as the Committee shall designate.
 
(2)    All such requests must be accompanied by such documentation as the
Committee or Department may require.
 
(3)    The Department will review all requests and will make a recommendation to
the Committee as to whether the request should be approved or



D-15



--------------------------------------------------------------------------------

rejected. In making its recommendation, the Department shall review all
documentation and shall conduct such further review or investigation as may be
necessary.
 
(4)    The Committee will consider the facts relevant to each requested hardship
distribution, subject to appropriate regulations.
 
(c)    For the purposes of this Section 6.4, a distribution will be on account
of “hardship” if the distribution is necessary in light of immediate and heavy
financial needs of the Participant including one or more of the following:
 
(i)    Purchase of a Participant’s or Former Participant’s primary residence;
 
(ii)    The need to prevent the eviction of the Participant or Former
Participant from his primary residence or foreclosure on the mortgage of his
primary residence;
 
(iii)    Expenses for medical care described in Code section 213(d) previously
incurred by or necessary to obtain such medical care for a Participant or Former
Participant, the Participant or Former Participant’s spouse, or any dependents
of the Participant or Former Participant (as defined in Code section 152) which
expenses are not covered by a medical benefit plan covering such individual;
 
(iv)    Tuition expenses and related educational fees for the next 12 months of
post-secondary education of the Participant or Former Participant, or the
Participant’s or Former Participant’s spouse, children or dependents (as defined
in Code section 152);
 
(v)    For hardship distributions occurring prior to March 1, 2001, expenses for
the care of an aged or handicapped dependent of a Participant or Former
Participant (as defined in Code section 152); or
 
(vi)    For hardship distributions occurring prior to March 1, 2001, expenses
for other hardships of a Participant or Former Participant that are essentially
equivalent to those listed in (i) through (v).
 
A distribution based upon financial hardship cannot exceed the amount required
to meet the immediate financial need created by the hardship and not reasonably
available from other sources of the applicant. The amount necessary to satisfy
an immediate and heavy financial need shall, upon the Participant’s or Former
Participant’s request, be increased by the amount of federal, state and local
income taxes reasonably anticipated to result from the distribution, based on
the amount of withholding requested by the Participant or Former Participant.



D-16



--------------------------------------------------------------------------------

 
(d)    No optional deferral of the Firm Contribution pursuant to Section 3.3 or
Pre-Tax Deferral Contribution pursuant to Section 3.4 will be made on behalf of
a Participant who makes a withdrawal on account of hardship pursuant to Section
6.4(a) until the first day of the calendar quarter following the 12-month period
commencing on the day the hardship withdrawal is distributed to the Participant.
 
(e)    During the Year following the Year in which a Participant has received
distribution of a hardship withdrawal, the deferral contribution limitation
otherwise applicable pursuant to Section 3.5 shall be reduced by the sum of his
or her Before-Tax Savings for the Year of the hardship distribution.
 
6.5    Plan Loans.
 
(a)    A Participant who is a “party in interest” within the meaning of ERISA
section 3(14) (other than a Participant who is employed outside the continental
limits of the United States by a Foreign Subsidiary), and who has executed a
loan signature form supplied to the Participant by the Administrative Committee
or Administrative Agent and completed such other documentation as the
Administrative Committee shall require, may request a loan from the Plan in the
manner prescribed by the Committee and communicated to the Participants. The
loan request shall specify the desired amount and term of the loan and any other
information the Administrative Committee may require.
 
(b)    As soon as practicable after receipt of a loan request containing all
required information, such loan shall be granted; provided, however, that
 
(i)    the amount of any loan to a Participant (when added to the outstanding
balance of all other loans to the Participant from the Plan and all other
qualified employer plans (within the meaning of Code section 72(p)(4))
maintained by an Employer or Affiliate or other related employer within the
meaning of Code section 72(p)(2)(D) (“controlled group loans”)), may not exceed
the lesser of (A) one-half of the sum of the balance in his accounts consisting
of Employer Contributions and Rollover Contributions and ESOP Diversification
Transfers, determined as of the most recent Valuation Date, or (B) $50,000
reduced by the excess, if any, of the greatest outstanding balance of loans from
the Plan and controlled group loans during the one-year period ending on the
date such loan was made over the outstanding balance of loans from the Plan and
controlled group loans on the date such loan was made;
 
(ii)    subject to the limitations in subparagraph (i) above, the minimum amount
of any loan granted to a Participant shall be $500;
 
(iii)    the repayment period of any loan to a Participant shall be one to five
years from the date the loan is made; provided, however, that a maximum 15 year
repayment period shall apply to any loan to acquire a dwelling unit which within
a reasonable time is to be used as a principal residence of the Participant
(determined at the



D-17



--------------------------------------------------------------------------------

time of loan application) and for which the Participant has provided
documentation satisfactory to the Committee that the proceeds thereof will be
used in such manner;
 
(iv)    each loan shall bear interest in a fixed amount equal to the Prime Rate
as released by the Board of Governors of the Federal Reserve in statistical
release H.15 using the last release of the most recently preceding quarter;
provided that the use of such rate shall be periodically reviewed by the
Department and adjusted if necessary to provide the Plan with a return
commensurate with the interest rates charged by persons in the business of
lending money for loans under similar circumstances;
 
(v)    no more than one loan per Participant may be made in any calendar year;
prior to March 1, 2001, no more than two loans to a Participant may be
outstanding at any time; and, effective March 1, 2001, no more than one loan to
a Participant may be outstanding at any time, except that, in the case of a
Participant who had two loans outstanding as of February 28, 2001, such two
loans may continue to be outstanding at the same time.
 
(c)    The Department shall make loans available to all Participants on a
reasonably equivalent and nondiscriminatory basis and in accordance with ERISA
section 408(b)(1); and any Participant to whom such loan is made agrees to such
changes in the terms of the loan as may be required by changes in the applicable
law or regulations.
 
(d)    The entire principal amount of a loan may be prepaid at any time, without
premium or penalty, together with accrued or unpaid interest on the amount as of
the date of prepayment. For loans made prior to September 1, 1993, partial
prepayments of principal and interest are permitted, provided that, in the case
of a prepayment of less than the entire principal amount of a loan, the amount
of such prepayment shall be not less than $500.
 
(e)    Principal and interest with respect to any loan to a Participant shall be
repaid by payroll deduction, in level installments, in amounts sufficient to
liquidate the loan over its remaining term, which shall be subject to adjustment
on a quarterly basis, effective as of the first pay period in such quarter, in
accordance with changes in the Prime Rate (or other applicable interest rate),
as described in Section 6.5(b)(iv) above. In the event that a payroll deduction
cannot be made in full for any reason other than an Authorized Absence or
separation from Service, the Participant shall pay directly to the Plan the full
amount that would have been due, with such payment to be made by the last
business day of the calendar quarter which includes such payment date. In the
Event that a payroll deduction cannot be made in full due to an Authorized
Absence, if the Participant does not elect to have his loan reamortized over its
remaining term upon his return to active Service, he shall make such payments as
described in the preceding sentence.
 
(f)    Upon a Participant’s separation from Service, or upon any termination of
the Plan pursuant to Section 12.2, the outstanding principal amount of each



D-18



--------------------------------------------------------------------------------

loan together with all accrued and unpaid interest shall become immediately due
and payable.
 
(g)    Loans made pursuant to this Section 6.5 shall be charged pro rata against
each investment fund in which the Participant is invested (except that the Plan
Administrator may, on a nondiscriminatory basis, permit Participants to choose
whether or not investments in the Morgan Stanley Stock Fund shall be included
for this purpose) and shall be appropriately charged against the Participant’s
accounts in such order as the Plan Administrator shall determine on a
nondiscriminatory basis.
 
(h)    Loan repayments shall be credited to the Participant’s accounts in the
same proportions that the loan was charged to the accounts and shall be invested
in accordance with the Participant’s then-current investment election on file
pursuant to Section 7.4, or in such other manner as is determined by the
Administrative Committee in its discretion on a uniform and nondiscriminatory
basis. That portion of any account that remains charged by reason of a loan to a
Participant shall not share in any income, expense, gain or loss realized by the
remainder of the Trust Fund and shall not be available for any in-service
withdrawal or distribution provisions under the Plan.
 
(i)    Each Participant to whom a loan is made agrees, by endorsement of the
check representing the proceeds of the loan, (i) that such loan shall be secured
by a portion of his account balance equal to the outstanding amount of the loan,
(ii) to repay such loan as provided herein by payroll deduction or otherwise,
and (iii) that he accepts the terms and conditions of such loan as set forth
herein and/or as disclosed by the Administrative Committee or the Administrative
Agent.
 
(j)    If a Participant fails to pay in full the principal amount of or the
interest due and payable on his loan upon his separation from Service or
otherwise or if he fails to pay in full the principal amount of or the interest
due and payable on his loan within five years of the date the loan is made 15
years in the case of a primary residence loan) (in either case the “Due Date”),
the balance of each of his accounts that have been charged by reason of the loan
shall be reduced in the same proportions that such loan was charged to such
accounts and any interest due on the loan shall be charged to each such account
in the same proportion as the unpaid principal amount of the loan charged to
such account bears to the total unpaid principal amount. If the balance of an
account is less than the amount by which such balance is to be reduced, the
excess shall be applied to further reduce the balances of the other accounts of
the Participant in accordance with uniform and nondiscriminatory rules
established by the Department. The amount by which a Participant’s accounts are
reduced pursuant to this Section 6.5(j) shall be deemed a distribution for tax
purposes as of the Due Date. Any distribution to a Participant pursuant to any
other provision of the Plan on or after such deemed distribution shall be
limited to the amount of his account balances less the amount by which his
accounts have been reduced pursuant to this Section 6.5(j).



D-19



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT E
 
ADDITIONAL HISTORICAL START PLAN PROVISIONS
 
This Supplement E to the Plan reflects certain historical service crediting and
vesting rules contained in the START Plan prior to the Plan Merger. Capitalized
terms have the meanings given to such terms under the START Plan prior to the
Plan Merger, and section references refer to the provisions of the START Plan
prior to the Plan Merger.
 
SERVICE CREDITING RULES
 
Prior to the Plan Merger, the service crediting rules set forth in Section 3 of
the START Plan read as follows:
 
SECTION 3.    PERIOD OF SERVICE
 
An Employee’s service shall be determined under the following rules:
 
(a)    Definitions.    For purposes of this Section 3 the following terms have
the following meanings unless the context clearly indicates a different meaning:
 
“Affiliated Group” means Affiliated Group as defined in Section 21 and any other
entity required to be aggregated with any Participating Company pursuant to Code
section 414(o) and the regulations thereunder.
 
“Employment Commencement Date” means the date on which an Employee first is
credited with an Hour of Service.
 
“Hour of Service” means each hour for which an Employee is paid or entitled to
payment for the performance of duties for the Company or for any member of the
Affiliated Group.
 
“One Year Break” means a Period of Severance of 12 consecutive months.
 
“Period of Service” means a period beginning on an Employee’s Employment
Commencement Date or Reemployment Commencement Date and ending on the Employee’s
Severance Date. An Employee’s Period of Service also includes any other period
which constitutes a “Period of Service” under written rules or regulations
adopted from time to time by the Plan Administrator.
 
Effective January 1, 2000, Period of Service shall include such periods as the
Company determines are required to be taken into account for eligibility and
vesting purposes in order to comply with Code section 414(n)(4).



E-1



--------------------------------------------------------------------------------

“Period of Severance” means each period from an Employee’s Severance Date to the
Employee’s next Reemployment Commencement Date.
 
“Reemployment Commencement Date” means the date on which an Employee first is
credited with an Hour of Service after a Severance Date.
 
“Severance Date” means the earlier of the date on which an Employee quits,
retires, is discharged or dies; or the first anniversary of the first date of a
period in which an Employee remains continuously absent from service with an
Employer (with or without pay) for any reason other than quit, retirement,
discharge or death. Notwithstanding the foregoing, an Employee shall not have a
Severance Date when the Employee:
 
(i)    Takes a leave of absence without pay approved by the appropriate member
of the Affiliated Group. In the case of an approved leave of absence without pay
for a period in excess of 12 months, the Employee shall be deemed to have a
Severance Date as of the end of such 12-month period if the Employee fails to
abide by the terms and conditions of such leave, which may include a requirement
to return to active employment.
 
(ii)    Enters the military service of the United States, provided the Employee
returns to active employment with any member of the Affiliated Group within the
time the Employee’s reemployment rights are protected under applicable law. If
the Employee does not so return, the Employee shall be deemed to have a
Severance Date as of the date of entry into military service.
 
(iii)    Is unable to work due to disability or sickness.
 
(iv)    Is on jury duty, a leave of absence with pay, an approved vacation or a
holiday.
 
(v)    Is absent from work for maternity or paternity reasons. For purposes of
this paragraph (v), an absence from work for maternity or paternity reasons
means an absence;
 
(1)    by reason of the pregnancy of the individual,
 
(2)    by reason of a birth of a child of the individual,
 
(3)    by reason of the placement of a child with the individual in connection
with the adoption of such child by such individual, or
 
(4)    for purposes of caring for such child for a period beginning immediately
following such birth or placement. If the Employee does not return to employment
with a member of the Affiliated Group before the second anniversary of the



E-2



--------------------------------------------------------------------------------

beginning of such absence the Employee shall have a Severance Date on such
second anniversary.
 
Notwithstanding the foregoing, if an Employee quits, is discharged, dies or
retires while on leave, vacation, holiday or jury duty, or while disabled or
sick, the Employee shall have a Severance Date on the earlier of the date of
such quit, discharge, death or retirement, or 12 months after the commencement
of such leave, vacation, holiday, jury duty, disability or sickness. An Employee
shall be deemed to have been discharged as of the earlier of the date the
Employee received oral or written notice of discharge or the date a written
notice of discharge is deposited in the United States mail (on a registered or
certified basis) to the Employee’s last known address.
 
“Year of Service” means a Period (or Periods) of Service, whether or not
consecutive, equal to 12 months.
 
(b)    Service of Rehired Employees
 
(i)    An Employee’s Period of Service shall include any period following the
Employee’s Severance Date and prior to the Employee’s first Reemployment
Commencement Date following such Severance Date if such Reemployment
Commencement Date occurs no later than 12 months after such Severance Date.
 
(ii)    For participation purposes only, an Employee’s Period of Service shall
not include any period prior to a One Year Break unless the Employee completes a
Year of Service after returning to employment.
 
(iii)    For vesting purposes only, an Employee’s Period of Service shall not
include any period prior to a One Year Break unless the Employee completes an
Hour of Service after returning to employment.
 
(c)    Service with Reynolds. In the case of any individual who was an employee
of Reynolds Securities International Inc. or any subsidiary thereof at any time
prior to the merger of Reynolds Securities International Inc. with Dean Witter
Organization Inc., Years of Service for periods prior to January 3, 1978 shall
be determined by applying the rules of this Section 3 to that period of
employment. The Years of Service so determined shall be added to such
individual’s Years of Service determined under this Plan, computed as though the
individual’s Employment Commencement Date was the later of January 1, 1978 or
the date such individual was first credited with an Hour of Service.
 
(d)    Service with Sears or its Subsidiaries.
 
(i)    If an individual was employed by Sears or any subsidiary thereof prior to
December 31, 1981, and is treated by any member of the Affiliated Group as
having been continuously employed by a member of the Affiliated Group since
December 31, 1981, such individual’s Years of Service shall be determined by
applying the rules of this



E-3



--------------------------------------------------------------------------------

Section 3 to the entire period of such employment before and after December 31,
1981. If such an individual is not so treated, such individual’s Years of
Service shall be determined by applying the rules of this Section 3 only to the
period of such employment after December 31, 1981.
 
(ii)    If, prior to the Spin-off, a Participant transferred employment to Sears
or any subsidiary of Sears, other than DWD or a subsidiary of DWD, and was
employed by Sears or a subsidiary of Sears on the Spin-off date and remained
continuously employed by Sears or any subsidiary of Sears after the Spin-off
date, then, for purposes of vesting in Company Matching Contributions, such
transferred Participant’s Period of Service shall include service with Sears or
a subsidiary of Sears after the Spin-off but not more than the lesser of such
transferred Participant’s service with Sears or a subsidiary of Sears or the
service necessary for such transferred Participant to fully vest in his or her
Matching Contribution Account, such post-Spin-off service to be determined in
accordance with this Section 3.
 
(e)    Aggregation of Periods of Service.    Subject to Section 3(b), all of an
Employee’s Periods of Service determined pursuant to this Section 3 shall be
aggregated on the basis of complete months, whether or not such Periods of
Service are consecutive, except that if an Employee’s Period of Service
commences on other than the first day of a calendar month and ends on other than
the last day of a calendar month, the days in such months shall be aggregated
and one additional month of service shall be credited if the number of such days
is at least 30 but less than 60, and two additional months shall be credited if
the number of such days equals 60.
 
(f)    Transferred Employees.    If a Participant transfers employment to SPS
Transaction Services, Inc. (or any of its subsidiaries) (“SPS”) before October
15, 1998 or Nations Securities, A Dean Witter/Nations Bank Company (“Nations”),
such transferred Participant’s Period of Service shall include service with SPS
before October 15, 1998 or Nations but not more than the lesser of such
transferred Participant’s service with SPS before October 15, 1998 or Nations or
the service necessary for such transferred Participant to fully vest in the
Matching Contribution Account, such post-transfer service to be determined in
accordance with this Section 3.
 
(g)    Service with SPS.    In the case of any individual who was an employee of
SPS and who either transferred employment to a member of the Affiliated Group
before October 15, 1998 or severed employment with SPS before October 15, 1998
and is hired as an Employee by a member of the Affiliated Group within 12 months
of such severance, such Employee’s Service used to determine a Year of Service
under this Section 3 shall include service with SPS before October 15, 1998
determined by applying the rules set forth in this Section 3 to such Employee’s
employment by SPS as if such employment was employment by a member of the
Affiliated Group.
 
(h)    Service with Morgan Stanley.    Solely for purposes of determining an
individual’s eligibility and vesting service under this Section 3, employment
(and



E-4



--------------------------------------------------------------------------------

absences from employment) with Morgan Stanley Group Inc. (“MS”) or an ERISA
Affiliate before the Effective Time shall be taken into account as if such
employment were service with the Affiliated Group. For this purpose, “Effective
Time” shall have the meaning given to that term in the Amended and Restated
Agreement and Plan of Merger, dated as of April 10, 1997, between DWD and MS and
“ERISA Affiliate” shall mean a member of the Affiliated Group determined, as of
any relevant date, as if MS were a Participating Company.
 
VESTING AND FORFEITURE RULES
 
Prior to the Plan Merger, the vesting and forfeiture rules set forth in Section
10 of the START Plan read as follows:
 
SECTION 10.    PLAN BENEFITS
 
(a)    Amount of Benefit. Participant’s Plan Benefit shall be 100% of the
Participant’s Accounts if the Participant attains Normal Retirement Age while
employed by any member of the Affiliated Group or if the Participant terminates
employment as a result of death, Total and Permanent Disability, Retirement or
Release. If a Participant terminates employment for any other reason, the
Participant’s Plan Benefit shall be (i) 100% of the Participant’s Accounts other
than the Matching Contribution Account and (ii) the vested portion of the
Participant’s Matching Contribution Account, as determined under (i), (ii),
(iii) or (iv) below.
 
(i)    Participants Who Were Employees Before January 1, 1989.    The vested
portion of the Matching Contribution Account of any Participant who was an
Employee before January 1, 1989 shall be the difference between 100% of the
Matching Contribution Account and the portion of such Account that is
attributable to Matching Contributions and forfeitures allocated with respect to
the three Plan Years ended immediately prior to the Plan Year in which the
Participant terminates employment.
 
(ii)    Participants With At Least One Hour of Service on or after January 1,
1989.    The vested portion of the Matching Contribution Account of any
Participant who has at least one Hour of Service in any Plan Year commencing on
or after January 1, 1989 shall be determined based on his Years of Service as
follows:
 
Years of Service

--------------------------------------------------------------------------------

    
Vested Percentage

--------------------------------------------------------------------------------

Less than 5
    
0%
5 or more
    
100%

 
(iii)    Participants to Whom Both (i) and (ii) Apply. The vested portion of the
Matching Contribution Account of any Participant to whom both (i) and (ii) apply
shall be the greater of the amount determined under (i) or (ii).



E-5



--------------------------------------------------------------------------------

 
(iv)    Credit Services Employees.    The vested portion of the Matching
Contribution Account of a Credit Services Employee employed as a Credit Services
Employee on the date of the Spin-off shall be 100% of such Credit Services
Employee’s Matching Contribution Account.
 
(b)    Forfeitures.    Effective March 1, 2001, the non-vested portion of the
Matching Contribution Account of a Participant shall be forfeited as of the end
of the month in which occurs such Participant’s Termination of Employment;
provided that the non-vested portion of the Matching Contribution Account of any
Participant whose Termination of Employment is prior to March 1, 2001 shall be
forfeited as of the last day of the Plan Year in which such Participant
terminates employment except that the non-vested portion of the Matching
Contribution Account of any Participant who was an Employee before January 1,
1989 but did not have at least one Hour of Service on or after January 1, 1989
shall be forfeited in accordance with the rules applicable under the Plan
immediately prior thereto. Notwithstanding the foregoing, if a Participant who
terminates employment shall subsequently be credited with one Year of Service
before incurring five consecutive One Year Breaks, the amount so forfeited shall
be restored to such Participant’s Matching Contribution Account without
adjustment for income, gains or losses; provided that such restoration shall be
made from forfeitures arising in the Plan Year in which the restoration occurs
and, to the extent necessary, from a special Company contribution which shall be
made for that purpose. The foregoing forfeiture provisions shall only apply to
the extent permitted by applicable law.
 
(c)    Payee’s Location Not Ascertainable for 60 Months.    In the event any
Plan Benefit has been due and payable under the Plan for a period of more than
60 months and cannot be paid because the location of the payee cannot be
ascertained, the entire amount of such Plan Benefit shall be forfeited;
provided, that in the event the location of such payee is ascertained, the Plan
Benefit forfeited shall be restored, without adjustments for income, gains or
losses and shall be paid to such payee in a single lump sum payment; and
provided, that such restoration shall be made out of forfeitures arising in the
Plan Year in which the restoration occurs and, to the extent necessary, out of a
special Company contribution which shall be made for that purpose.



E-6



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT F
 
START PLAN RULES RELATING TO CERTAIN GROUPS OF EMPLOYEES
 
 
The following provisions applied under the START Plan prior to the Plan Merger
and shall continue to apply following the Plan Merger. Capitalized terms have
the meanings given to such terms under the START Plan prior to the Plan Merger.
 
MSDW Online:    With respect to employees of MSDW Online and its subsidiaries
(collectively, “MSDW Online”), the following rules shall apply: As of May 1,
2000, employees of MSDW Online who otherwise meet the eligibility rules of the
START Plan (taking into account the provisions of this Supplement), shall be
Employees, Eligible Employees or Immediately Eligible Employees, as the case may
be, under the terms of the START Plan, and MSDW Online (including each of its
subsidiaries) shall be a Participating Company in the START Plan. Effective May
1, 2000, in the case of an employee who was an employee of MSDW Online prior to
such date, Years of Service for periods prior to May 1, 2000, shall be
determined by applying the service crediting rules under the START Plan to that
period of employment. Notwithstanding the foregoing, Employees who were
participants in the Discover Brokerage Direct 401(k) Profit Sharing Plan (the
“MSDW Online Plan”) as of April 30, 2000 will automatically become Participants
in the START Plan on May 1, 2000, and shall be subject to the following
transition rules: such Employees’ deferral elections under the MSDW Online Plan
on April 30, 2000, shall be given effect under the START Plan on and after May
1, 2000, subject to the provisions of Section 5(c) of the START Plan; the vested
portion of each such Employee’s Matching Contribution Account shall be
determined solely in accordance with the otherwise applicable provisions of the
START Plan, taking into account his or her service rendered to MSDW Online prior
to May 1, 2000 to the extent provided above; for purposes of determining the
amount of Matching Contributions and forfeitures, if any, to be allocated to
such Employees for the Plan Year ending December 31, 2000, such Employee’s
elective deferrals to the MSDW Online Plan during the period beginning January
1, 2000 and ending December 31, 2000 (in addition to deferrals under the START
Plan during such period), shall be taken into account as Basic and Supplemental
Pre-Tax Contributions, subject to the limitations set forth in the START Plan.
 
In addition, for purposes of determining the amount of Matching Contributions
and forfeitures, if any, to be allocated for Plan Years ending on or after
December 31, 2000, with respect to Participants who are employees of MSDW
Online, MSDW Online shall be considered a member of the “Securities” Business
Segment.
 
Effective as of the end of February 28, 2001, contingent on the receipt of a
favorable determination from the Internal Revenue Service, the MSDW Online Plan
shall be merged with and into the START Plan. Prior to such merger on February
28, 2001, the contributions, benefits, and other rights of Participants who were
participants in the MSDW Online Plan are determined under the terms of the MSDW
Online Plan as in effect prior to its merger into the Plan. Any person who was
covered under the MSDW Online Plan prior to its merger into the START Plan and
who was entitled to benefits under the provisions of such plans as in effect on



F-1



--------------------------------------------------------------------------------

February 28, 2001 shall continue to be entitled to the same amount of accrued
benefits without change under the START Plan; provided, however, that the forms
of distribution (including for these purposes the time, manner and medium of
distribution) available with respect to such accrued benefits shall be the forms
of distribution available under the otherwise applicable provisions of the START
Plan plus such forms of distribution as may be required to be provided under
Code section 411(d)(6).
 
MSDW Commercial Financial Services, Inc.:    With respect to employees of MSDW
Commercial Financial Services, Inc. (“CFS”), the following rules shall apply: As
of January 1, 2001, employees of CFS who otherwise meet the eligibility rules of
the START Plan (taking into account the provisions of this Supplement), shall be
Employees, Eligible Employees or Immediately Eligible Employees, as the case may
be, under the terms of the START Plan, and CFS shall be a Participating Company
in the START Plan. Effective January 1, 2001, in the case of an employee who was
an employee of a member of the Affiliated Group prior to such date, Years of
Service shall include, for vesting and eligibility purposes, service performed
for such member of the Affiliated Group, determined with respect to the rules
for crediting service under the START Plan.
 
In addition, for purposes of determining the amount of Matching Contributions
and forfeitures, if any, to be allocated for Plan Years ending on or after
December 31, 2001, with respect to Participants who are employees of CFS, CFS
shall be considered a member of the “Securities” Business Segment.



F-2



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT G
 
TERMINATION OF MATCHING CONTRIBUTIONS UNDER START PLAN
AND TRANSFER OF ACCOUNTS
 
 
The following provisions applied under the START Plan prior to the Plan Merger
and shall continue to apply under this Plan following the Plan Merger.
Capitalized terms have the meanings given to such terms under the START Plan
prior to the Plan Merger, and section references refer to the provisions of the
START Plan prior to the Plan Merger.
 
1.    Termination of Contributions.    Notwithstanding anything in the START
Plan to the contrary, for Plan Years beginning on or after January 1, 2001, no
Matching Contributions or any other Company Contributions provided for in
Section 4 of the START Plan shall be made by Participating Companies to the
Trust Fund, provided that Participating Companies may, in their sole and
absolute discretion, make Qualified Non-Elective or Qualified Matching
Contributions for any such Plan Year. It is the intent of this Supplement that
the benefits formerly delivered as matching contributions under the START Plan
shall be delivered, effective January 1, 2001 under the Morgan Stanley Employee
Stock Ownership Plan (the “ESOP”) in accordance with the ESOP’s terms, without
material modification of the Plan’s rules relating to participation, vesting and
amount of benefits, and the provisions of this Supplement shall be interpreted
accordingly.
 
2.    Transfer of Accounts.    As of such date as may be determined by the Plan
Administrator under the START Plan, which shall not be later than December 31,
2001 (the “Transfer Date”), all assets and liabilities relating to each
Participant’s Matching Contribution Account (including in relation to any loan
pursuant to Section 12 of the START Plan charged against any Matching
Contribution Account) shall be transferred to the ESOP, provided, however, that
any portion of an individual’s Matching Contribution Account that the individual
has elected to diversify pursuant to Section 6(d) of the START Plan prior to the
Transfer Date shall not be transferred to the ESOP. Participants’ interests in
the transferred amounts shall not vest on an accelerated basis as a result of
such transfers, but shall continue to vest at the applicable rate specified in
the ESOP, which shall be at least as rapid as the basis specified under Section
10 of the START Plan. On and after the date on which an amount is transferred to
the ESOP, a Participant shall have no right to benefits under the START Plan
with respect to the amount so transferred, and all rights with respect to such
amount shall be enforceable only against the ESOP.
 
3.    Plan Participation not Affected.    Participation in the ESOP shall not
affect an Employee’s eligibility to participate in the START Plan.



G-1



--------------------------------------------------------------------------------

 
4.    ESOP Diversification Transfers.    To the extent permitted by the ESOP, an
ESOP participant may elect to transfer to the Trust Fund an ESOP Diversification
Transfer (as defined below). Any such ESOP Diversification Transfer shall be
credited to an Account of such Participant and shall be treated in the same
manner as any other Account established under the START Plan. Such funds so
transferred shall be allocated to one or more of the Investment Funds in
accordance with Section 6(a) of the START Plan. For purposes of this paragraph,
an “ESOP Diversification Transfer” means amounts transferred to the START Plan
from the ESOP in accordance with the diversification provisions set forth in
Section 7.04 of the ESOP.



G-2



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT H
 
JANUARY 1, 2002 ESOP DESIGNATION UNDER START PLAN
 
 
The following provisions applied under the START Plan for certain periods prior
to the Plan Merger. Capitalized terms have the meanings given to such terms
under the START Plan prior to the Plan Merger, and section references refer to
the provisions of the START Plan prior to the Plan Merger.
 
1.    Effective by the end of the 2001 Plan Year, the program of matching
contributions previously maintained under the START Plan was transferred from
the START Plan to the Morgan Stanley Dean Witter & Co. and Subsidiaries Employee
Stock Ownership Plan. Under the remaining components of the START Plan,
Participants can direct that the remaining assets in their Employee Accounts be
invested in various investment funds, including the Morgan Stanley Dean Witter
Stock Fund (the “MSDW Stock Fund”).
 
2.    Effective January 1, 2002, the MSDW Stock Fund previously maintained under
the START Plan is designated as an employee stock ownership plan (“ESOP”)
component of the START Plan (the “ESOP”), as provided in Code section 4975(e)(7)
and Treas. Reg. section 54.4975-11(a)(2) (such fund to be referred to as the
“MSDW Stock Fund ESOP”). Effective January 1, 2002, there is hereby created a
“Non-ESOP MSDW Stock Fund,” which shall not be an ESOP and which shall form a
part of the non-ESOP components of the START Plan.
 
        Effective June 25, 2002, the MSDW Stock Fund ESOP under the START Plan
shall be transferred to and merged with the Morgan Stanley Employee Stock
Ownership Plan (the “MS ESOP”). All assets and liabilities relating to the MSDW
Stock Fund ESOP shall be transferred to the MS ESOP, and each Participant
Account under the MSDW Stock Fund ESOP shall be transferred to an account
established for such Participant under the MS ESOP. Following such transfer, the
transferred amounts shall be subject to the provisions of the MS ESOP and the
provisions of this Supplement shall cease to have effect. The provisions of this
Supplement therefore will apply under the START Plan only during the period
beginning on January 1, 2002 and ending immediately prior to such transfer on
June 25, 2002.
 
3.    The MSDW Stock Fund ESOP is designed to invest primarily in qualifying
employer securities and is intended to meet other applicable requirements for an
ESOP.
 
4.    The MSDW Stock Fund ESOP forms a portion of the START Plan, as permitted
by Treas. Reg. section 54.4975-11(a)(5). Except as provided in this Supplement,
the ESOP shall be governed by the terms of the START Plan, including but not
limited to Section 14 (Fiduciary Responsibilities and Plan Administration) and
Section 19(d) (exclusive purpose of Trust Fund is to provide benefits to
Participants and Beneficiaries). In connection with the creation of the MSDW
Stock Fund ESOP, the Trust Agreement which established the Trust Fund under the



H-1



--------------------------------------------------------------------------------

START Plan has been amended to include special rules relating to the holding of
the MSDW Stock Fund ESOP’s assets in trust.
 
5.    No Pre-Tax Contributions or employee contributions (or Rollover
Contributions) may be made to the MSDW Stock Fund ESOP. The Company may, in the
sole discretion of its Board of Directors, make discretionary contributions to
the MSDW Stock Fund ESOP for any Plan Year after 2001, to be allocated in
proportion to the Earnings for that Plan Year of Participants employed on the
last day of the Plan Year (subject to the START Plan’s applicable limitations on
contributions and allocations) or who terminated employment during the year due
to death, Retirement, Total and Permanent Disability or Release.
 
6.    All Pre-Tax Contributions and employee contributions directed by a
Participant to be invested in the MSDW Stock Fund shall first be credited to
such Participant’s Employee Account in the Non-ESOP MSDW Stock Fund (that is,
credited to his Account in the non-ESOP portion of the START Plan) and shall, as
soon as practicable thereafter, be transferred to the MSDW Stock Fund ESOP and
allocated to an account established for the Participant in the MSDW Stock Fund
ESOP (“MSDW Stock Fund ESOP Account”).
 
7.    Each Participant and Beneficiary shall be entitled to direct the START
Plan as to the manner in which voting rights and tender offer rights of Company
Stock allocated to his/her MSDW Stock Fund ESOP Account are to be exercised, in
accordance with the provisions of the Trust Agreement (other than the provisions
of this Supplement).
 
8.    The MSDW Stock Fund ESOP shall be invested in accordance with the present
investment objectives of the MSDW Stock Fund.
 
9.    With respect to distributions of benefits from the MSDW Stock Fund ESOP:
 
(a)    The time, form and method of distribution shall be the same as provided
under the START Plan. (No special rules limit the commencement and duration of
MSDW Stock Fund ESOP Account distributions because the START Plan already (i)
permits commencement of distribution no later than the dates set out in Code
section 409(o)(1)(A) and (ii) permits a Participant to elect a form of
distribution more rapid than that provided in Code section 409(o)(1)(C).
 
(b)    A Participant who is entitled to a distribution of his/her START Plan
Employee Account shall have the right to demand that his benefits in the MSDW
Stock Fund ESOP (or transferred from the MSDW Stock Fund ESOP) be distributed in
the form of Company Stock. (In the case of a demand for distribution in the form
of Company Stock with respect to START Plan Employee Account assets not in the
ESOP, the requested portion of the non-ESOP START Plan Employee Account shall be
transferred to and distributed from the Participant’s MSDW Stock Fund ESOP
Account.)



H-2



--------------------------------------------------------------------------------

(c)    If Company Stock is no longer readily tradable on an established market,
Participants shall have the right to require that the Company repurchase
distributed Company Stock under a fair valuation formula.
 
10.    A Participant may direct that all or a part of such Participant’s MSDW
Stock Fund ESOP Account be transferred to an Investment Fund in the non-ESOP
portion of the START Plan. Such transfer shall be made on a basis consistent
with the procedures established by the Plan Administrator from time to time for
this purpose and in any event as necessary to satisfy the requirements of Code
section 401(a)(28).
 
11.    (a)    With respect to dividends paid on Company Stock attributable to a
Participant’s or Beneficiary’s MSDW Stock Fund ESOP Account, such Participant or
Beneficiary may elect, at such time and in accordance with such procedures at
the Committee may provide, to have such dividends:
 
(i)    paid to the START Plan and distributed in cash to the Participant or
Beneficiary at such time as the Committee may provide, but not later than 90
days after the close of the Plan Year of the dividend payments, or
 
(ii)    paid to the START Plan and reinvested in Company Stock, and
 
(iii)    if the Committee shall so provide in an nondiscriminatory manner,
payable in cash to the Participant or Beneficiary.
 
(b)    Any dividends received by the Trustee with respect to shares of Company
Stock held in the ESOP shall be reinvested in the MSDW Stock Fund ESOP (that is,
such dividends shall be reinvested in Company Stock). If a Participant or
Beneficiary makes an election pursuant to paragraph 11(a)(i) (that is, an
election to have the dividends paid to the START Plan and then distributed), the
amount distributed shall be the lesser of (i) the original amount of the
dividends attributable to that Participant or Beneficiary, and (ii) the amount
of such dividends adjusted for the MSDW Stock Fund ESOP’s investment experience.
 
(c)    If a Participant or Beneficiary shall fail to make a timely election, he
shall be deemed to have elected to reinvest the dividends pursuant to paragraph
11(a)(ii).
 
(d)    The Committee shall have the authority to amend the START Plan so as to
make available the option described in clause (iii) of paragraph 11(a).
 
12.    Notwithstanding any other provision of the START Plan or related Trust
Fund, the MSDW Stock Fund ESOP may be amended from time to time to include
retroactive amendments so as to modify distribution options in a
non-discriminatory manner to the fullest extent permitted by Code section
411(d)(6).



H-3



--------------------------------------------------------------------------------

 
13.    This Supplement is a part of the START Plan and, except as otherwise
provided herein, shall be construed and administered in accordance with the
terms of the START Plan. Capitalized terms not defined in this Supplement shall
have the meanings otherwise provided in the START Plan.



H-4



--------------------------------------------------------------------------------

 
MORGAN STANLEY DPSP/START PLAN
SUPPLEMENT I
 
JANUARY 1, 2002 ESOP DESIGNATION UNDER DPSP
 
 
The following provisions applied under the DPSP for certain periods prior to the
Plan Merger. Capitalized terms have the meanings given to such terms under the
DPSP prior to the Plan Merger, and section references refer to the provisions of
the DPSP prior to the Plan Merger.
 
1.    Effective January 1, 2002, the Morgan Stanley Stock Fund previously
maintained under the DPSP (the “MS Stock Fund”) is designated as an employee
stock ownership plan (“ESOP”) component of the DPSP, as provided in Code section
4975(e)(7) and Treas. Reg. section 54.4975-11(a)(2) (such fund to be referred to
as the “MS Stock Fund ESOP”). Effective January 1, 2002, there is hereby created
a “Non-ESOP MS Stock Fund,” which shall not be an ESOP and which shall form a
part of the non-ESOP components of the DPSP.
 
Effective June 25, 2002, the MS Stock Fund ESOP under the DPSP shall be
transferred to and merged with the Morgan Stanley Employee Stock Ownership Plan
(the “MS ESOP”). All assets and liabilities relating to the MS Stock Fund ESOP
shall be transferred to the MS ESOP, and each Participant Account under the MS
Stock Fund ESOP shall be transferred to an account established for such
Participant under the MS ESOP. Following such transfer, the transferred amounts
shall be subject to the provisions of the MS ESOP and the provisions of this
Supplement shall cease to have effect. The provisions of this Supplement
therefore will apply under the DPSP only during the period beginning on January
1, 2002 and ending immediately prior to such transfer on June 25, 2002.
 
2.    The MS Stock Fund ESOP is designed to invest primarily in qualifying
employer securities and is intended to meet other applicable requirements for an
ESOP.
 
3.    The MS Stock Fund ESOP forms a portion of the DPSP, as permitted by Treas.
Reg. section 54.4975-11(a)(5). Except as provided in this Supplement, the MS
Stock Fund ESOP shall be governed by the terms of the DPSP, including but not
limited to Article 11 (Plan Administration) and Section 13.8(d) (exclusive
purpose of Trust Fund is to provide benefits to Participants and Beneficiaries).
In connection with the creation of the MS Stock Fund ESOP, the Trust Agreement
which established the Trust Fund under the DPSP has been amended to include
special rules relating to the holding of the MS Stock Fund ESOP’s assets in
trust.
 
4.    No Pre-Tax Deferral Contributions or employee contributions (or Rollover
Contributions) may be made to the MS Stock Fund ESOP. The Corporation may, in
the sole discretion of its Board of Directors, make discretionary Firm
Contributions to the MS Stock Fund ESOP for any Plan Year after 2001, to be
allocated in proportion to the Compensation for that Plan Year of Participants
employed on the last day of the Plan Year (subject to the DPSP’s applicable
limitations on contributions and allocations) or who terminated employment
during the year due to death or retirement or who was on Authorized Absence on
the last day of the Plan Year.



I-1



--------------------------------------------------------------------------------

 
5.    Effective January 1, 2002, all Pre-Tax Deferral Contributions, Firm
Contributions (unless otherwise provided by the Committee) and employee
contributions directed by a Participant to be invested in the MS Stock Fund
shall first be credited to such Participant’s Account in the Non-ESOP MS Stock
Fund (that is, credited to his Account in the non-ESOP portion of the DPSP) and
shall, as soon as practicable thereafter, be transferred to the MS Stock Fund
ESOP and allocated to an account established for the Participant in the MS Stock
Fund ESOP (“MS Stock Fund ESOP Account”).
 
6.    Each Participant and Beneficiary shall be entitled to direct the DPSP as
to the manner in which voting rights and tender offer rights of Morgan Stanley
Stock allocated to his/her MS Stock Fund ESOP Account are to be exercised in
accordance with the provisions of the DPSP (other than the provisions of this
Supplement).
 
7.    The MS Stock Fund ESOP shall be invested in accordance with the present
investment objectives of the MS Stock Fund.
 
8.    With respect to distributions of benefits from the MS Stock Fund ESOP:
 
(a)    The time, form and method of distribution shall be the same as provided
under the DPSP. (No special rules limit the commencement and duration of MS
Stock Fund ESOP Account distributions because the DPSP already (i) permits
commencement of distribution no later than the dates set out in Code section
409(o)(1)(A) and (ii) permits a Participant to elect a form of distribution more
rapid than that provided in Code section 409(o)(1)(C).)
 
(b)    A Participant who is entitled to a distribution of his/her DPSP Account
shall have the right to demand that his benefits in the MS Stock Fund ESOP (or
transferred from the MS Stock Fund ESOP) be distributed in the form of Morgan
Stanley Stock. (In the case of a demand for distribution in the form of Morgan
Stanley Stock with respect to DPSP Account assets not in the MS Stock Fund ESOP,
the requested portion of the non-ESOP Account shall be transferred to and
distributed from the Participant’s MS Stock Fund ESOP Account.)
 
(c)    If Morgan Stanley Stock is no longer readily tradable on an established
market, Participants shall have the rights to require that the Corporation
repurchase distributed Morgan Stanley Stock under a fair valuation formula.
 
9.    A Participant may direct that all or a part of such Participant’s MS Stock
Fund ESOP Account be transferred to an Investment Fund in the non-ESOP portion
of the DPSP. Such transfer shall be made on a basis consistent with the
procedures established by the Committee from time to time for this purpose and
in any event as necessary to satisfy the requirements of Code section
401(a)(28).
 
10.    (a) With respect to dividends paid on Morgan Stanley Stock attributable
to a Participant’s or Beneficiary’s MS Stock Fund ESOP Account, such Participant
or Beneficiary



I-2



--------------------------------------------------------------------------------

may elect, at such time and in accordance with such procedures at the Committee
may provide, to have such dividends:
 
(i)    paid to the DPSP and distributed in cash to the Participant or
Beneficiary at such time as the Committee may provide, but not later than 90
days after the close of the Plan Year of the dividend payments, or
 
(ii)    paid to the DPSP and reinvested in Morgan Stanley Stock, and
 
(iii)    if the Committee shall so provide in a nondiscriminatory manner,
payable in cash to the Participant or Beneficiary.
 
(b)    Any dividends received by the Trustee with respect to shares of Morgan
Stanley Stock held in the MS Stock Fund ESOP shall be reinvested in the MS Stock
Fund ESOP (that is, such dividends shall be reinvested in Morgan Stanley Stock).
If a Participant or Beneficiary makes an election pursuant to paragraph 10(a)(i)
(that is, an election to have the dividends paid to the DPSP and then
distributed), the amount distributed shall be the lesser of (i) the original
amount of the dividends attributable to that Participant or Beneficiary, and
(ii) the amount of such dividends adjusted for the MS Stock Fund ESOP’s
investment experience.
 
(c)    If a Participant or Beneficiary shall fail to make a timely election, he
shall be deemed to have elected to reinvest the dividends pursuant to paragraph
10(a)(ii).
 
(d)    The Committee shall have the authority to amend the DPSP so as to make
available the option described in clause (iii) of paragraph 10(a).
 
11.    Notwithstanding any other provision of the DPSP or related Trust Fund,
the MS Stock Fund ESOP may be amended from time to time to include retroactive
amendments so as to modify distribution options in a non-discriminatory manner
and to the fullest extent permitted by Code section 411(d)(6).
 
12.    This Supplement is a part of the DPSP and, except as otherwise provided
herein, shall be construed and administered in accordance with the terms of the
DPSP. Capitalized terms not defined in this Supplement shall have the meanings
otherwise provided in the DPSP.



I-3